      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 1 of 112




 1   FRANK M.PURE(SBN 100077)
     ^itre@cpmlegal.com
2
     ALISON E. CORDOVA(SBN 284942)
3    acordova@cpmlegal.com
     COTCHETT,PURE & McCARTHY,LLP
4    San Francisco Airport Office Center
     840 Malcolm Road, Suite 200
5
     Burlingame, CA 94010
6
     Telephone:(650)697-6000
     Facsimile:(650)697-0577
7
     STEVEN M.CAMPORA(SBN 110909)
8    scampora@dbbwc.com
     DREYER BABICH BUCCOLA WOOD CAMPORA,LLP
9
     20 Bicentennial Circle    <

10
     Sacramento, CA 95826
     Telephone:(916)379-3500
11   Facsimile:(916)379-3599

12

13

14
                                UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
16

17   UNITED STATES OF AMERICA,                        Case No. 14-CR-00I75-WHA

18                                 Plaintiff,         AMENDED ATTORNEYS PITRE AND
                                                      CAMPORA'S COMMENTS ON THE
19      V.
                                                      ACCURACY OF PG&E'S RESPONSE;
                                                     DECLARATIONS OF ATTORNEYS FRANK
20
     PACIFIC GAS AND ELECTRIC
                                                     PITRE,STEVE CAMPORA AND DARIO DE
                                                      GHETALDI IN SUPPORT THEREOF
     COMPANY,
21
                                                      Judge: Hon. William Alsup
22                                 Defendant.


23

24

25

26

27

28
         AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                  RESPONSE
                                           Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 2 of 112




 1
     PARAGRAPH 1 OF PLAINTIFFS* SUBMISSION:

2           "I.    INTRODUCTION

3
            Pursuant to this Court's Order following hearing on the Order To Show Cause dated
4
            January 30, 2019, attorneys Frank M.Pitre ('Pitre') and Steven M.Campora('Campora'),
            hereby file their written submission in support oftheir brief comments during the hearing.
5           The purpose of this submission is to address specific deficiencies in PG&E's risk
            management practices and corporate governance which the undersigned believe have
6           contributed to an increased risk ofcatastrophic wildfires in recent years. The hope is that a
            better understanding ofthe factors that have contributed to the increased risk,from those who
7
            have served adversarial roles in representing the victims of these tragedies, will provide a
8
            framework for implementing short and long-term policies, practices and procedures to
            prevent any reoccurrence. Attorneys Pitre and Campora wish to acknowledge the assistance
9           from the law firms of Walkup, Melodia, Kelly & Schoenberger and Corey, Luzaich,
            De Ghetaldi & Riddle, LLP in preparing this submission."
10

11   RESPONSE TO PARAGRAPH 1:

12          As PG&E stated in its Memorandum Regarding 2019 Wildfire Safety Plan in Response to

13   Court's January 30,2019 Order("Mem.")(Dkt. 1004),PG&E welcomes comments from members
14   ofthe community concerning the ways in which it is combating wildfire risk. (Mem.,Dkt. 1004 at
15   5.) That includes Plaintiffs' counsel, who have familiarity with PG&E's policies and procedures and
16   who represent thousands ofcustomers in PG&E's service territory who are affected by the myriad
17   issues related to increased wildfire risk, such as vegetation management and de-energization. It is

18   important to PG&E that all stakeholders' voices are heard so that PG&E may consider the views of
19   the communities it serves. PG&E notes, however, that the vast majority of discovery that Plaintiffs'

20   counsel has received through litigation against PG&E,including with respect to the October 2017
21   North Bay Wildfires, has focused on issues pre-October 2017 and has not included much
22   information about the new and enhanced measures PG&E has taken since the 2017 and 2018

23   wildfires occurred to further reduce the risk of catastrophic wildfires. Those measures, which are

24   most relevant to this Court's Order to Show Cause, are set forth in detail in recent PG&E

25   submissions to this Court and the California Public Utilities Commission("CPUC"),including in its

26   Response to Order to Show Cause Why PG&E's Conditions ofProbation Should Not Be Modified
27

28                                                     1
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                  RESPONSE
                                           Case No. I4-CR-00175-WHA
       Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 3 of 112




 1   (the "Jan. 23 Sr.")(Dkt. 976), its 2020 General Rate Case testimony dated December 13,2018(Dkt.
2    976-6)and its 2019 Wildfire Safety Plan("WSP")dated February 6,2019(Dkt. 1004-1).^
3           Although PG&E disagrees with many ofthe characterizations set forth in Plaintiffs'
4    submission, it is open to Plaintiffs' suggestions and in fact, as previously discussed with the Court
5    and as set forth in PG&E's Wildfire Safety Plan, has already implemented measures that cover the
6    majority ofPlaintiffs' short-term and long-term recommendations. Plaintiffs propose several
7    recommendations related to vegetation management,such as a focus on higher risk areas, removal of
8    overhanging branches and monitoring of contractor certification, all of which PG&E has already
9    adopted. Plaintiffs also recommend that PG&E adopt San Diego Gas & Electric's("SDG&E")
10   policies related to de-energization, which PG&E has already embraced in creating its own de-
11   energization plan. To the extent that PG&E disagrees with any of Plaintiffs' recommendations in
12   whole or in part,PG&E explains its rationale and sets forth the actions it has taken, and continues to
13   take, to address the issue raised by that particular recommendation. PG&E continues to approach
14   wildfire prevention with the goal of doing all that it can to make sure its facilities do not create
15   public safety risks, and looks forward to receiving public comments on its Wildfire Safety Plan both
16   as part ofthis proceeding and the CPUC process.

17   REPLY TO PG&E'SRESPONSE TO PARAGRAPH 1:

18          This Court asked Plaintiffs' Counsel to provide information, under oath, with regard to Pacific
19   Gas and Electric Company's vegetation management and wildfire risk management. Plaintiffs
20   complied with the Court's request. In response. Pacific Gas and Electric Company suggests that
21   Plaintiffs' submission focused on the period prior to October 2017. Plaintiffs supplied the Court with
22   a declaration and deposition testimony addressing conditions which existed at the time of the Butte
23   Fire and/or the Nor Cal Fires as the factual basis for their submission. Plaintiffs do not have access

24   to current PG&E information, but Pacific Gas and Electric Company does. However,PG&E has failed
25   to provide their factual information under oath. Instead, Pacific Gas and Electric Company has
26
          ^ The page numbers referenced in all citations to the WSP throughout PG&E's Response refer to
27
     the Wildfire Safety Plan's internal pagination, not the ECF page numbers.
28

          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                             Case No. 14-CR-OO175-WHA
       Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 4 of 112




1    referred the Plaintiffs and this Court to its rate case submission (Dkt. 976 and 976-6)and its Wildfire
2    Safety Plan(Dkt. 1004-1). Those items were not provided under oath. Further, the Wildfire Plan, is
3    just that - a plan.

4            In Plaintiffs' experience, PG&E is very proficient in planning and not proficient at following
5    through with performance. For example,following San Bruno,PG&E professed to have learned its
6    lesson with regard to gas pipeline safety. However, most recently the CPUC has commented as
7    follows:
             SED alleges that the time-period in which gas record falsification and safety violations
8
             occurred is 2012 through 2017. This is the period immediately following the 2010 San
9
             Bruno gas explosion and fire that resulted in eight fatalities, numerous injuries and
             damage to property. This Commission would expect that after such a tragedy, caused
10           by multiple proven violations oflaw,PG&E would have sought to vigorously enhance
             and increase its effectiveness in all aspects of its gas safety^.
11
             In 2015,Pacific Gas and Electric Company caused the Butte Fire. That fire burned 70,000
12
     acres and killed two people. While PG&E is representing that it has changed,PG&E's employees
13
     and CEO have testified that no changes were made to PG&E's vegetation management program
14
     because ofthe Butte Fire. (See Exhibits J, K and L to the Campora Declaration.)
15
     PARAGRAPH 2 OF PLAINTIFFS^ SUBMISSION;
16
             "II.    PG&E ACCEPTS A HIGH RISK OF WILDFIRES IN ITS ELECTRICAL
17                   OPERATIONS AND CAUSES SIGNIFICANTLY MORE WILDFIRES THAN
                     OTHER COMPARABLE UTILITIES
18
             Every three years,PG&E submits to the CPUC the General Rate Case, a proposal for funding
19           its core gas and electric operations. As part of its rate case for the period 2017 to 2019,
             PG&E submitted written testimony- GRC-050115-PGE-Safety-Assessment-Testimony. Part
20           ofthe submission was the written testimony of Janaize Markland. At the time, Ms. Markland
             was the Director ofPG&E's Enterprise and Operational Risk and Insurance Department.
21           (See Campora Deck,Exhibit A). Ms. Markland's testimony stated in pertinent part:
22
                     'Risk cannot be completely driven out ofPG&E's—or any—^business. Today,
23                   risk tolerance is implicitly defined by the resources allocated to manage specific
                     risks. For example,PG&E has a robust program to manage Wildfire Risk that
24                   consists of an award-winning vegetation management program, equipment
                     retrofits in high-risk areas, and enhanced inspections. As a result, tree-related
25                    outages are in the neighborhood of 17 per 1.000 miles. <0.02 percent of
26
          2 See CPUC, Order Instituting Investigation and Order to Show Cause on Commission's Ovra Motion into the
27
     Operations and Practices of Pacific Gas and Electric Company with Respect to Locate and Mark Practices and Relates
     Matters, December 14,2018,Exhibit G to the Declaration ofSteven M. Campora.
28

           AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                        RESPONSE
                                               Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 5 of 112




                    trees in contact, and there are a small number of wildfires caused by PG&E
1
                    equipment each year. It mav be possible to drive tree-related outages to less
2
                    than 17 per 1.000 miles,or to have less than 0.02 percent oftrees in contact
                    but that would require a level of investment greater than what PG&E is
3                   making today. With limited resources—PG&E cannot do everything and must
                    decide at what point it is okay not to mitigate the risk further— tradeoff
4                   decisions must be made.'

5                  (Campora Deck, Exhibit A [Exhibit 2034 - Written Testimony of Janaize
                    Markland])."
6

7    RESPONSE TO PARAGRAPH 2;

8           PG&E admits Paragraph 2 with respect to the fact that every three years, it submits to the
9    CPUC its General Rate Case and that on May 1,2015, it submitted its General Rate Case containing
10   the Safety Model Assessment Proceeding testimony, cited in Paragraph 2 of Plaintiffs' Submission
11   above. To be clear, however,the way in which PG&E performed its risk assessment and allocated
12   resources throughout its service territory in 2015, at the time PG&E provided to the CPUC the
13   testimony cited above, is vastly different from the way in which PG&E assesses and manages risk
14   today given the significantly increased risk of catastrophic wildfires. That is precisely why,in
15   PG&E's most recent General Rate Case submission to the CPUC,dated December 13,2018,PG&E
16   recognized that "system risk driven by climate change has increased" and therefore its Electric
17   Operations department is "moving forward aggressively with wildfire mitigation plans", including
18   "longer term grid resiliency initiatives[] and systemwide vegetation management". (Jan. 23 Br.
19   Exhibit F, Dkt. 976-6 at 9.) And,in its Wildfire Safety Plan,PG&E described the enhanced,
20   accelerated and new programs that it is and will aggressively continue to implement to prevent
21   wildfires in 2019 and beyond. (See generally WSP,Dkt. 1004-1.)^
22

23

24

25

26
         ^ The page numbers cited throughout PG&E's Response refer to the Wildfire Safety Plan's page
27
     numbers, not the ECF page numbers.
28

          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                           Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 6 of 112




 1   REPLY TO PG&E*S RESPONSE TO PARAGRAPH 2:

2           PG&E provides no factual statements, concerning its performance,to which Plaintiffs can
3    respond. Again,PG&E simply refers to its 2019 plan and the new programs it promises it will
4    "aggressively continue to implement to prevent wildfires in 2019 and beyond."
5           Plaintiffs have addressed the percentage of contact trees and tree related outages, as
6    requested by the Court, in the document captioned. Plaintiffs' Response to Court's Question
7    Concerning Percentage of Contact Trees, filed herewith.
8           PG&E claims that the risk ofcatastrophic wildfires in Northern California significantly
9    increased after 2015 and that this significant increase led PG&E to take action. But the risk of
10   catastrophic wildfires in Northern California existed before 2015. We know this because they
11   happened. Repeatedly. In fact,PG&E has been responsible for several ofthem, paying enormous
12   settlements to federal, state and local governments, as well as private citizens. Below is a non-
13   comprehensive list with a short description ofthe wildfire, PG&E's negligence, and the fines,
14   penalties, and/or settlements involved:
        • 1994: TRAUNER FIRE - Wildfire in Nevada County that burned 500 acres, destroyed 12
15
            homes and 22 structures. Investigators determined the fire began when a 21,000-volt power
16          line brushed against a tree limb that PG&E should have trimmed. Post-fire, investigators
            found several hundred safety violations in the area near the origin ofthe Trauner Fire.
17          Approximately 200 ofthese violations involved contact between vegetation and PG&E's
18
            power lines. As a result, PG&E was convicted of 739 counts of criminal negligence and
            required to pay $24 million in penalties.(Pitre Deck, Ex. 1).
19

20      • 1999: PENDOLA FIRE -"PG&E paid a $14.75 million settlement to the U.S. Forest
            Service in 2009 after being blamed for the 1999 Pendola Fire. It burned for 11 days and
21          scorched 11,725 acres, mainly in the Tahoe and Plumas national forests. The fire's cause: A
22
            rotten pine, which the government said PG&E should have removed, fell on a power line."
            (Pitre Deck,Ex. 2). "The utility also reached a $22.7 million settlement with the CPUC in
23          1999 after regulators found PG&E hadn't spent money earmarked for tree trimming and
            removal toward those purposes. Shareholders paid the settlement amount for future projects,
24
            and PG&E paid a $6 million penalty to the state."(Id.).
25
        • 2001: FOE FIRE- Wildfire caused by a "tree into powerline", burned approximately 8,333
26
            acres and destroyed 36 structures, including 26 homes and 2 commercial properties.(Pitre
27          Deck,Ex. 3). It took over 1,500 firefighters and 54 fire crews to battle the blaze, which
28

          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 7 of 112




            burned for six days and cost over $5 million to suppress.(Id.) As described by The Mercury
 1
            News:

2
                    On Sept. 6, 2001, heavy winds near Poe Powerhouse, south ofPoe Dam, knocked
3
                    over a dead lOO-foot-tall Ponderosa pine that crashed into three backup power lines
                    running into the PG&E hydroelectricfacility there, sparking afire. Multiplefires
4                   converged into what would become known as the Poe Fire, quickly sobblin2 up more
                    than 1.000 acres in the Bis Bend and Yankee Hill communities southeast of
5                   Paradise. The winds died down,slowing the blaze, but early mornins winds the
                    next day toppins 30 moh and a humidity at less than 7percent stoked the fire a
6
                    second time.

7
                    (Pitre Decl., Ex. 4).

8           "In 2006,PG&E reached a $5.9 million settlement with 122 residents who sued the utility
            and some of its contractors. PG&E admitted no wrongdoing in the agreement."(Id.)
9

10      • 2004;SIMS AND FREDS FIRES-Started in July and October 2004 respectively.
          The Sims Fire burned over 4,000 acres of the Six Rivers and Trinity National
11
            Forests. The federal lawsuit alleged that PG&E failed to remove a decaying tree,
12          which buckled and fell on a 66,000-volt transmission line and ignited the blaze. The
            Freds Fire started near Kyburz,El Dorado County.The federal lawsuit claimed that
13          PG&E's contractor lost control of a large tree it was cutting down. The tree fell
            onto a PG&E power line and caused a fire that burned over 7,500 acres. PG&E and
14
            its contractors paid $29.5 million to settle the lawsuits over the Freds Fire and the
15          Sims Fire.(Pitre Deck,Ex. 5).

16
        • 2004: POWER FIRE - Ignited in October 2004 because PG&E contractors left
17        cigarettes burning during a break from clearing vegetation around PG&E's power
          lines. The contractor paid $45 million as part of a settlement deal with federal
18
          prosecutors. PG&E also paid a settlement to the U.S. Forest Service for the Power
19        Fire, which is reflected in the next paragraph. The fire burned over 17,000 acres of
            the Eldorado National Forest in Amador County. It took 17 days to contain and
20          $8.46 million in suppression costs.(Pitre Deck,Ex. 6).
21
        • 2008: WHTSKEY FIRE- Started in June 2008. The fire burned 7,783 acres ofthe
22
            Mendocino National Forest in Tehama County, and took over 14 days to contain.(Pitre
23          Deck,Ex. 7). As a result of the Power Fire and the Whiskey Fire,PG&E and its contractors
            agreed to pay a $50.5 million settlement to the U.S. Forest Service for buming over 18,000
24          acres of national forest.(Pitre Deck,Ex. 8).
25
            In addition to the catastrophic wildfires in Northem Califomia that PG&E has been causing
26
     for decades, there is a wealth of data on historic catastrophic wildfires in Northem Califomia
27
     maintained and disseminated by federal and state authorities, primarily the Califomia Department of
28
                                                       6
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. I4-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 8 of 112




 1   Forestry and Fire Protection("CAL FIRE"). For example, the State of California in conjunction with
2    CALFIRE,the United States Bureau of Land Management,the National Park Service, and the
3    United State Forest Service, recently published a map called "Fire Perimeters: Wildfires 1950 —
4    2017".(Pitre Deck, Ex. 9). The map shows where wildfires have occurred in California since 1950
5    and what acres burned. This information is also color-coded by the decade the fire occurred. Here is
6    a snapshot of the Counties involved in the North Bay Fires and the Camp Fire:
                      V-     "•y—               ?"«-                                                       "

7                                                           1950-1959          1970-1979       2010-2017
                                                            1960-1969          1990-1999       Private Lands
                                                            1980-1989        2000-2009         Public Lands
8

9

10

                                                                                      •>HEWAt,'A
                                                                                                   s
                                                                                                   Jis»y
11

12

13                                                 1- "Ssur i^Rrji'^Ace's
14
                              %                                                                                -y
15                                                              toU-                    V 'O
                                                                 ^        n.   I*                  »   I   _ I ^


16
                                                                 SACRAMEN*


17                                                                r—

18
                                                            . .
                                                          t^O^TA/ SAN JOAQUIM f
                                                                               J\;
19

20
     The map confirms that large destructive wildfires in Northern California have been a significant risk
21
     and problem for several decades.
22
            Each year, CAL FIRE publishes a Wildfire Activity Statistics report. These reports are
23
     voluminous with wildfire statistics and date back to 1943. All ofthe reports are also available for
24
     free on CAL FIRE's website at: http://vww.fire.ca.gov/fire_protection/fire_
25
     protection_fire_info_redbooks. In these reports, CAL FIRE publishes a list of the top five most
26
     destructive wildfires that year. Here is a snapshot example from 1992:
27

28

          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                           Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 9 of 112




1
                The explotlwllr#•eason took Its loll wllh wcr 191,490 Bcres bumod. which wot 170% ofthoflvB-
                yoof ovcrogt end 7,939firos, which wot 110% ofthafivo'^yttf ovorogo. Tho moot tIflJTllIcani
                (Ifet for the year.In COPt jurttdlctlQFK oro Dated below:
2

                                                                        :.jv.:v^;ACRES;:- -           |E&^
3

4                                         ShoatB'-Trinity                      63,060           674
                     Fountain
                                          Tuolumne-Calavofas                   17.306           170
                     Old Outeb
5                                         Tuolumna-Catavsfas                    B.370            10
                     MooeMin
                                                                                 6,700           20
                     VOIa                 Butit
                                                                                 6.00D            0
6                    Bufton               B\a»


7
            After reviewing this top five list for the years 1990 through 2010,the following conclusions
8    were made:

9           -    A wildfire in Northern California and within PG&E*s service territory made the top
                 five list every year but one year;
10
                 In nine of the twenty years examined,a Northern California wildfire in a PG&E
11               service territory was the most destructive wildfire ofthe year: and
12               In six of the twenty years examined, powerlines and/or power were the determined
                 cause of one of the ton five most destructive wildfires that year. And in all six
13
                 instances, the wildfires were in Northern California and within PG&E*s service
14               territory.


15               (Pitre Decl.,^ 12).

16
            Also available for free on CAL FIRE's website are insightful summary charts regarding
17
     wildfires, including: Top 20 Largest California Wildfires and Top 20 Most Destructive California
18
     Wildfires.(Pitre Decl., Ex. 10). In regard to the ton 20 most destructive wildfires.5 of the top
19
     20 pre-date 2017. occurred in Northern California and within PG&E's. Of those 5 wildfires.3
20
     were started by powerlines. In regard to the top 20 largest wildfires.8 were ignited prior to
21
     2017 and occurred in Northern California and within PG&E's service territory.
22
            The history and risk of catastrophic wildfires in Northern California was also well-
23
     documented and disseminated by local governments who, in conjunction with CAL FERE, published
24
     their knowledge regarding the history and risk of wildfires in their county in Fire Plans starting in
25
     2005. All ofthese plans are available for free on CAL FIRE's website here:
26   http://cdfdata.fire.ca.gov/fire_er/fpp_planning_plans. Below we have excerpted sections from the
27
     2005 fire plans of each county where the Butte Fire, North Bay Fires, and Camp Fire occurred,
28
                                                                   8
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                             RESPONSE
                                                    Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 10 of 112




 1   which clearly indicate four things:(1)the risk of catastrophic wildfires existed in those counties
2    before 2015;(2)the risk was significant historically;(3)the areas of elevated risk in each county had
3    been identified; and (4)the conditions that lead to catastrophic wildfires were generally understood -
4    high winds, low humidity, and dry vegetation.
5                                 SONOMA-LAKE-NAPA'SOLANO 2005:
                                             (Pitre Deck,Ex. 11)
6

7       • "The Sonoma-Lake-Napa Unit(LNU)is one oftwenty-one(21)California Department of
          Forestry and Fire Protection(CDF)administrative units. ... and ranks third in the average
8
          number of annual fires."(Id. at pg.7[emphasis added & internal citations omitted]).
9
        • "Accelerated growth is occurring in the population centers of Santa Rosa. Petaluma,
10
          Windsor, Healdsburg, Cloverdale, Vacaville, Fairfield, Vallejo, and Lake County. All of
11          these areas are characterized bv a growing wildland urban interface fWUD fire
            problem."(Id. atpg. 14)
12

13
        • "Nearly every major fuel type in California exists within the Unit's boundary, including
14        grasslands, oak woodlands, brush, unique redwood forests, mixed conifer forests, and
          hardwood forests. The only fuel model not found is the desert type. Because of the extreme
15
            vegetative and climatic diversity, the Unit experiences virtually any type of wildfire that
16
            can occur in California,from fast spreading grass fires to full-blown forest fires. This
            means the Unites fire protection system must be extremely versatile and adaptable. It
17          has long been observed that certain areas are prone to wildfires again and again. These
18          "historic wildfire corridors" occur where topography,fuels, and weather combine to
            channel large and damaging fires in particular locations."(Id. at pg. 19)
19

20          "While most of the Unit has burned at least once since the beginning of organized fire
            protection, there are several areas of the Unit that have burned with such frequency as
21
            to exhibit the characteristic of historic wildfire corridors(Figure 8)."(Id. atpg. 19-20).
22          Of note, both the Tubbs and Atlas Fires started in one of these historic wildfire
            corridors identified bv the County back in 2005.(See Figure 8 below with origins points
23
            of Tubbs, Atlas and Pocket Fire mapped on top).
24

25

26

27

28

          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 11 of 112




 1                                                                                       LEGEND
                                                                                   ^ Coutti> Liae
2
                                                                                     Wtfer

        Pocket Fire
3                                                                               en WildCn Corridon
        Oriein
                                                                                HRE lliSTOR\ BY DECADE
4
                                                                                        ■ 2000.2004
              Gcvsers Fire
5                                                                                       ■I 1990.1999
                                                                                              1980-1989
      lubbs Fire
6                                                                                       ■ 1970-1979
      Origin
                                                                                        ■ 1960-1969
7
                                                                                        ■ Pre-1950

8
                w^SONOMA                                   %
                                                          NAPA
9

10   Atlas rire
     Origin
11

12      Atlas Fire
        Origin
13

14         "Fire behavior is dramatically influenced by weather conditions. Large, costly fires are
           frequently, though not always, associated with severe Fire weather. Severe fire weather
15
              is typified by high temperatures, low relative humidity, and strong surface winds. The
16            State fire plan weather assessment considers the different climates in California. There are
              also various different climates in LNU. The Pacific Ocean to the west and the San Francisco
17
              Bay to the south greatly affect the Unit weather, as does the eastern edge of the Unit being
18            the western edge of the Sacramento Valley. Each of these local climates experiences a
           different frequency of weather events that lead to severe fire behavior as a result of the
19
           weather." (Id. at pg. 47).
20

21                                                  BVTTE2005:
                                                 (Pitre Decl., Ex. 12).
22

              "Both Butte and Plumas Counties have an extensive history of large and damaging fires.
23
              most of which have burned within the urban interface area resulting in not only the loss
24            of property but life. The following table shows some of Butte and Plumas Counties most
              recent (10 year) fire history." (Id. at pg. 49)
25

26

27

28
                                                           10
         AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                       RESPONSE
                                               Case No. 14-CR-00I75-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 12 of 112



                              Butte and Piumas County Recent Large F re History
 1    Fire Name               Year   Acreage      Residences   Fatalities                  Comments
                                                   Destroyed   ICIvilian)
2     Butte County
      Oregon                  2004    2,030            1          0         Additional structures threatened
3     Skyway                  2002    2,010           0           0         Structures threatened
      Highway 70              2001    1,710           0           0         Commercial timber loss
4     Poe                     2001    8,333           51          0         '^^2Q outbuildings & 155 vehicles
      Concow                  2000    1,835           14          1      - Firefighters burned over
5     Butte Complex           1999    33,924           3           1        +11 outbuildings, 9 major fires, lightning
      Piumas County
6     Stream                  2001     3,556           1          0         Lightning
      Storrie                 2000    55,261           0          0         Commercial timber loss
      Mt.Hough Complex        1999    40,720           0          0         4 major fires, structures threaL llgt>tning
7
      Feather River Complex   1999    3,860            0          0         4 major fires, lightning Butte & Piumas Co.
      Horton II               1999    4,336            0          0         Structures threatened
8
      Cemetery                1999    3,930            0          0         Structures threatened
      iutte & PlumaB Co.Totals       160.475          81          2
9

10           "The primary cause of fires in both areas is debris burning, arson, equipment/vehicle and
             power lines. Numbers offires and the primary causes have declined steadily since 1995.
11
             During 1999 there were 12 to 15 lightning caused fires. This is more than occurred from 1991
12           to 1998. The area east of Highway 99 has extensive large fire history. Fire season 2001
             continued the pattern of large fast moving fires in the Feather River Canyon. On September
13
             6th the Poe fire became the most destructive fire in Butte County history burning 8,333 acres
14           and destroying 50 residences for a property loss of $6,256,112. This was followed by the 70
             fire on October 24th. This fire burned 1711 acres threatening the populated community areas.
15
             On September 19th 2000 the Concow fire burned 1845 acres, causing one fatality and
16           destroying 16 residences. The Raulson fire burned 1000 acres and 6 homes in 1994. In 1992
             the Dry fire burned 800 acres and the Burton fire started on the Skyway between Chico and
17
             Paradise and burned up to Durham Pentz Rd. west of Butte College."(Id. at pg. 84)
18
                                               MENDOCINO 2005:

19                                             (Pitre Deck, Ex. 13).

20     ' "The following page contains a map of most of the large fires in the Mendocino Unit since
         1922. This information can aid in understanding the potential for a large fire at any particular
21
         location and also help in determining areas where pre-fire management plans can be put to
22           the best use. One thing this fire history makes clear is that, although the County has
             been spared large fires in the recent past, this Unit can and will sustain large,
23
             devastating wildfires. Indeed, the jack oflarse fires for many years points to the
24           likelihood ofone or more havnenins in the near future. To prepare and lower the risks
             now will benefit all stakeholders concerned."(Id. at pg. 45 [italicized in original
25
             document]). The map referenced on "the following page" identifies the below list of historic
26           catastrophic fires:
        I

27
                  o 1931 Comptche Fire - 33,102 acres
28
                                                           U
            AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                              Case No. 14-CR-00175-WHA
        Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 13 of 112



                o   1945 Will Creek Fire - 30,725 acres
                o 1945 Hayworth Ridge Fire - 14,943 acres
2               o 1950 Strong Mountain Fire - 20,619 acres
                o   1981 Cow Mountain Fire - 25,664 acres
                o   1987 Mendenhall Fire - 65,467 acres


         • "Fire behavior is dramatically influenced by weather conditions. Large costly fires are
             frequently,though not always, associated with severe fire weather conditions. Severe
6            fire weather is typified bv high temoeratures.low humidity,and strong surface winds."
            (Id. at pg. 42)

                                       TUOLUMNE-CALA VERAS 2005:
                                              (Pitre Dec!., Ex. 14).

             The most sacred of all possessions is a person*s home or business. These are threatened
             almost every time a wildfire burns."(Id. at pg. 35)
II
            "The fire environment in the Tuolumne-Calaveras Unit is conducive to large, damaging
12           fires as shown by the maior fire history map. Over 38% of the CDF DPA lands are
j2           covered with hif^h hazard fuels(brush and timber). The topography contains many steep
             canyons, which, in some cases, are inaccessible. Fighting fires with bulldozers is difficult, if
14           not impossible, in much ofthe Unit due to this rugged terrain. Severe fire weather occurs
15
             on 35% of the days during the fire season in much of the Unit. This,coupled with the
             rugged terrain and the high hazard fuels,increases the probability that large damaging
16           fires will occur on a regular basis."(Id. at pg. 13).
17 ..
             "The Tuolumne-Calaveras Unit Fire History Man shows that TCU has had a significant
             history of maior fire incidents over the last 50 years. Almost every community in the
19           unit has been threatened by wildfires that have occurred during this period. The
             greatest hazard to these communities due to the fuels, weather and topography exists on
             and east of the Highway 49 corridor. The Valley Springs, Copperopolis and Lake Don
21           Pedro areas are examples of vicinities outside this corridor that are threatened on a regular
             basis. As mentioned in the Fire Environment section of this document,conditions that
             lead to the occurrence of maior fires exist throughout much of the fire season. The
23           question to ask is not,"Will a maior fire occur?" but"When will a maior fire occur?""
             (Id. at pg. 50)
24

25

26

27

28
                                                       _12
           AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 14 of 112



        • "Through the National Fire Plan, the Communities at Risk list was developed to
1
            identify communities that were at risk from the threat of wildfires. The official
2           California Communities at Risk list includes 34 communities in Calaveras County and
            28 in Tuolumne (Tables 1 & 2)."(Id. at pg. 36) Of note, all of the communities that were
3
            either burned or threatened and eyacuated by the 2015 Butte Fire were identified as
4           "Communities at Risk"^ including Mountain Ranch, Mokelumne HUT Murphvs, Rail
            Road Flat. San Andreas, and Sheep Ranch.(Id.).
5

6           Each one of the County Fire Plans also contain two maps:(1)a map that reflects major fire
7    history in the area; and (2)a map that reflects fire risk severity in the area. All maps unequivocally
8    show a history of catastrophic fires and a knowledge that severe risk for fire existed in several areas
9    in the counties. Below are pasted the two maps for each relevant County as of2005.
10
                                    SONOMA-NAPA-LAKE-SOLANO 2005:
11

12

13

14

15

                                                                       SWR
16

17
                                              ■iMWlltBNV



18

                                                                        KNf»
19

20

21
                                           LEGEND
22
                                    A   UMS
                                   Sc*tn Fin Wnlktr Raafciat
23                                        esj                             MTl

                                          C3 M—                    A
                                                                   A
                                          M
24

25                       Figure 22: Final FWI Ranking with RAWS Locations (pg. 54)
26

27

28
                                                                  13
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                               RESPONSE
                                                 Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 15 of 112




 1                                                Siinaaiii-Lakr*Nx{ia I ail
                                                   Fire -MaaaKemeal Plan
                                                            20U5
2

3

4                                                                         ASSETS AT RISK
                                                                                     Total Score
5

6

7

8

9

10

11                                                                 •A




12

13

14

15

16

17

18

19                   LEGEND

                CCJ CMBtyUae
20
                13
21              As&et» at Risk Score
                     Low: 0.79%

22                   KkcUiun: 00.04%

                     lli«h; 95.100%

23
                                            F^uk 5: Aasetk al Risk Map(Total Scok^
24

25                                     Figure 5: Assets at Risk (pg. 17)
26

27

28
                                                          14
        AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                          Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 16 of 112




 1

2

3

4                                     LAKE



5                                                                                    Kumsey Fire
                                                          COLUSA


6

7

8                 Gejuers Fire

9

10                                                                   YOLO
                   ^SONOMA                               %
11

12

13

14

15

16                 LEGEND
               CoudQ' Line
                                                                            SOLANO
17
           £3> W*!er
18        ea Wildfire Corridors
          HRE HISTORY BY DECADE
19
                 ■1 2000-2004
20               ■ 1990-1999
                       1980-1989
21               ■ 1970-1979
                 ■ 1960-1969             0        115         25             SO
                                                                              1
22                                                                                     IM LSLfVt
                 S Pre-1950                                  Miles


23
                       Figure 8: LNU Fire History with Wildfire Corridors (pg. 20)
24

25

26

27

28
                                                    15
        AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                               RESPONSE
                                        Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 17 of 112



                                           BUTTE2005:
1

2

3
        Assets at Risk                                                       Di.U Hwki.CiMMi
        Butte & Plumas Counties                                              fW           Rmthd
                                                                             CSraxKlM
                                                                             J«>«24.2W5
        By 450 Acre Parc^(Quad 81)
4

5

6

7
                        hasset                Meadi:^yatie
8

9                                                               ■>

10

11                 CUrham
                                                                Legend
                                     fetafetfallg                    Highways
12
                                                                     Rwers

                      Rchval                                    ^ Lakes
13                                      Challenge
                                                                     Ctynown
                                                                     Low Bottom 80%
14                                                  1:675,000        Mecfeum Top 20% to top 5%
                                                                     High Top 5%
15

16

17                                    Assets at Risk (pg. 33)
18

19

20

21

22

23

24

25

26

27

28
                                                    16
        AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                              RESPONSE
                                     Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 18 of 112




1
       Butte Fuel Hazard Ranking                                                   DvKaWMs.CatMft
                                                                                   F(e Ficteecnn Placring
                                                                                   a>f • Me LR1
       Butte & Plumas Counties                                                     Jir«24,20»
2                                                                                  Fee Pl«i OSjiid
       By 450 Acre Parcel(Quad 81}

3

4

5

6
                          hasset                             eadow
                                   Sttrllng.Citv
7

8

9
                    CXirham                                                      Legend
10
                                                                                       HigtwayB
                                                                                       RVtrs
11
                                                                                       Ukes
                      Richya
                                                     Oiallenge
12                                                                               Cjlp Clt/Towfi
                                                                                       Moderate
                                                                     1:675,000
13
                                                                                       VetyHioh

14

15

16                                          Butte Fuel Hazard Ranking (pg. 46)

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 17

        AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                           RESPONSE
                                                   Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 19 of 112




 1     Butte Unit Fire History by Decade                                                      Cb<m »*•!«. Capta*
                                                                                              ft*
                                                                                              CO'-
                                                                                                           RaM«4

        Butte & Rumas Counties                                                                ti* li>awy/r44
2       COF&USFS Fires


3

4

5

6

7

8
                          I
9

10
                                       wm                              r
                                                                            IP
                                                                                       Legend
                                                                                 Bute unt                 Highways

11                                                                               Ct^umis        ^ tales
                                                                        Pn HItfcrybjr DMadt               1930 1959

                                                                                 1300- 1309     rr^ I960           1969
12
                                                                                 1910-1919      m 1970             1979

13                                                                          ■■   1920- 1929     ■■ 1980            1989
                                                    1:675,000               ■■   1930- 1939
                                                                                                Hi 1990            1999

14                                      5   10      20          30               1940-1949      Hi 7000        201^
15

                                 Butte Unit Fire History By Decade(pg 50)
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    18
        AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                 RESPONSE
                                         Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 20 of 112




                                                    MENDOCINO 2005:
 1

2
                                           Mendocino Unit
3
                                        Severe Fire Weather
4

5                                                                     FnBnd MIn


                                                                                                             PWymooMi
6

7
                                      Uggm WMy
                                                                                  EclRivir
8
                                                                                             te- HiMr RA


9
                                             RoMtV''''')'

10

11
                                         CanaPaKCOIMjO
                                                            LMcmiMr
                                                                      CRMi; v»*(ry nA*St             \
12
                                                                                                                vf*W8»
13
                                                                                                                Severe Waalha A«»esmenl
                            Hneraga
14                                                                                                                    CVTCIT't aft.TV   M«3af**f
                                                                                                                 KiMp t eoeiH^crfi MveteoeiTie'
                                                                                                                 KBfi-r>'« wlKn It Fvoo^ A.I M fII
                                                                                                                 po". SuWmliSriiUE'rti ncwi'iul
                                                                                                                 tes" itr T-tie wf'gi •'t's'
15

                                            McGu-WQAW'S                                                         rreoaency <st S*v«r« Rr* wmm'
16
                                                                                                     r SpmM
17                                                                                                                     MiiwRoidl
                                                                                                   yRAWS         + AkARDekBaM

18                                                                                                               # ConatrvMon Carnp
                                                                                                                 A    C«<nmur«cit«e Srfe
                                                         BMrvil4

19                                                                                                               #    EmergsiiGir CemmHtd CwMr
                                                                                                                 # karM Fm StaboA
                                                                                                                 ^ HaMacx Saw
20                                               u larno* cowl.
                                                                                                                      LOOkOul

                                                                      BoonnBe HA<a;>                             i urul HHdeuAAtn
21

                                                                                                           reoiRAWS
22

23

        0 2.5 5   10   15       20
24

25                              Mendocino Unit - Severe Fire Weather Map(44)

26

27

28
                                                                      19
        AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                                  RESPONSE
                                                  Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 21 of 112




 1                                                     Mendocino I'nit
2                                                         Fire Histoix
                                                            1922-2004
3

4

5
                   -.V C'Mh
6                  AoffuUl
                   30.7^ Ac*!


7

8
                                                                  s
9
                                                                                         ScrcmbtrZ. 1987
                                                                                         ««4e7ikFt»
10                                Jicn; MakWJ"
                                  S«ptt-ib*': 19;c
                                  20.6Ti>Acr«f
11
                                  Au9i.t: 'i.      I
12

13

14

15
                            ConJic*
                            s«c*nn&»f     ^931 I
16                          33 10: Acts



17
                Legend
18                                                                                      GuntCy
                                                                                        Oc-ct>«f i. iW
            A   CCfFKl««s                                                               5,130 AcfM
19              CCFLookCbls

                MacrRojds

20      F771                                                                               COMh'ouTUn    ,

        I       I l«M9»
21
        CZD
22      t/x'l t93M9£»
                                                                       >^ey
23                                                                     ,uy» I5M
                                                                       C Sro Ayvn


24
                                                   Fire History Map 1922-2004(pg. 46)
25

26

27

28
                                                                  20
        AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                               RESPONSE
                                                        Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 22 of 112



                                                  TUOL UMNE-CALA VERAS 2005:
1

2
        Tuolumne-Caiaveras Unit                                                                             Bear Valley
3
         Fuel Hazard Rank Map
4

5

6                                       Clanems


7                                                                                ^.-."It
8                                                           dc^pwi                     flTUdum

9                                                                                      difiu.
10                          Mancca



11                                                     oaKdsie                             TN«'v«B e«U»nI'B        Ml
                                                                                           invM »y txaCCF Cia A
                                                                                        (••aorfoaAiiaifarl Prors*
                                                                                           ■M au aggfagaaa lotPa Ci.id
12                                            Modesto
                                                                                           If Th b mas ii an apceii^w
                                                                                           MD'eiemBlsr el Bclial lecsia-
                                                                                                                              Legend
                                                                                                                           • Ctes
13                                                                                                                            Stole Hignveys
                                                                                                                           ^^TCU BounStry
                                                  -nrnock                                                                  O     Soinsery
14                                                                                                                         O lakM.mejof
                                                                                                                           FuelRark
                                                                                                                              IJo<l»;»
15                                                                                                                            High
                »4ACI a.1 riaiii.3Sf_
                i«:t Ka.'jtiaiinMnie

16
                                            Figure 6: Fuel Hazard Rank Map (pg. 27)
17

18

19

20

21

22

23

24

25

26

27

28
                                                                       21

        AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                                   RESPONSE
                                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 23 of 112




1           Tuolumne-Calaveras Unit                                            •    o
                                                                           WostPdni
2                   Major Rre History
3                         1900-2004
4                            □STB

                                                          j An ores

5

6

                                                                                   ^ouftre^^
7

8

                         Mamtca
9
                                                  Owuk
                                                                                                                          Map reatum
                                                                                        Tbt mas vet gnerKso utng
10                                                                                      COF irshtMorvdaui Tnitmip        #   Kan Conrrunies
                                                                                        It anMpisxlnate resfesentsscn        StauHipHiart
                                    uodetio                                             fifaouii UcMsn.
                                                                                                                             TCUBourxlary
11                                                                                                                           CPA Bounds ly
                                                                                                                             Lakes

                                                                                                                        VlWflres by OMade
12                                            luncKX
                                                                                                                        O'lWO-IBBO
                                                                                                                        C3> i96a8
                                                                                                                             1979s
13                                                                                                                           19608
                                                                                                                        CD 1990s
                                                                                                                             2000s
14

15
                                    Table 11: TCU Major Fire History Map (pg. 51).

16
             Furthermore, in January 2014, Governor Edmund Gerald Brown, Jr. declared a state of
17
     emergency due to California's continued drought. In response, the acting director of the Safety and
18
     Enforcement Division of the CPUC sent a letter in February 2014 to all Investor Owned Electric
19
     Utilities, including PG&E, that directed "them to take all practicable measures necessary to reduce
20
     the likelihood of fires started by [their] facilities." (Pitre Decl., Ex. 15).
21
             In June that same year, the CPUC issued Resolution ESRB-4, which "Idlirects Investor
22
     Owned Electric Utilities to take remedial measures to reduce the likelihood of fi res started by
23
     or threatening utility facilities." (Id. at pg. 1) "This Resolution will cause Investor Owned Electric
24
     Utilities to take remedial measures to reduce the likelihood of fires associated with or threatening
25
     their facilities during the current drought." (Id.). As for the "safety considerations", the
26
     Resolution "directs Investor Owned Electric Utilities to take measures to reduce the likelihood of
27

28
                                                                      22
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                                 RESPONSE
                                                       Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 24 of 112




 1   fires associated with or threatening their facilities, which will increase the safety to the general

2    public in both forested areas and at urban-rural interfaces."(Id.)

3           On October 30,2015, Governor Brown proclaimed a California Tree Mortality State of
4    Emergency.(Pitre Decl., Ex. 16). In that proclamation. Governor Brown stated:
5           WHEREAS a lack of precipitation over the last four years li.e. since 20111 has made
            trees in many regions of California susceptible to epidemic infestations of native bark
6           beetles, which are constrained under normal circumstances by the defense mechanisms of
            healthy trees; and
7

            WHEREAS these drought conditions and resulting bark beetle infestations across
8
            broad areas have caused vast tree mortality in several regions of the state, with the
9           United State Forest Service estimating that over 22 million trees are dead and that tens
            of millions more are likelv to die bv the end of this year: and
10
            WHEREAS recent scientific measurements suggest that the scale ofthis tree die-off is
11
            unprecedented in modem history; and
12
            WHEREAS this die-off is of such scale that it worsens wildfire risk across large regions
13          of the State, presents life safety risks from falling trees to Califomians living in impacted
            rural, forested communities, and worsens the threat of erosion across watersheds;
14
            (Id. atpg. 1).
15
            Although the Govemor issued an Executive Order in April 2017 ending the Drought
16
     State of Emergency,
17
            the declaration directed state agencies "to continue response activities that may be
18          needed to manage the lingering drought impacts to people and wildlife". The
             California Tree Mortality State of Emergency issued in October 2015 bv
19
             Governor Brown regarding the bark beetle infestation and resulting tree
20
             mortality remains in effect. The CPUC has not rescinded ESRB-4,and work bv
             the utilities to comnlv with it and the Tree Mortality Emergency continues.
21
            (Pitre Decl., Ex. 17, pg. 2).
22
             Further, it bears noting that CAL FIRE has found PG&E overwhelming responsible for the
23
     2017 catastrophic wildfires and as of Febmary 28,2019,PG&E publicly admitted that it is probably
24
     responsible for the Camp Fire."* IfPG&E caused the wildfires, then the fundamental risk of wildfires
25
     did not increase. PG&E simply amplified the risk that already existed. For example: every car has a
26

27
         "Eavis,Peter,"PG&E Says It Probably Caused the Fire That Destroyed Paradise, Calif.", NYTimes.com(Feb. 28,
     2019)available at: https://www.nytimes.eom/2019/02/28/business/energy-environment/pge-camp-fire.html.
28
                                                           23
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                      RESPONSE
                                              CaseNo. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 25 of 112




 1   fundamental risk of breaking down. Certain weather conditions and wear-and-tear on the vehicle can
2    amplify that risk. However,the owner can also amplify that risk by failing to change the oil and
3    failing to bring the vehicle in for repairs when dashboard lights go on. If a person fails to change the
4    oil or repair the car, then the risk that owner's car will break down significantly increases. However,
5    the same make and model car with the same miles, driven in the same area, in another person's

6    hands who gets a regular oil change and repairs the car when lights go on, will not experience that
7    significant increase in risk.

8           PG&E should have been changing the oil and repairing the car. PG&E has always been
9    responsible for delivering power safely, maintaining its lines and equipment, and trimming
10   hazardous vegetation. If they did not fulfill their legal duties, then PG&E amplified the risk of
11   catastrophic wildfires and cannot rely on their own failures as an excuse for not recognizing the risk
12   that already existed of not changing the oil and repairing the car.

13   PARAGRAPHS OF PLAINTIFFS'SUBMISSION:

14          "During the course of discovery in the State Court actions, PG&E has at various times
             identified the number of miles of its distribution line as anywhere between 81,000 miles and
15          115,000 miles.(See Campora Decl., Exhibit B.)This means that PG&E was accepting trees
            on its lines would cause between 1,377 to 1,955 outages per year. In 2016,PG&E actually
16          had 3,299 transmission and distribution 'wires down'(outages). According to PG&E,this
17
            total number was exacerbated by 'full tree failures.'(See Campora Deck,Exhibit C.)"

18   RESPONSE TO PARAGRAPH 3:

19          PG&E admits Paragraph 3 with respect to the number of wires down in 2016 and otherwise
20
     clarifies its accuracy. The document that Plaintiffs cite in support ofthe number ofPG&E's line
21
     miles indicates that PG&E has approximately 81,000 miles of overhead distribution lines and 26,000
22
     miles of underground distribution lines. {See Campora Decl. Exhibit B,Dkt. 1008-2 at 3.) It further
23
     indicates that PG&E's electric transmission system consists of approximately 18,000 line miles,the
24

25

26

27

28
                                                        24
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 26 of 112




 1   majority of which are overhead lines. {Id.) Combined,PG&E has approximately 100,000 overhead

2    line miles.^ PG&E's underground lines are not vulnerable to above ground vegetation contact.
3             In its May 2015 Safety Model Assessment Proceeding testimony, discussed in Paragraph 2,
4    PG&E did acknowledge that "[r]isk cannot be completely driven out ofPG&E's—or any—
5    business". (Campora Decl. Exhibit A,Dkt. 1008-1 at 46.) PG&E explained that it used a risk
6    management process to determine where resources should be allocated based on the risk assessment
7    procedures used at that time. {Id.) At that time, as discussed below in response to Plaintiffs'
8    Paragraph 50,the risk of wildfire in Northern California was understood by PG&E and other
9    stakeholders, such as the CPUC and the California Department of Forestry and Fire Protection

10   ("CAE FIRE"),to be significantly lower than it is today. In fact, the statewide fire maps adopted by
11   the CPUC in 2012 classified Santa Barbara County as the only "high fire threat area" in PG&E's
12   service territory. PG&E's 2015 risk assessment with respect to vegetation contact with power lines
13   must be understood in that pre-October 2017 context. That is not the risk climate in which PG&E
14   operates today, and as PG&E has set forth in its Wildfire Safety Plan and its prior submissions to
15   this Court,PG&E has fundamentally changed its risk management approach to address increased
16   risks, particularly as it relates to vegetation management.

17            Plaintiffs further state that PG&E experienced 3,299 wires down in 2016. Although
18   Plaintiffs are accurately citing the document,the PG&E data does not refer only to wires down
19   caused by vegetation contact with power lines. Instead, it is "the number of instances where an
20   electric transmission or primary distribution conductor is broken or falls". (Campora Decl.
21   Exhibit C,Dkt. 1008-3 at 4.) This can and does occur for reasons other than vegetation contact {e.g.,
22   car-pole collisions or other third-party contacts with power lines).^
23

24
         ^ This figure is consistent with the figures PG&E represented to the Court in its January 23
25
     Submission (Jan. 23 Br. at 37), as well as its 2020 General Rate Case {id. Exhibit F,Dkt. 916-6 at
26   99).

27          ^ In 2016, approximately 1,400 of the wires down were caused by vegetation contact as
     compared to approximately 800 caused by third-party contact(primarily vehicles) with power lines.
28
                                                        25
            AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 27 of 112




 1          Finally, Plaintiffs state that the number of wires down in 2016 was exacerbated by full tree
2    failures. In 2014, Governor Brown declared a state ofemergency due to California's severe drought

3    and associated unprecedented tree mortality.^ As an emergency measure to mitigate the effects of
4    the drought and further reduce the likelihood of fire ignition associated with its facilities,PG&E
5    began its Drought & Tree Mortality Response Program("CEMA Program")in 2014. The program
6    includes, among other things, increased inspections and vegetation removal in higher-fire threat
7    areas, cooperating with California agencies and organizations to increase protective measures to
8    decrease fire response times (e.g., scheduling aircraft flights to provide early detection offires),
9    clearing access roads, and reducing fire fuels, such as brush.
10          In 2016,due to drought conditions,PG&E did experience a higher number oftree failures
11   than it had experienced in prior years. (Id) 2016 was a highly unusual year for tree mortality in
12   California. Because of the drought, which continued to worsen in the years following 2014, as well
13   as the associated bark beetle infestation, by November 2016,the USES estimated that 62 million
14   trees had died in that year alone—a. 100 percent increase in trees dying in California since 2015.
15   U.S. Forest Service, News Release, New Aerial Survey Identifies More Than 100 Million Dead Trees
16   in California(Nov. 18,2016), available at https://www.fs.fed.us/news/releases/new-aerial-survey-
17   identifies-more-lOO-million-dead-trees-califomia. PG&E's drought and tree mortality response

18   program was designed to respond to this increasing volume ofdead and dying trees. Between 2010
19   and 2013,PG&E addressed between approximately 30,000 and 39,000 Facility Protection Trees
20   ("FPTs") per year, and in 2014, when the drought and tree mortality response program began,PG&E
21   addressed approximately 57,000 FPTs in connection with its routine and drought response
22

23

24

25         By December 2017,the U.S. Forest Service("USES")and CAL FIRE announced that a
     record-breaking 129 million trees on 8.9 million acres died due to drought and bark beetles in
26   California from 2010 to 2017. U.S. Forest Service, News Release, Record 129 Million Dead Trees
     in California(Dec. 12,2017),available at
27
     https://www.fs.usda.gOv/Intemet/FSE_DOCUMENTS/fseprd566303.pdf.
28
                                                        26
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 28 of 112




 1   programs.^ By 2015,PG&E addressed more than 100,000 FPTs,and by 2016,PG&E addressed
2    approximately 280,000 FPTs, nearly triple the trees it had removed the prior year.
3    REPLY TO PG&E'S RESPONSE TO PARAGRAPHS:

4           In regard to PG&E's claim that as of May 2015,"the risk of wildfire in Northern Califomia
5    was understood by PG&E and other stakeholders, such as the CPUC and the Califomia Department
6    ofForestry and Fire Protection("GAL FIRE")to be significantly lower than it is today", the
7    statement contradicts the information presented in our response to Paragraph 2. Further, there are
8    several indications that other interested stakeholders were taking the risk of wildfires seriously

9    before 2017 and that PG&E was and/or should have been aware ofthe position of other

10   stakeholders.

11
            For example,the first sentence of GAL FIRE's 2010 Strategic Fire Plan states: "The 2010
12
     Strategic Fire Plan is a strikingly different fire plan than those developed in the past. This Plan
13
     recognizes that fire will occur in California and works to answer the question of *how do we
14
     utilize and live with that risk of wildfire?*"(Pitre Deck,Ex. 18, pg. 1). The Executive Summary
15
     ofthe Plan also shows that PG&E and the parties understood that trees and forested areas were
16
     becoming a large hazard for the start of wildfires that are "ready to ignite and bum with great
17
     intensity."
18
            Scientists have generally agreed that the Earth's climate is changing. Although the
19          far-reaching implications ofthese changes are still unknown,they may have impacted
20
            weather pattems, resulting in longer fire seasons and a greater probability of intense
            fires in westem forests. In addition, the cumulative effects of multiple years of
21           drought along with overstocked vegetation conditions have increased fire hazards in
22
             many forests of Califomia that prehistorically experienced frequent, low-severity
             fires. The reduced moisture content of drought-stressed vegetation increases
23          flammability over a longer period ofthe year, resulting in an active buming period
24
            that starts earlier and lasts longer than historical pattems. Drought-stressed vegetation

25
          ^ As discussed in more detail below,PG&E defines FPTs as "[t]rees that are dead,show signs of
26   disease, decay or ground or root disturbance, which may fall into or otherwise impact the
     conductors, towers or guy wires before the next inspection cycle". (Biancardi Decl. Ex. B,at PGE-
27
     GPUG_00005483.)
28
                                                        27

          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 29 of 112



            is more susceptible to insects and diseases, resulting in high mortality in trees and
            shrubs, leaving California wildlands with high levels oftinder-dry, dead woody
            material ready to ignite and bum with great intensity.

            (Id. at pg. 5)

4           Data suggests a trend toward increasing acres burned statewide, with particular
5
            increases in conifer vegetation types. This trend is supported in part by the fact that
            the three largest fire years since 1950 have all occurred within the last 10 years.
6
            Looking at the fire acreage organized by decade and by life form confirms these basic
7
            trends. Fire is most common in shrublands, across all decades, with a large spike in
8           the last decade(Figure 1). Conifer, hardwood and herbaceous(grassland) all bumed
            at a relatively similar amount from 1970 through 2000. In the 2000s, conifer fires
9           significantly increased in annual acres bumed,averaging 193,000 acres per year,
10
            compared to an average of48,000 acres over the previous four decades.

11          (Id. at pg. 8)

12
     Notably,"[t]his[was]the first statewide fire plan developed in concert between the State Board of
13
     Forestry and Fire Protection(Board)and the Califomia Department of Forestry and Fire Protection
14
     (CAL FIRE). The Board consulted a group ofoutside experts to complete a needs assessment and
15
     subsequently formed the Fire Plan Steering Committee. This Committee worked for over a year
16
     preparing this document."(Id. at pg. 1).
17
            PG&E and CALFIRE also collaborated in 2008 to publish the Power Line Fire Prevention
18
     Field Guide.(Pitre Deck, Ex. 19, pg I-l ["was developed as a mutual undertaking by Cal Fire, the
19
     Pacific Gas and Electric Company,the Southem Califomia Edison Company,San Diego Gas and
20
     Electric and the other electric utilities of Califomia."]). It specifically instructs and advises:
21          Electrical power presents an unusual hazard which brings about a mutual
            concern on the part of Local. State. Federal fire protection agencies and the
22
            electric utilities for making the transmission and distribution of electrical power
23           as fire safe as possible. Fire protection agencies in their regulatory roles are
             concemed with public safety, loss and damage to natural resources and watershed as
24
             well as the costs of fire suppression. The electric utilities, both publicly and
25           privately owned,are concerned with minimizing potential electrical fire hazards
             and minimizing interruptions of service to their customers.
26
             This mutual concern has led to the creation of several editions of this Guide and
27
             now,to this revision. This Guide will be useful to, and used by, utility employees and
28
                                                          28
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                     RESPONSE
                                             Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 30 of 112



             the Local, State and Federal fire and resource protection agencies. The potential
 1
             exists that power         line caused fires will become conflagrations during the
2            long, hot and drv fire season commonly experienced in California. The very
             same weather conditions that contribute to power line faults also lead and
3
             contribute to the rapid spread of wildfire. The most critical of these weather
4            factors is high wind,which is commonly accompanied by high temperatures and
             low humidity.
5
             High,gusty winds may cause vegetation to swav into oower lines, break off limbs
6
             or fall into power lines. High winds mav also create vibrations in power lines
7            that can lead to stress failures or cause loose connections to separate. Arcing
             usually accompanies such faults. Automatic Reclosers re~energizing the line into
8
             the fault mav cause repeated arcing and increase the probability of igniting
9            vegetation.

10          (Id. at pg. 1-5).
11
             There is also the 1996 State of California Fire Plan, which states in four separate places that
12
     CDF (i.e. California Department of Forestry and Fire Protection, a.k.a. CAL FIRE)is actively
13
     "working with""Pacific Gas & Electric Co." along with other stakeholders to address the threat of
14
     wildfires in California.^ ((Pitre Deck,Ex. 20). Those excerpts in their entirety are pasted below:
15
             "This analysis addresses two basic questions: What are the aggregate values ofthe assets at
16
             risk to wildfire? What are the losses, both economic and non-economic, in a fire? Where
17           possible, estimates of values were made on a dollar-per-acre basis. The methodologies used,
             although exposed to some peer review, need further review and refinement that is part ofthe
18
             pilot projects in the three ranger units. Also, CDF is working with the Department of Fish
19           and Game, State Water Resources Control Board staff, Department of Water Resources,
             USDA Forest Service, Los Angeles Flood Control District, Pacific Gas & Electric Co. and
20
             the East Bay Municipal Utility District and other stakeholders to refine our approaches to
21           wildlife, plants, ecosystem health, watersheds and water."(Id. at pg. 27)

22           "Overall, it is clear that the economic costs of intense wildfire impacts on water and
             watershed are greater than the benefits derived from increased water flow. CDF is working
23
             with the State Water Resources Control Board staff. Department of Water Resources, USDA
24           Forest Service, Los Angeles Flood Control District, Pacific Gas & Electric Co., the East Bay
             Municipal Utility District, and other stakeholders, to improve these preliminary
25

26

27
       '   Quite notably, Southern California Edison and San Diego Gas & Electric are never specifically acknowledged
     anywhere in the document as a stakeholder that CDF is working with to refine their approach.
28
                                                             29
           AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                       RESPONSE
                                                Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 31 of 112



            characterizations and valuations of water and watershed impacts."(Id. at pg. 33)
 1

        - "CDF is working with the Department of Fish and Game, State Water Resources Control
2
          Board staff, Department of Water Resources, USDA Forest Service, Los Angeles Flood
3         Control District, Pacific Gas & Electric Co. and the East Bay Municipal Utility District to
            refine our approaches to wildlife, plants, ecosystem health, watersheds and water."(Id. at pg.
4
            58)
5
            "The department is working with the State Water Resources Control Board staff. Department
6           of Water Resources, USDA Forest Service, Los Angeles Flood Control District, Pacific Gas
7
            & Electric Co. and East Bay Municipal Utility District to refine our approaches to water and
            watersheds."(Id. at pg. 82,fn. 3).
8

9           PG&E's claim that "the statewide fire maps" were "adopted by the CPUC in 2012" is

10   inaccurate — the first map was not adopted by the CPUC until 2016. According to the CPUC website:

11   "In 2012,the CPUC ordered the development of a statewide map that is designed specifically for the

12   purpose of identifying areas where there is an increased risk for utility associated wildfires.""A

13   multistep process was used to develop the statewide CPUC Fire-Threat Map. The first step was to

14   develop Fire Map 1(FM 1), an agnostic map which depicts areas of California where there is an
15   elevated hazard for the ignition and rapid spread of powerline fires due to strong winds, abundant
16   dry vegetation, and other environmental conditions.""FM 1 was developed by CAL FIRE and
17   adopted by the CPUC in Decision 16-05-036."((Pitre Deck,Ex. 21). Decision 1605-036, adopting
18   Fire Map 1, was not issued until May 2016.(See snapshot below; Pitre Deck,Ex. 22).
19

20   ///


21

22   ///


23

24   in


25

26

27

28
                                                        30
           AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 32 of 112




1                  AL/ITIM/ek4                                    Date of Issuance S^7^^01.6

2
                   Decision 16^5^ May 26,2016
3
                   BEFORE THE PUBLIC UTILITIES COMMISSION OF THE STATE OF CALIFORNIA

4                  Order Instituting Rulemaking to Develop and    Rulemaking 15-05-006
                   Adopt Fire-Threat Maps and Fire-Safety          (Filed May 7,2015)
5                  Regulations.

6

7
                                        DECISION ADOPTING FIRE MAP 1
8

9
            On top of this, Fire Map 1—which appears on the last page of the decision—absolutely
10   depicts elevated and extreme wildfire danger in more Northern California areas within PG&E's
11
     service territory than just Santa Barbara.(See snapshot below; Id. at Appendix A).

12                  utility Fire Threat Map 1: Utility Threat Index
13
                                                                        CF1.UtilityThreatlndex.img
14                                                                      Utility Rre Threat(Map 1)
                                                                        ^■10-223
15
                                                                        ^■224-446
16                                                                      ^■447 - 669
                                                                              670 - 892
17                                                                            893-1.115
                                                                              1.118-1,581
18
                                                                              1.562 - 2.007
19                                                                            2.008-2.898

                                                                              2.899 - 4.236
20                                                                            4.237 - 56.852
                                                                              Exchison (< 10)
21

22

23

24

25
            However, other governmental agencies had published fire maps way before 2016 that
26
     indicated elevated fire hazard areas in California, including CAL FIRE. CAL FIRE publishes the
27
     Fire Hazard Severity Zone Map. According to CAL FIRE, "Fire Hazard Severity Zones (FHSZ),
28
                                                         31
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                     RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 33 of 112




1    influence how people construct buildings and protect property to reduce risk associated with
2    wildland fires. The maps were last updated in the mid-1980s and early 1990s."(Pitre Dec!., Ex. 23).
3    While we were not able to find the early versions ofthe map, we were able to access the 2007 CAL
4    FIRE Fire Hazard Severity Zone Map on CAL FIRE's website at:
5    http://frap.fire.ca.gov/webdata/maps/statewide/fhszs_map.pdf.

6           The November 7,2007 CAL FIRE Fire Hazard Severity Zones Map identifies "very high",
7    "high", and "moderate" fire hazard severity zones. Several areas in Northern California and
8    PG&E*s service territory were identified as "very high" and "high" hazard severities.

9    including where several of the North Bav Fires originated.(Pitre Dec!., Ex. 24).

10          All but two North Bay Fires started in areas identified in 2007 as fire hazard zones.

11   (Pitre Decl.,^ 28). The only two North Bay Fires that did not start in an area identified as a fire
12   hazard were Potter and Sullivan. In regard to Potter and Sullivan, their respective origins are less
13   than five miles away from very high hazard severity zones.(Id.).
14          Seven North Bav Fires started in areas identified in 2007 as "very high" fire hazard

15   severity zones« including the Nuns Complex, Cascade, Cherokee, Lobo, McCourtney,Pocket, and
16   Point.(Id.). Four started in areas identified as "high** fire hazard severity, including Atlas, La
17   Porte, Honey,and Sulphur.(Id.).

18           All three of the most destructive and deadly fires in the past two years where it has been

19   alleged that PG&E is at fault. i,e, the Tubbs. Nuns and Camp Fires,started less than one mile
20   away from a **verv high** fire hazard severity zone.(Id.). The Nuns Complex Fire started in a
21   "very high" fire hazard severity zones. And the Tubbs Fire and Camp Fire started within less than
22   half-a-mile of a "very high" fire hazard severity zone.(Id.).
23

24

25

26

27

28
                                                        32
           AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 34 of 112




1           As an example pasted below are CAL FIRE's 2007 Fire Hazard Severity Zones Map for the
2    three counties most impacted by the North Bay and Camp Fires (i.e. Napa, Sonoma and Butte), ail of
3    which have extensive areas zoned as "very high" fire hazard severity.

4                                                                     Napa County
5
                      FIRE HAZARD               -
6
          SEVERITY ZONES IN SRA
7          Adopted by CAL FIRE on November 7,2007

8

9

10

11

12

13

14

15

16

17

18

19

20

21            M rwinm A

                 I irfi » I >1*



22
                                                                2r,    SOLANOCOUNty
23

24

25
                                                  m
26

27

28
                                                      33
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                  RESPONSE
                                           Case No. 14.CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 35 of 112



                                                                                 Sonoma County
 1
                                                                                   FIRE HAZARD '. v.
                                                                            SEVERITY ZONES IN SRA
 2                                                                          Adopted by CAL FIRE on Novenber 7,2007



 3

 4

 5

 6

 7

 8

 9

10

11

12

                                                                                   Buite Coun iy
13
                                     FIRE HAZARD
14                           SEVERITY ZONES IN SRA
                              Adopted by CAL FIRE on November 7,2007

15

16

17

18

19

20

21
                                                                                 im
22

23

24
                                                         ■rfwm
-25

26           As stated directly on the front of the 2007 CAL FIRE Fire Hazard Severity Zones Map, the
27    map was meant to indicate where fire posed the greatest risk to human life in the State of
28
                                                                       34

          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E*S
                                                                 RESPONSE
                                                    Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 36 of 112




 1   California:

2           Public Resources Code 4201-4204 direct the California Department of Forestry and
           Fire Protection(CAL FIRE)to map fire hazard within State Responsibility Areas
3
           (SRA), based on relevant factors such as fuels, terrain, and weather. These statutes
4          were passed after significant wildland-urban interface fires; consequently these
            hazards are described according to their potential for cansing ignitions to
5
            buildings. These zones, referred to as Fire Hazard Severity Zones(FHSZ),
6           provide the basis for application of various mitigation strategies to reduce risks
            to buildings associated with wildland fires.
7

8
           This map has been created by CAL FIRE's Fire and Resource Assessment Program
           (FRAP)using data and models describing development patterns, estimated fire
9           behavior characteristics based on potential fuels over a 30-50 year time horizon,
            and expected burn probabilities to quantify the likelihood and nature of
10
            vegetation fire exposure to new construction. Details on the project and specific
11          modeling methodology can be found at
            http://frap.cdf.ca.gov/projects/hazard/methods.htm.
12

13
            The version ofthe map shown here represents the official "Maps of Fire Hazard
            Severity Zones in the State Responsibility Area of California" as required by PRC
14          4201-4204 and entitled in the Califomia Code of Regulation, Title 14, Section 1280
15
            Fire Hazard Severity Zones, and as adopted by CAL FIRE on November 7,2007.

16          (Pitre Decl., Ex. 24).

17
            According to CALFIRE's description ofthe Fire Hazard Severity Zone map,it can assist in
18
     identifying "where wildfire hazards could be more severe and therefore are of greater concern":
19
            What is a "Fire Hazard Severity Zone," or FHSZ?
20
            Answer: An FHSZ is a mapped area that designates zones(based on factors such as
21          fuel, slope, and fire weather) with varying degrees offire hazard (i.e., moderate, high,
22
            and very high). While FHSZ zones do not predict when or where a wildfire will
            occur,they do identify areas where wildfire hazards could be more severe and
23          therefore are ofereater concern.

24          How are FHSZ classifications determined?

25
            Answer: The classification of a zone as moderate, high, or very high fire hazard
26          is based on a combination of how a fire will behave and the probability offlames
            and embers threatening buildings. Zone boundaries and hazard levels are
27
            determined based on vegetation. For wildland areas, the current FHSZ model uses
28
                                                       35
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                  RESPONSE
                                           Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 37 of 112



            bum probability and expected fire behavior based on weather, fuel, and terrain
 1
            conditions. For urban areas, zone boundaries and hazard levels are based on
2           vegetation density, adjacent wildland FHSZ scores, and distance from wildland areas.
            Each area ofthe map gets a score for flame length, embers, and the likelihood ofthe
3
            area burning. Scores are then averaged over the zone areas.
4
            How are FHSZs used?
5
            Answer: The FHSZs serve several purposes: they are used to designate areas where
6           Califomia's wildland urban interface building codes apply to new buildings; they can
            be a factor in real estate disclosure; and local governments consider fire hazard
7
            severity in the safety elements of their general plans.
8
            (Pitre Deck,Ex. 25).
9

10          Again, it absolutely depicts elevated and extreme fire hazard risks in Northem Califomia
11   areas within PG&E's service territory, and in fact,those areas heavily correlate with the origin
12   points ofthe North Bay Fires and the Camp Fire.
13   PARAGRAPH 4 OF PLAINTIFFS* SUBMISSION;

14
            "In 2015,PG&E electrical equipment caused 435 fires, including the Butte Fire which
            bumed 70,868 acres, destroyed 549 homes,and killed two people.(See Campora Deck,
15          Exhibit D.)In 2016,PG&E reported 362 wildfires caused by its equipment. In 2017,that
            number was 501.(See Pitre Deck,Exhibit A[CPUC Fire Incident Data submitted by PG&E,
16          SoCalEd, and SDG&E for 2014- 2017]). As of2017,PG&E's own data predicted its
            equipment would cause'1 to 2 large fires per year(300 acres or greater).'(See Campora
17
            Deck,Exhibit C.)"
18
     RESPONSE TO PARAGRAPH 4:
19
            PG&E clarifies Paragraph 4. On February 5,2014,the CPUC adopted a Fire Incident Data
20
     Collection Plan, which requires all electric utilities to submit an annual report to the CPUC of all
21

22
     fire-related reportable events that could include PG&E facilities meeting the following conditions:

23
     "(a) A self-propagating fire of material other than electrical and/or communication facilities,[where]

24
     (b)The resulting fire traveled greater than one linear meter from the ignition point, and (c)The

25
     utility has knowledge that the fire occurred". (CPUC Decision 14-02-015.) This reporting
     requirement does not include fires where the ignitions are not associated with utility facilities. {Id.
26

27
     Appendix C-3 n.4.) Many ofthe fires referenced in PG&E's incident reports from 2015 to 2017

28
                                                        36
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 38 of 112




 1   were very small. For example, in 2015,206 ofthe 435 fire incidents reported were less than 0.25
2    acres and another 121 were less than three meters. (See Pitre Decl. Exhibit A,Dkt. 1006-1.) Only

3    16 ofthe reported incidents were more than 10 acres.'® (Id)
4              Plaintiffs cite a March 2017 PG&E document that discusses the risk of wildfire in PG&E's

5    service territory and noted that PG&E's Fire Incident Data Collection Plans from 2014 to 2016
6    indicated that there was a possibility that one to two large fires(300 acres or greater) could occur
7    each year. (Campora Decl. Exhibit C,Dkt. 1008-3 at 4.) That risk assessment was performed before
8    the 2017 and 2018 wildfires, at which point PG&E,GAL FIRE and others understood that the risk of
9    wildfire spreading at a catastrophic rate in Northern California had significantly increased. The cited
10   risk assessment must be understood in this pre-October 2017 context. As PG&E has set forth in its
11   Wildfire Safety Plan and its prior submissions to this Court,PG&E has fundamentally changed its
12   risk management approach to address increased risks, particularly as it relates to vegetation
13   management."
14   REPLY TO POLE'SRESPONSE TOPARAGRAPH 4:

15                    In regard to PG&E's claim that "the risk assessment was performed before the 2017
16   and 2018 wildfires, at which point PG&E,CAL FIRE and others understood that the risk of wildfire
17   spreading at a catastrophic rate in Northern California had significantly increased", we refer the
18   Court to our response to PG&E's response to Paragraphs 2 and 3.
19             PG&E attempts to mislead the Court regarding their own document when stating "Plaintiffs
20   cite a March 2017 PG&E document that discusses the risk of wildfire in PG&E's service territory
21   and noted that PG&E's Fire Incident Data Collection Plans from 2014 to 2016 indicated that there
22   was a possibility that one to two large fires(300 acres or greater) could occur each year." The exact
23   language ofPG&E's document is below and it clearly shows that 1 to 2 large fires per year was not a
24

25        10
               106 of the 435 fire incidents reported were caused by vegetation contact. (Id.)
26       "PG&E also notes that the California Department ofForestry and Fire Protection's("CAL
     FIRE")data showed that at that time, only a small fraction ofthose one to two fires—^approximately
27
     5-10%—could become catastrophic. (Campora Decl. Exhibit C,Dkt. 1008-3 at 3.)
28
                                                         37

          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                     RESPONSE
                                              Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 39 of 112




 1   guess as to what possibly could happen in the future, but what their own data reflected was actually
2    havvenms:

3                In regard to PG&E's claim that somehow its equipment causing one to two large fires(300
4    acres or greater) each year is not a significant enough fact to have warranted the mitigation measures
5    it is now allegedly taking, requires explanation, especially when drought conditions were pervasive
6       O    j                      Driver of Change: Frequency           increased from 30-lCX) years To 10-30 years,
        p I                          supoorted by PG&E igniliondata artdCALFlRE lar^e fi'e historv. oQgtg(gnjUon
7                  623      701
                                     data shows 1 to 2 large fires per year{300 acres or greater). CALFlRC data shows
                                     ■"5% to 1CK(. of large fires oecome catastrophic fires (P95 events).
8

9    across Northern California before 2017. Can PG&E identify how many miles of its lines are not

10   within 300 acres of structures? How many lives was it knowingly putting at risk one to two times

11
     each year?

12               Arguably, knowing that you will cause a fire one to two times a year that will put people's

13   lives and livelihood at risk (even if not a catastrophic number) warrants taking mitigation and

14
     hardening measures in identified historic fire corridors and fire hazard areas. But because PG&E

15   admittedly did not take those measures, the risk absolutely warranted proactively de-energizing lines

16
     when conditions in those areas indicated extreme high winds, low humidity and dry vegetation, i.e.

17   the perfect storm for a 300 acre fire to turn into a catastrophic event.

18

19   PARAGRAPH 5 OF PLAINTIFFS' SUBMISSION:

20               "Although PG&E claims that there are only 'a small number of wildfires caused by PG&E
                 equipment each year,' the data reflects a much different story; especially when PG&E's
21               numbers are compared to the number of wildfires caused by Southern California Edison
                 ('SoCalEd') - a comparable utility to PG&E. (Campora Deck, Exhibit A). SoCalEd serves
22
                 15 million people across approximately 50,000 square-miles, operating and maintaining
23               91,375 miles of distribution lines and 1,433,336 electric poles.* In comparison, PG&E
                 services approximately 16 million people throughout a 70,000-square-mile service area,
24               operating and maintaining between 81,000 miles and 115,000 miles of distribution lines and
                 2,400,000 electric poles.*
25
                 * [FN I]: https://www.sce.com/about-us/who-we-are.
26

27
                 * [FN 2]: https://www.pgecurrents.eom/20I7/l I/08/facts-about-pge-pole-management-and-
                 maintenance/."
28
                                                                 38
            AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                            RESPONSE
                                                  Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 40 of 112




 1   RESPONSE TO PARAGRAPH 5:

2           PG&E clarifies Paragraph 5. Plaintiffs assert that"PG&E claims that there are only *a small
3    number of wildfires caused by PG&E equipment each year'", but do not attribute that statement to
4    any source. PG&E made that statement in its May 1,2015 Safety Model Assessment Plan
5    testimony. (See Campora Decl. Ex. A,at 46.) As ofthe date ofthat submission,there had been only
6    six ignitions that year, all of which were smaller than 9.99 acres. The statement was accurate at the
7    time it was made, before the Butte fire and long before the 2017 and 2018 wildfires. When the quote
8    is viewed in its proper context, it confirms PG&E's statements here and in other submissions that
9    wildfire risk in PG&E's service territory has fundamentally changed in the past few years.
10          Plaintiffs' attempt to draw comparisons between PG&E and Southern California Edison
11   ("SCE")is misleading given differences between PG&E's and SCE's service territories. For
12   example,the geography ofthe utilities' service territories differs significantly. According to the
13   USES, most ofthe high-density forest area in California is in Northern California. (WSP at 19 &
14   n.l9(citing USDA Forest Service, 2017 RPA data).) PG&E therefore operates in a more heavily
15   forested and vegetated area than SCE. (Id. at 71 & n.54(citing California Forest Resources: Forest
16   Inventory and Analysis, 2001-2010, Gen. Tech. Rep.PNW-GTR-913,Portland, OR,U.S. Dep t of
17   Agriculture, Forest Service,Pacific Northwest Research Station(2016)at 3,6-7,17, available at
18   https://www.fs.fed.us/pnw/pubs/pnw_gtr913.pdf).) This is readily evident from the number oftrees
19   in proximity to each utility's power lines: there are more than 100 million trees in proximity to
20   PG&E's overhead power lines whereas SCE has closer to 900,000 trees in proximity to its overhead
21   power lines. Southern California Edison,2018 Fire Prevention Plan, Oct. 30,2018, at 20 available
22   at


23   http://www.cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/Content/Safety/Electric_Safety_and_
24   Reliability/Filings/2018%20SCE%20GO%20166.pdf.
25           Further, Plaintiffs note that SCE operates 91,375 miles of distribution lines compared to
26   PG&E's 81,000 miles of distribution lines, apparently seeking to suggest that the two companies
27   have a comparable number of distribution circuit miles impacting wildfire risk. PG&E,however.
28
                                                       39
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 41 of 112




 1   has approximately 25,000 overhead primary distribution circuit miles in High Fire-Threat Districts

2    ("HFTDs")—^nearly twice as many as SCE*s approximately 13,000 HFTD overhead primary

3    distribution circuit miles.^^ Moreover, many of SCE's HFTD miles are more densely populated
4    urban areas generally understood to represent lower wildfire risk. In fact,PG&E has more overhead
5    distribution circuit miles in its service territory that traverse HFTD areas than SCE and SDG&E

6    combined; about 65 percent of California investor owned utilities' overhead distribution circuits
7    located in Tier 2 and Tier 3 HFTD areas are in PG&E's service territory.

8    REPLY TO PG&E'SRESPONSE TO PARAGRAPH 5:

9           First,PG&E claims that its statement that "there are only a small number of wildfires caused
10   by PG&E equipment each year" is accurate because it was made in May 2015 and PG&E had only
11   caused six ignitions so far that year. However,this entirely ignores the last two words ofthe
12   sentence: each year. Therefore, this explanation does not appear responsive.
13          Second,PG&E seems to be generally claiming in this response that its territory is somehow
14   at greater risk for catastrophic wildfires than SoCalEd. This assertion undermines PG&E's argument
15   that it did not know there was a significant risk of catastrophic wildfires in Northern California
16   before 2017.

17          Specifically, in regard to PG&E's claim that it is not comparable to SoCalEd because there
18   are more than 100 million trees in proximity to PG&E's overhead power lines,PG&E does not cite
19   to any evidence or support for its data. Nor is there any declaration to support the statement.
20   However,even if we accept this alleged fact,PG&E is ostensibly using it to argue that its overhead
21   lines are inherently more at risk to causing catastrophic wildfires due to their proximity to trees. And
22   that only supports the conclusion that PG&E should have been diligently trimming hazardous
23   vegetation and maintaining equipment in heavily forested areas that were known to be at risk for
24   causing a fire.

25

26          In January 2018,the CPUC adopted the High Fire-Threat District Map that identified certain
27
     areas statewide as Tier 2("elevated")and Tier 3("extreme")for wildfire risL {See Pitre Decl.
     Exhibit D,Dkt. 1006-4.)
28
                                                        40
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 42 of 112




              Regarding PG&E's claims that its territory has significantly more area at high risk for

     wildfire than Southern California, this argument completely contradicts PG&E's claim that the

     wildfire risk was not significant in Northem California before 2017. The world did not turn on its
     head in 2017. A comparison of the CAE FIRE 2007 Fire Hazard Severity Zones Map with the 2018
     CPUC Fire-Threat Map demonstrates this-the maps reflect very similar hazard areas and levels of
     risk.


         CAL FIRE 2007 Fire Hazard Severity                   CPUC Fire-Threat Map Adopted
                        Zones Map                                   January 19,2018

9

10

11

12

13

14

15

16

17

18

19

20

21

22
              Here are the full-size maps for the Court's reference:
23

24

25

26

27

28
                                                        41

             AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 43 of 112




1
                                                                   CPUC Fire-Threat Map
                                                                  Adopted by CPUC January 19,2018
                                               TTw dilt pe(|[<Y«d ki the CPUC nra-Thntl Mjp were developed under Sulemilunjis-es-eo6.
                                               Mowing pnxeduret in OeouontD.li^oi oB),rented be 0.i^e6-oij;,which edopiedeimik plan foe
2                                              the dewlopmeAt o4 J utility High Flie-Threel DittiKt(HFTS)leu eppllcMlQii ofenhenced f>• >Jftty
                                               reguIaUont.The efocomenQoned deciilont ordered Ihit the HFTD be comprsed erf(wo Mdwlduel nup
                                               pieductt. One erf(hote mep pcodurTt H Uao CPUC Fec-Threel Uep.The7UC Fue-ThreM Mep depKU
                                               Wtetwhcee enlurKedn<eterfety(eguUlionlloundinO«ctsaMi7-ij'Ou>h0epply.The(irMiCPUCPir«-
3                                              TfneetMepwKiubmitnd Is thiCornniuion vie jTleriAdvlce Utter(hit wai adopted by the
                                               CommttiooT Safetyand CnforeementOiwtionCSEO]anthadiipoiition letter en tanuarv aeiS.MI
                                               dau and inrfamation pouayed on iheCPUC Fee-Thieiii Map are for the eiqirettcd ute called Out in
4                                              D.>7-i>-ea^,and any other use of ihit maparenotiherespentibilityorcddOrtedbvUieComniatieaee
                                               Ift tupportaie Independent llevlewTcam.


5
                                                                           Fire-Threat Areas

6                                                                                        Tien-Elevated

                                                                                         Tier 3-Extreme
7
                                                                                         Counties

8

9

10

11

12

13

14

15

16

17

18

19

20

21          0 IS 30 60 , 90 iap*       •
                             ■ Miles

22                                 http://cpuc.ca.gov/firethreatmaps/

23

24

25

26

27

28
                                                            42
        AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 44 of 112




                                                             FIRE HAZARD
                                                          SEVERITY ZONES
                                                        IN STATE RESPONSIBLITY AREAS
                                                        Adopted by CAL FIRE on November 7,2007




10

11

12

13

14

15

16

17

18

19

20                                                             ♦V     rC^-ar.   —=r
                                                              /Ik
21                    http://frap.hre.ca.gov/webdata/maps/statewide/fhszs_map.pdf
22   PARAGRAPH 6 OF PLAINTIFFS^ SUBMISSION:

23
          "Despite the similarities in service size and miles of distribution lines,PG&E's electrical
          equiDinent caused 1,208 more wildfires than SoCalEd's equipment between 2014 to
24        2017- as self-reported to the CPUC by the utilities. In total. PG&E^s equipment caused
          1552 wildfires. While SoCalEd onlv caused 344 fires over the same time period. This
25        means PG&E's equipment caused 4.5 times more wildfires than SoCalEd.(See Pitre
          Decl., Exhibit A [CPUC Fire Incident Data submitted by PGi&E, SoCalEd, and SDG&E for
26
          2014-2017])."
27

28
                                                   43
        AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                               RESPONSE
                                       Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 45 of 112




 1   RESPONSE TO PARAGRAPH 6;

2           For the reasons stated in its response to Paragraph 5,PG&E denies Paragraph 6 with respect
3    to Plaintiffs' statement that PG&E's and SCE's service size and miles of distribution lines are

4    comparable. PG&E also clarifies Paragraph 6 with respect to Plaintiffs' inaccurate description ofthe
5    data reported to the CPUC as set forth in PG&E's response to Paragraph 4(/.e., the Fire Incident
6    Collection Plan requires that utilities submit data concerning all fire incidents greater than one linear
7    mile associated to a utility's facilities). From 2014 to 2017,PG&E reported nine fires greater than
8    300 acres. In comparison,SCE reported seven fires greater than 300 acres during that same time.'^
9    REPLY TO PG&E'SRESPONSE TO PARAGRAPH 6:

10          Refer to Paragraphs 2, 3,4 and 5 responses.

11
     PARAGRAPH 7 OF PLAINTIFFS^ SUBMISSION:
12          "PG&E's equipment was also responsible for more fires of large scale, including 43 more
            fires than SoCalEd that burned between 10-99 acres, 3 more between 100-299 acres, and 2
13
            more between 300-999 acres.(Id.).'CALFIRE data shows -5% to 10% of large fires become
14          catastrophic fires(P95 events).' (See Campora Decl., Exhibit C.)"

15
     RESPONSE TO PARAGRAPH 7;
16
            PG&E admits that Paragraph 7 accurately summarizes the utilities' respective Fire Incident
17
     Data Collection Plans and accurately quotes the language in Campora Decl. Exhibit C,Dkt. 1008-3,
18
     PG&E also refers to its response to Paragraph 4.
19
     REPLY TO PG&E*SRESPONSE TOPARAGRAPH 7:
20
             Refer to Paragraphs 2,3,4 and 5 responses.
21
     PARAGRAPH 8 OF PLAINTIFFS'SUBMISSION:
22
            "What is more troubling is that PG&E's numbers do not include the North Bay Fires, as
23          PG&E admitted to this Court that it did not include those fires in its submission of2017 Fire
             Incident Data to the CPUC.(See document 971, Case No. 14-CR-00175-WHA,'Response to
24           Request for Clarification', pg. 2['Fire incidents that apparently occurred as part ofthe
25

26          As discussed in Response to Paragraph 8,PG&E's 2017 Fire Incident Data Collection Plan
     did not include the North Bay Fires, and SCE's 2017 Fire Incident Data Collection Plan did not
27
     include the Thomas fire.
28
                                                        44
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                             Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 46 of 112



            October 2017 Northern California Wildfires have been excluded from this report were the
 1
            cause ofthe ignition is under investigation or may be disputed.'])."
2
     RESPONSE TO PARAGRAPH 8:
3
            PG&E admits Paragraph 8 to the extent that its 2017 Fire Incident Data Collection Plan does
4
     not include the North Bay Fires, as the causes ofthe ignitions were under investigation and/or
5
     disputed. These fires collectively burned about 230,000 acres. PG&E notes that SCE's 2017 Fire
6
     Incident Data Collection Plan does not include the Thomas fire, which occurred in SCE's service
7
     territory in December 2017 and burned approximately 282,000 acres.
8
     REPLY TO PG&E'SRESPONSE TO PARAGRAPH 8:
9
            Refer to Paragraphs 2,3,4 and 5 responses.
10

11   PARAGRAPH 9 OF PLAINTIFFS* SUBMISSION:

12
            "While PG&E may not be able to mitigate all risk, it should be able to at least keep pace with
            its counter-part SoCalEd, which serves more extreme wildfire prone areas. Roughly a quarter
13          of SoCalEd's service territory is categorized as a high fire risk area.* (See also Pitre Deck,
            Exhibit B [Utility Service Territories Overlaid onto CPUC Fire Map]).
14
            *[FN 3]: https://www.sce.coni/safety/wildfire."
15

     RESPONSE TO PARAGRAPH 9:
16

17
            PG&E denies Paragraph 9 to the extent Plaintiffs assert that SCE currently serves more

18
     extreme wildfire prone areas than does PG&E. As stated in response to Paragraph 5,PG&E has

19
     more overhead distribution circuit miles in its service territory that traverse HFTD areas than SCE

20
     and SDG&E combined; about 65 percent of California investor owned utilities' overhead
     distribution circuits located in Tier 2 and Tier 3 HFTDs are in PG&E's service territory.
21

22
     Approximately 52 percent ofPG&E's service territory is characterized as an HFTD area as

23
     compared to roughly a quarter of SCE's.

24
            PG&E accepts and acknowledges that with respect to wildfire mitigation measures, there are
     certain areas in which SDG&E and SCE are more advanced than PG&E. This is because, as
25

26
     discussed in response to Paragraph 50, historically. Southern Califomia faced a higher wildfire risk.

27
     The wildfire risks in Northem Califomia were not comparable to those seen in Southern Califomia

28
                                                      45
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                  RESPONSE
                                           Case No. 14-CR-00175-WHA
       Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 47 of 112




 1    in the 2007-2008 time period, which is when the Southern California utilities began developing their
2     wildfire reduction programs. At that time, Northern Califomia had not yet experienced the
3     confluence of weather events that led to a dramatic increase in wildfire risk that culminated in the

4     October 2017 North Bay Wildfires. PG&E is working diligently to adopt similar aggressive and
5     effective programs given the new risk level present in PG&E's service territory.
6
      REPLY TO PG&E'SRESPONSE TOPARAGRAPH 9:
7
             Refer to Paragraphs 2, 3,4 and 5 responses.
8
      PARAGRAPH 10 OF PLAINTIFFS* SUBMISSION:
9
             "III.   IT IS WELL-UNDERSTOOD THAT UTILITY CAUSED WILDFIRES
10
                     OCCUR IN PREDICTABLE LOCATIONS,DURING EXTREME HIGH
11
                     WIND EVENTS,AND ARE PRIMARILY CAUSED BY TREE FAILURES

12                      A. High Wildfire-Prone Areas Are Identifiable Based On Fire Historv. Vegetation
                            And Topographv
13                   First, it is important to note that '[l]arge wildfires are not new to Califomia's
                     landscape.'(See Pitre Deck,Exhibit C,pg. 1). CAL FIRE statistics dating back to
14                   1933 confirm that the number of wildfires and the acreage burned by those fires is not
                     the 'new' normal, but has been occurring for decades.(See Pitre Deck,Exhibit U)."
15

16    RESPONSE TO PARAGRAPH 10:

17           PG&E admits that the first sentence ofParagraph 10 accurately quotes a line from a 2018
18    study by the National Oceanic Atmospheric Agency and the National Weather Service Storm
19    Prediction Center titled "The 2017 North Bay and Southern Califomia Fires: A Case Study", but
20    denies that the study supports the general proposition for which Plaintiffs cite it—^that the October
21    2017 North Bay Wildfires and the 2018 Camp Fire do not represent a"new normal" of large,
22-   catastrophic wildfires. Instead, that very same study found that the October 2017 fires "featured key
23    fire-weather metrics that were unprecedented in the observational record that followed a sequence of
24    climatic conditions that enhanced fine fuel abundance and fuel availability". {See Pitre Deck,
25    Exhibit C,Dkt. 1006-3 at 2.) According to the report, this confluence of abnormal weather events,
26    including an exceptionally wet winter, preceded by a severe four-year drought and the delayed onset
27

28
                                                         46
           AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                             Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 48 of 112




1    of autumn precipitation, meant that the conditions in October 2017 were uniquely preconditioned for
2    intense and quickly moving wildfires. {Id.)
3           Plaintiffs have also chosen to exclude data from 2016, when 3,233 fires in California burned

4    250,956 acres of land. (Pitre Decl. Exhibit U,Dkt. 1006-21 at 3). In sharp contrast, the last two
5    years have seen a doubling in wildfire frequency and severity with 7,117 fires burning over 505,956
6    acres in 2017 and 6,284 fires burning over 876,147 acres in 2018. (CAL FIRE Incident Information,
7    Number of Fires and Acres for 2017 and 2018, available at:

8    http://cdfdata.fire.ca.gov/incidents/incidents_stats?year=2018.)
9           The dramatic increase in the frequency and destructiveness of wildfires in recent years has
10   been recognized by key government stakeholders. As CAL FIRE stated following the October 2017
11   North Bay Wildfires,"California now often experiences a year-round fire season, with an increase in
12   both the number and the intensity of large, damaging wildfires over the last decade. This is the 'new
13   normal' ofthe State's wildfire environment." (CAL FIRE,News Release,"Board of Forestry and
14   Fire Protection and CAL FIRE Working to Increase Pace and Scale of Wildfire Prevention Activities
15   (Dec. 19,2017)available at

16   http://calfire.ca.gOv/communications/downloads/newsreleases/2017/2017_B0F_CALFIRE_VTPPEI
17   R newsrlease.pdf.) In August of last year, Governor Brown echoed these comments, stating that a
18   busy fire season is "the new normal that [California] will have to face", and he expected that over
19   the next decade, California would see "more destructive fire". (Mireya Villarreal,"Devastating
20   wildfires a'new normal' for California, Gov. Jerry Brown says", CBS News, August 1,2018,
21   available at https://www.cbsnews.com/news/devastating-wildfires-a-new-normal-for-califomia-gov-
22   brown-says/.)

23   REPLY TO PG&E*SRESPONSE TO PARAGRAPH 10:

24          Refer to Paragraphs 2, 3,4 and 5 responses.

25          Further,PG&E's claim that Plaintiffs chose to "exclude data from 2016" is not true. The
26   graphs and tables reflected 2016. See highlighted bar on far right ofeach graph below.PG&E seems
27   to have been confused because the graphs only list odd years on the x-axis. This is because there is
28
                                                       47
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                  RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 49 of 112




 1   not enough room to list each year between 1933 and 2016, but as the Court can see, there is a bar for
2    each year, including 2016.

3
                  California Wildfires; Acres Burned by Year
4
                  aoiMoa



5

6

7

8

9

10

11

                                33S         S S        «                                  S ^ S a- S S
12

13

14                California Wildfires: Total Number By Year


15

16

17

18

19

20
                       111                                                                               K K




21
     This is also clear from the table next to the graphs which lists the acres and number of fires each year
22
     (i.e. the data points for the graph). Here is a snapshot of the end of the table showing 2016 was
23
     included:
24

                                                           ■juu
25                                                         2016           aSAS   297647
                                                           2016           3236   260996
26

27

28
                                                                     48

          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                                  RESPONSE
                                                   Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 50 of 112




 1   PARAGRAPH 11 OF PLAINTIFFS^ SUBMISSION;

2          "The areas in California at high and/or extreme risk for utility associated wildfires are
           identifiable and predictable.(See Pitre Deck, Exhibit D[CPUC Press Release, CPUC
3          Approves Statewide Fire-Threat Map, which states:'The map, approved by the CPUC's
           Safety and Enforcement Division following a public process, delineates areas in the state
4
           where there is an elevated risk and an extreme risk (including likelihood and potential
5
            impacts on people and property)from utility associated wildfires. The Fire-Threat Map
            helps prioritize fire hazard areas to allow for implementation of new fire-safety regulations
6           adopted by the CPUC in December 2017.']; see also Pitre Deck,Exhibit E[a May 2014
            study done at Duke University, Nicholas School ofthe Environment titled 'Quantifying the
7           Economic Risk of Wildfires and Power Lines in San Diego County' revealed 'clear spatial
            patterns in the distribution of[]fire history ... .'])."
8

9    RESPONSE TO PARAGRAPH 11:

10          PG&E agrees that the High Fire Threat Maps are useful tools for predicting fire prone areas,
11   but disagrees with Plaintiffs' suggestion that such maps somehow predicted the October 2017 North
12   Bay Wildfires or the 2018 Camp Fire.
13          The High Fire-Threat Map that Plaintiffs cite in support of their claim was adopted by the
14   CPUC on January 18,2018, after the October 2017 North Bay Wildfires. (See generally Pitre Deck
15   Exhibit D,Dkt. 1006-4.) In the previous iteration ofthis map,adopted by the CPUC in 2012,the
16   only portion ofPG&E's service territory that was classified as a "high fire threat area was Santa
17   Barbara County and just 15 percent ofPG&E's territory was identified as having an elevated
18   wildfire risk. (Jan 23 Br. at 16.) In the 2018 maps, more than 50 percent ofPG&E's territory is now
19   identified as having an elevated or extreme wildfire risk. (Id. at 17.) These changes, which were
20   implemented after a years-long process involving input from various stakeholders, including PG&E,
21   other utilities and CAL FIRE, demonstrate the innate complexity in identifying and mapping wildfire
22   risk in a changing climate.
23          The 2014 Duke University study that Plaintiffs cite looks only at SDG&E's service territory
24   and speaks only to "clear spatial patterns in the distribution of both fire history and property values
25   in San Diego County. (Pitre Deck Exhibit E, Dkt. 1006-5 at 22.) As discussed in PG&E's response
26   to Paragraphs 9 and 46,the conditions in Southern California are significantly different than those
27

28
                                                        49
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 51 of 112




 1   present in PG&E's Northern California service territory. That was true in 2014, before the risk of
2    extreme wildfires grew in Northern California.
3    REPLY TO PG&E'S RESPONSE TO PARAGRAPH 11:

4           Refer to Paragraphs 2, 3,4 and 5 responses.

5
     PARAGRAPH 12 OF PLAINTIFFS* SUBMISSION:
6           "According to a study by the Department ofEnvironmental Science, Policy and Management
            at the University of California, Berkeley,titled 'Spatial Variation in Extreme Winds Predicts
7
            Large Wildfire Locations in Chaparral Ecosystems',(hereinafter the 'Berkeley Study'),
8
                     'Based on modeled fire weather patterns, we found that large October
9                    wildfires consistently occur in locations experiencing higher fire weather
                     severities, compared to distributions from all shrublands available to bum during
10                   Santa Ana events (i.e., distributions shifted rightward in Figure 4). Across the
                     chaparral-dominated ecosystems of the region, only about one quarter(~24%)of
11
                     the area experiences very high fire weather severities (e.g., index > 25)during the
12
                     wind episodes we examined. Nonetheless, almost half(45%)of the large fires >
                     500 have occurred in these regions prone to the highest fire weather severities, and
13                   the relationship is stronger in terms ofarea bumed (65%).'
14                   (Pitre Dec!., Exhibit F, pg. 4)."

15
     RESPONSE TO PARAGRAPH 12:

16
            PG&E admits that Paragraph 12 accurately quotes from page 1 of a 2010 U.C. Berkeley
17
     study titled "Spatial Variation in Extreme Winds Predicts Large Wildfire Locations in Chaparral
18
     Ecosystems", but denies that this study supports Plaintiffs' claim that the October 2017 North Bay
19
     Wildfires were predictable. The 2010 U.C. Berkeley study does not review Northem California
20
     weather or fire data, but provides "the first detailed analysis offire weather severity patterns during
21
     Santa Ana wind events and how they relate to past fire activity, particularly large fire events, in the
22
     chaparral ecosystems of Mediterranean-climate southem California". (Pitre Decl. Exhibit F,Dkt.
23
     1006-6 at 2.)
24

25

26

27

28
                                                         50
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                     RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 52 of 112




 1   REPLY TO PG&E'S RESPONSE TO PARAGRAPH 12:

2           Refer to Paragraphs 2,3,4 and 5 responses.

3
     PARAGRAPH 13 OF PLAINTIFFS'SUBMISSION:
4           "According to a 2018 Study by the National Oceanic Atmospheric Agency and the National
            Weather Service Storm Prediction Center:
5

6
                   'California's fire history is littered with fast-moving, destructive wildfires adjacent
                   to populated areas. Many wind-driven fires that occur in the coastal ranges of
7                  Califomia bum across steep terrain with fuels shaped by a Mediterranean climate
                   during periods of strong foehn winds in early autumn when fuels remain dry prior
8                  to the onset of cool-season precipitation. The coincidence of land development in
                   areas prone to wind driven extreme fire weather (i.e., Diablo winds, Santa Ana
9
                   winds)results in fire-related hazards for a large number of people.'
10
                   (See Pitre Decl., Exhibit C, pg. 1)."
11
     RESPONSE TO PARAGRAPH 13:
12

            PG&E admits that Paragraph 13 accurately quotes from page 1 ofa 2018 study by the
13

14
     National Oceanic Atmospheric Agency and the National Weather Service Storm Prediction Center

15
     titled "The 2017 North Bay and Southem Califomia Fires: A Case Study", but denies that the study

16
     supports Plaintiffs' claim that the October 2017 North Bay Wildfires were predictable. As explained

17
     in PG&E's Response to Paragraph 10, the study found that the October 2017 North Bay Wildfires

18
     were unprecedented and the result of a confluence of abnormal weather events.
     REPLY TO PG&E'S RESPONSE TO PARAGRAPH 13:
19
            Refer to Paragraphs 2, 3,4 and 5 responses.
20

21   PARAGRAPH 14 OF PLAINTIFFS'SUBMISSION;

22                 "B.     Catastrophic Wildfires Are Associated With Extreme High Wind Events

23          'Across Mediterranean-climate ecosystems — those highly fire-prone regions experiencing
            cool, wet winters and warm, dry summers — devastating fires are often associated with short
24          episodes of severe fire weather generated by hot and dry winds.'(Pitre Decl., Exhibit F,pg.
            1). The Berkeley Study notes that Santa Ana winds in Southem Califomia 'have long been
25
            linked to large wildfire occurrence,' citing to several academic publications dating back to
26          1964.(Id.)."

27

28
                                                       51

          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 53 of 112




 1   RESPONSE TO PARAGRAPH 14:

2           PG&E admits that Paragraph 14 accurately quotes from page 1 of a 2010 U.C. Berkeley
3    study titled "Spatial Variation in Extreme Winds Predicts Large Wildfire Locations in Chaparral
4    Ecosystems". As detailed in PG&E's response to Paragraph 12 above,this 2010 Berkeley study
5    concerns Southern Califomia and does not review Northern Califomia weather or fire data.

6    REPLY TO PG&E'S RESPONSE TO PARAGRAPH 14:

7           Refer to Paragraphs 2, 3,4 and 5 responses.

8
     PARAGRAPH 15 OF PLAINTIFFS* SUBMISSION:
9           "And the CPUC and GAL FIRE agree, noting that: '[w]ind data is indeed critical for wildfire
            mitigation and response.'(See Pitre Deck,Exhibit G[CPUC Safety and Enforcement
10
            Division Rulemaking 15-05-006 SED-CAL FIRE Joint Assessment and Recommendation
11          Report(Sept. 19,2018)] pg. 2). This is why as of September 2018,the CPUC's Safety and
            Enforcement Division('SED')along with CAL FIRE recommended:
12
                   'in light ofthe great potential public benefit ofand the current expenditures already
13                 underway for deployment ofweather stations throughout the HFTD and other high-
                   risk fire areas, SED and CAL FIRE recommend that, to the extent reasonable,
14
                   the Commission encourage and suPDort utility efforts to install weather
15
                   stations and gather high-aualitv weather data. Furthermore, we also recommend
                   the Commission, to the extent reasonable, encourage studies for potential uses of
16                 such high-quality weather data to develop and implement operational and
                   predictive tools that enhance utility situational awareness and allow for improved
17                 detection and response, thus increasing system resiliency and further growing
                    mitigating wildfire risk.'
18

                   (Id. at 3)."
19

20   RESPONSE TO PARAGRAPH 15:

21          PG&E admits that Paragraph 15 accurately quotes from the September 19,2018 CPUC
22
     Safety and Enforcement Division Rulemaking 15-05-006 SED-CAL FIRE Joint Assessment and
23   Recommendation Report, but denies that the SED and CAL FIRE comments in the quotation are
24
     agreeing with the 2010 Berkeley study concerning wildfires in Southern Califomia or that the 2018
25
     Joint Assessment has any connection to that study. PG&E agrees with SED's and CAL FIRE's
26   finding that the Commission should encourage and support utility efforts to install weather stations.
27
     PG&E notes that the report went on to recognize that several utilities, including PG&E,"have taken
28
                                                       52
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                  RESPONSE
                                            Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 54 of 112




1    heed to the issue of increasing wildfire risk and preemptively began dedicating resources to
2    implement systems and programs to better understand local conditions throughout the service
3    territory and the potential impacts on the system". (Pitre Decl. Exhibit G, 1006-7 at 21.) The SED
4    and CAL FIRE cited in particular PG&E's installation ofover 100 weather stations since 2017 and
5    its plan to install an additional 100 by the end of2018. {Id. at 19.) PG&E is committed to making
6    significant investments to continue to enhance its situational awareness in HFTDs,as PG&E agrees
7    that monitoring local conditions in HFTDs can be an important tool in preventing and responding to
8    wildfires. That is precisely why PG&E already has implemented measures to enhance its situational
9    awareness in HFTDs,including:

10             • Installing 200 weather stations in its service territory in 2017 and 2018 with plans to
                    install an additional 400 weather stations by September 1,2019, and approximately
11                  1,300 weather stations in total within five years. (WSP at 91.)
12             • Installing nine high-definition cameras in 2018 with plans to install approximately 70
                 more in 2019, and nearly 600 cameras(90 percent HFTD coverage) by 2022.(M)
13
               • The development offorecast models that use data and information from the National
14                 Weather Service("NWS")and the European Center for Medium Range Forecasting
                   ("ECM"), which will then be input into PG&E's proprietary in-house mesoscale
15
                   forecast model,PG&E Operational Mesoscale Modeling System("POMMS")to
16                 generate short- and medium-term fire danger forecasts across PG&E's service area
                    down to a 3-km resolution. {Id. at 90.)
17
               • Deploying advanced fire spread modelling technology that will produce hourly fire
18               spread risk scores for overhead distribution and transmission circuits in HFTDs by
                 running hundreds of millions of fire spread simulations daily, designed to provide
19                  PG&E with an hour-by-hour understanding ofthe risk of asset-related wildfires and
                    help inform de-energization and recloser disabling decisions in real time. {Id.)
20
               • The creation, in 2018, ofPG&E's Wildfire Safety Operations Center("WSOC")
21                  which operates as a central wildfire-related information hub for PG&E and
22
                    coordinates PG&E's wildfire prevention and response efforts throughout its service
                    area. {Id. at 93-94.)
23
     REPLY TO PG&E*SRESPONSE TO PARAGRAPH 15:
24
            Refer to Paragraphs 2, 3,4 and 5 responses.
25
            Further, nothing in PG&E's response provides evidence as to what PG&E has actually done.
26
     Even the language PG&E uses in its response shows that it is presently attempting and/or
27

28
                                                       53
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 55 of 112




 1   contemplating action- not that any action has actually been completed: ^'installing 200 weather
2    stations","installing nine high-definition cameras","the development offorecast models that use
3    data and information", and "deploying advance fire spread modelling technology that will produce".
4           In addition,PG&E provides no evidence to support that its installation of weather stations
5    was not slow or that funding was not delayed for the project historically. Nor does PG&E provide
6    evidence as to how many weather stations have been installed in the North Bay Counties, and
7    whether a weather station close to Paradise was providing PG&E with real-time data to assist it with
8    its decision not to proactively de-energize lines that fateful day.
9    PARAGRAPH 16 OF PLAINTIFFS^ SUBMISSION:

10
                    "C. Wildfires Are Overwhelmingiv Caused bv Tree Failures
11
            'Based on a review of existing data and information,[the CPUC Safety and Enforcement
12
            Division('SED')] and GAL FIRE have concluded that most utility-caused fire ignitions are
13          due to(1)contact with vegetation and (2)failure of conductors.'(See Pitre Decl., Exhibit
            G,pg. 2-3)."
14

15   RESPONSE TO PARAGRAPH 16:


16          PG&E admits that Paragraph 16 accurately quotes from the September 19,2018 CPUC
17   Safety and Enforcement Division Rulemaking 15-05-006 SED-CAL FIRE Joint Assessment and
18   Recommendation Report. As PG&E has stated to the Court, our Wildfire Safety Plan includes
19   enhanced vegetation management("EVM")measures designed to mitigate potential ignitions caused
20   by vegetation contact. (WSP at 70-86.) In addition,PG&E is implementing system hardening
21   measures as well as enhanced inspections of its distribution, transmission and substation assets. {See
22   Resp. to   16; WSP at 52-69.)
23   REPLY TO PG&E'SRESPONSE TO PARAGRAPH 16:

24           Refer to Paragraphs 2, 3,4 and 5 responses.
25   PARAGRAPH 17 OF PLAINTIFFS'SUBMISSION:

26          "PG&E also reported to the CPUC in March 2018 that'vegetation contact with
             conductors* was the leading cause of the 486 fire ignitions associated with PG&E
27           facilities during 2015-2016. causing 37% of the fires.(See Pitre Decl., Exhibit H [Risk and
28
                                                         54

          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 56 of 112



            Safety Aspects of Risk Assessment and Mitigation Phase Report ofPG&E Investigation 17-
 1
            11-003(March 30, 2018)], pg. 84)."
2
     RESPONSE TO PARAGRAPH 17;
3
            PG&E admits Paragraph 17.
4
     REPLY TO PG&E'SRESPONSE TO PARAGRAPH 17:
5
            None.
6

7    PARAGRAPH 18 OF PLAINTIFFS* SUBMISSION:

8
            "In February 2013, Charles Filmer ofPacific Gas & Electric Company prepared a report
            based on PG&E Vegetation Management fire investigations, which he testified to receiving
9           50 to 100 such investigations per year.*(See Campora Deck,Exhibit E.)Four findings are of
            particular note.
10
                    1.   Over 85% of vegetation-related fire incidents involved high-voltage
11                       distribution lines and almost 90% of those fires were caused bv tree
                         failures:
12
                    2.   Ignitions are most frequent during the 'conventional fire season of'mid-April
13                       through October;'
                    3.   PG&E was aware that during the May-October time frame. Blue Oak, Valley
14                       Oak,and Blue Gum trees suffered branch failures and, *it could be cost
                         effective fire-risk reduction work to remove overhanging branches of these
15                       species in high-risk areas*: and

16
                    4.   'Gray pine located in high-risk areas that are tall enough to hit the powerlines
                         should be considered for removal or lowering in height to protect facilities.'
17
            *[FN 4]: Although the report references 'ignitions,' Mr. Filmer made it clear in his
18          deposition that, he was referring only to ignitions referenced in Vegetation Management
            investigative reports for the years 2007 to 2012. He did not know how many vegetation
19
            related PG&E fires occurred each year.(See Campora Deck,Exhibit E,Filmer Depositions,
20
            pages 44- 46.)"

21   RESPONSE TO PARAGRAPH 18:

22          PG&E admits Paragraph 18 to the extent that Mr. Filmer made the statements at his
23   deposition and in his February 2013 report that Plaintiffs attribute to him. PG&E notes, however,
24   that for over ten years, as one facet of its vegetation management program, it has performed
25   additional foot patrols and tree work on its distribution lines as part ofthe Public Safety &
26   Reliability Program. The patrols are focused on areas that have a higher rate of vegetation-caused
27   outages and vegetation-caused wires down. As part ofthis program, in 2017, over 26,000 additional
28
                                                       55
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 57 of 112




 1   trees were either pruned or removed in these higher-risk areas. By focusing on areas with a higher

2    rate of vegetation-caused outages, the patrols are designed to address wildfire risk. In addition,
3    another facet ofPG&E's vegetation management program,the Drought and Tree Mortality Program,
4    was implemented in 2014 to respond to the effects ofthe drought, including increased tree fatality.
5    This program also resulted in additional patrols in higher-risk areas as well as the removal oftens of
6    thousands of potentially hazardous trees. {See Resp. to 3.)
7           As the Court has noted, the problem today is that a single ignition can result in a catastrophe.
8    That was not the environment in Northern California in 2013 when the document Plaintiffs cite was

9    created. Mr. Filmer's findings must be considered in that context. Given the increased level of
10   wildfire risk in Northern California,PG&E has implemented several measures to address these

11   issues. PG&E's EVM program includes clearing all overhanging branches above the four-foot radial
12   clearance zone of electric distribution lines in HFTD areas. Its EVM program also includes an

13   initiative in HFTD areas to remove or trim trees from the ten species that have been responsible for
14   approximately 75 percent ofthe vegetation-related fire ignitions that are tall enough to strike
15   distribution lines, have a clear path to strike, and/or exhibit other potential risk factors such as
16   leaning toward a line or being weighted toward a line. Black Oak, Coast Live OakA^alley Oak,Blue
17   Gum and Grey Pine are four of the ten species covered by this program. (WSP at 79-80.)
18   REPLY TO PG&E*S RESPONSE TO PARAGRAPH 18:

19           Refer to Paragraphs 2, 3,4 and 5 responses, especially in regard to PG&E's claim that"the
20   problem today is that a single ignition can result in a catastrophe. That was not the environment in
21   Northern Califomia in 2013 when the document Plaintiffs cite was created."

22   PARAGRAPH 19 OF PLAINTIFFS^ SUBMISSION:

23          "IV. PG&E CAN TAKE TARGETED MEASURES TO MITIGATE AND/OR
                     PREVENT THE RISK
24

25
                             A.     PG&E Can Harden Its Equipment In Wildfire Prone Areas.

26           After the 2007 wildfires, SDG&E 'fire-hardened' its electrical equipment in high fire prone
27
             areas, including replacement of wooden poles with steel poles and installation of heavier
             conductors.(Pitre Deck, Exhibit E, pg. 4). According to SDG&E:
28
                                                         56
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                     RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 58 of 112



                    'Steel poles are generally stronger and thus better able to withstand extreme
 1
                    wind gusts associated with high fire risk Santa Ana wind conditions. Stronger
2
                    steel poles can support a wider spacing of conductors, which, when combined
                    with heavier conductors, lowers the likelihood of high winds causing contact
3                   between conductors that could result in line faults, sparking, and potential
                    ignitions of ground vegetation. The installed steel poles are taller than the
4                   wooden poles they replace, so conductors are raised higher above potential
                    ground fires which have the potential to damage line insulation or cause
5
                    excessive line sag. Finally, steel poles are more resistant to damage from ground
6
                    fires than wooden poles.'

7                   (Pitre Deck, Exhibit E, pg. 4, citing to San Diego Gas & Electric Company.
                    (2013). Application ofSan Diego Gas & Electric Companyfor a Permit to
8                   Construct The Tie-Line 637 Wood-to-Steel Project (A13-03-003). San Diego,
                    OA: SDG&E.).
9
            SDG&E prioritizes the maintenance of poles in each power line in high-risk fire areas
10
     according to the existing vegetation and fuel conditions, the history of high-speed winds, and the
11   age and condition of existing infrastructure as part of a strategy to strengthen power lines connecting
     substations for improved reliability.(Pitre Deck,Exhibit I[San Diego Gas & Electric Company Tie
12   Line 649 Wood-to-Steel Replacement Project: Chapter 2-Project Purpose and Need (Aug. 2015)]
     pg.2-3)."
13

14   RESPONSE TO PARAGRAPH 19:

15          PG&E admits that Paragraph 19 accurately quotes from a May 2014 Master's Project titled
16   "Quantifying the Economic Risk of Wildfires and Power Lines in San Diego County" and an August
17   2015 chapter from SDG&E's Tie Line 649 Wood-to-Steel Replacement Project. To the extent that
18   Plaintiffs quote from these sources to suggest that PG&E can take similar measures,PG&E agrees
19   and following the 2017 and 2018 wildfires,PG&E is taking these steps to harden its system. Among
20   other measures,PG&E is implementing the following in HFTD areas:
21               • Replacement of bare overhead primary(high voltage) conductor as well as lower
                     voltage conductor with insulated conductor.
22
                 • Replacement of existing primary line equipment such as fuses/cutouts and switches
23                 with equipment that CAL FIRE has certified as low fire risk.
24               • Installation of non-wood poles to support the additional weight of insulated wire,
                     which will also further reduce the likelihood of pole failures during extreme weather
25                   events.

26
     (WSP at 52-69.)
27

28
                                                        57
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 59 of 112




 1   REPLY TO PG&E*SRESPONSE TO PARAGRAPH 19:

2           Refer to Paragraphs 2,3,4 and 5 responses. Further, nothing in PG&E's response provides
3    evidence as to what PG&E has actually done.

4
     PARAGRAPH 20 OF PLAINTIFFS* SUBMISSION:

5           "Furthermore,
                    As part of its Community Fire Safety Program,SPG&E has undertaken one of the
6
                    largest deployments of state-of-the-art pulse reclosers. focusing heavily on the
7                   IHigh Fire Threat Districtl. This equipment allows SDG&E to operate its system
                    with significantly reduced energy flows during reclosing operations and be able to
8                   sectionalize various elements of its distribution system to better manage system
                    operations and reliability. ... In addition, SDG&E has implemented more sensitive
9                   relay settings to all SCADA reclosers in the [High Fire Threat District]. These
                    sensitive relay settings provide very fast clearing offaults on distribution circuits and
10
                    are remotely operated via SCADA,allowing for real-time adjustments triggered by
11                  adverse weather conditions.

12                 (Pitre Decl., Exhibit J [San Diego Gas & Electric Company Fire Prevention Plan
                   (Oct. 31,2018)1 Pg. 12)."
13

14   RESPONSE TO PARAGRAPH 20:

15          PG&E admits that Paragraph 20 accurately quotes from SDG&E's October 31,2018 Fire
16   Prevention Plan. To the extent that Plaintiffs quote from this source to suggest that PG&E can take
17   similar measures,PG&E notes that it is continuing to automate recloser devices to enable selective
18   reclosing functionality as well as installing additional line reclosers at HFTD area boundaries.
19   PG&E's Wildfire Reclosing Disable program includes nearly 2,800 reclosing devices on PG&E's
20   distribution lines in Tier 2 and Tier 3 HFTD areas. At the end of 2018, approximately 2,100 ofthe

21   distribution devices in the program were SCADA-enabled and capable of being disabled remotely.
22   Ifa protection zone does not have SCADA capability in Tier 2 or Tier 3 HFTD areas,PG&E
23   manually disables automated reclosing on these devices throughout fire season. These locations are
24   identified and scheduled for disablement prior to the projected beginning of elevated wildfire risk
25   exposure. These manual devices will remain disabled for reclosing until wildfire risk is significantly
26   lower during the year.

27

28
                                                        58
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG«&E'S
                                                    RESPONSE
                                            Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 60 of 112




 1          PG&E is working to SCADA-enable ail line reclosers in Tier 2 and Tier 3 HFTD areas by

2    June 1,2019. In addition, devices located on nearly 400 transmission lines with voltages of 115 kV

3    and below were included in the 2018 program. Over 95 percent ofthe transmission line devices are
4    SCADA-enabled and can be disabled remotely, and similar to the distribution devices that are not

5    SCADA-enabled,PG&E will manually disable the remaining devices for the duration of wildfire
6    season. PG&E also is implementing two pilot programs to evaluate alternative technologies to
7    further reduce potential ignitions: (1)Rapid Earth Fault Current Limiter Technology that
8    immediately reduces the voltage on a line experiencing a line to ground fault to reduce the energy
9    available for an ignition; and(2)Enhanced Wires Down Technology Detection Project to identify
10   when one ofthe lines in a distribution system is down and to help pinpoint the location ofany
11   outages to enable PG&E and first responders to respond more quickly. {See WSP at 109-112.)
12   REPLY TO PG&E*S RESPONSE TO PARAGRAPH 20:

13          Refer to Paragraphs 2, 3,4 and 5 responses. Further, nothing in PG&E's response provides
14   evidence as to what PG&E has actually done.

15
     PARAGRAPH 21 OF PLAINTIFFS^ SUBMISSION:
16
                   "B.     PG&E Can Identify and Remove Hazard Trees in Wildfire Prone Areas.
17
                           i.      PG&E Is Required by Law to Remove Hazard Trees
18
            According to PG&E:
19
                    [Public Resource Code section] 4293 requires a 4-foot clearance be maintained at
20                  all times for power lines between 2,400 and 72,000 volts, and a 10-foot clearance
                    for conductors 115,000 volts and above. GO 95,Rule 35 also requires the removal
21                  of dead, diseased, defective and dying trees that could fall into the lines. The
                    clearance requirements increase as the voltage increases. This applies in the SRA
22
                    during designated fire season.
23                 (See de Ghetaldi Deck, Exhibit 1)"
24
     RESPONSE TO PARAGRAPH 21:

25
            PG&E admits Paragraph 21,
26

27

28
                                                        59
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                     RESPONSE
                                           Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 61 of 112




 1   REPLY TO PG&E'SRESPONSE TO PARAGRAPH21:

2           None.

3
     PARAGRAPH 22 OF PLAINTIFFS'SUBMISSION:
4           "In PG&E's parlance,'dead, diseased, defective and dying trees' are known as 'hazard' or
            'facility protect' trees. The statutory clearance requirements apply whether a tree is a
5
            'hazard' tree or not. As PG&E recognizes, the required clearances must be maintained 'at all
6           times'.(See de Ghetaldi Deck, Exhibit 1)."

7
     RESPONSE TO PARAGRAPH 22:
8
            PG&E generally admits Paragraph 22, but clarifies that if a tree or branch fails and contacts a
9
     line—^where that tree or branch was healthy(not dead, old decadent or rotten, or weakened by decay
10
     or disease) and was outside the clearance requirements prior to the contact—^there is no Public
11
     Resource Code § 4293 violation.
12
     REPLY TO PG&E'SRESPONSE TO PARAGRAPH 22:
13
            PG&E's "clarification" is not supported by the plain language ofPublic Resources Code §
14
     4293 that imposes a duty on owners and operators of power lines to prevent contact between power
15
     lines and unhealthy trees as well as contact between power lines and otherwise healthy trees that are
16
     leaning toward a line or that might fall on or contact a line: "Dead trees, old decadent or rotten trees,
17
     trees weakened by decay or disease and trees or portions thereof that are leaning toward the line
18
     which may contact the line from the side or may fall on the line shall be felled, cut, or trimmed so as
19
     to remove such hazard."
20
            PG&E is fully aware that trees that are otherwise green and healthy can be hazardous. In
21
     2014,PG&E published videos on its website showing Eric Woodyard,PG&E's Vegetation Program
22
     Manager for Technology and Innovation, stating that it is working to predict failures of even
23
     seemingly green healthy trees. Mr. Woodyard stated in one ofthe videos,"We want to hopefully get
24
     the one three that has the possibility offailing and causing a catastrophic fire." He testified at his
25
     deposition that includes "even seemingly green and healthy trees." (Supplemental Declaration of
26
     Dario de Ghetaldi("Supp. de Ghetaldi Deck"),111|4-8; Woodyard Depo. TX,Ex. 7, pp. 81:1-82:22,
27
     85:12-86:15; and Exs. 8-11; see also Reply to PG&E's Response to Paragraph 32.)
28
                                                         60
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 62 of 112




 1          Stephen Tankersley,PG&E's former Senior Manager of Vegetation Management
2    Operations, testified that a "green, healthy tree" can be a Facility Protect Tree (i.e., a tree with the
3    potential offalling into PG&E's lines or poles). (Supp. de Ghetaldi Decl.,^ 9; Tankersley Depo.
4    TX,Ex. 12, pp. 235:4-236:5.)

5           Geisha Williams,PG&E's former CEO,testified that PG&E sought increased incremental

6    funding in its General Rate Case for added additional mitigation measures in 2014 to increase
7    vegetation work at historic outage locations and analyze failure characteristics of otherwise healthy
8    trees in high-risk locations. She described PG&E's Hazard Tree Rating System that first formulated
9    by Niel Fischer in 2007:

10          "My recollection was that our vegetation management program tended to focus, when
            it had to do with trees themselves,focused on dead and diseased trees. And this was
11          a mitigation that said, We've got to look at otherwise healthy trees to see if there is a
            hazard tree potential. So this was an incremental, a new mitigation, really, taking our
12          vegetation management program to a higher level....My understanding is that we
            put in place a process with specific guidelines in terms of, again, when our patrollers
13          are out there to look for certain attributes, to look for certain characteristics ofthese
            otherwise healthy trees from the perspective of could they fail, could they fall, could
14          there be an impact to our conductor, to our lines."
15   (Supp. de Ghetaldi Decl., H 12, Williams Depo. TX,Ex. 15, pp. 77:6-79:25.)
16   PARAGRAPH 23 OF PLAINTIFFS* SUBMISSION:

17          "The CPUC interprets the statutory requirements in the same way: 'It's the LAW.State law
            requires utility companies to maintain specific clearances(depending on voltage running
18          through the line) between electric power lines and all vegetation.'(See de Ghetaldi Decl.,
             Exhibit 2)."
19

20   RESPONSE TO PARAGRAPH 23:

21          PG&E admits that Paragraph 23 accurately quotes from a web page concerning tree trimming
22   safety on the CPUC's website.
23   REPLY TO PG&E*S RESPONSE TOPARAGRAPH 23:

24           PG&E's "response" is evasive and equivocal. It admits Paragraph 23 "accurately quotes
25   from a web page" but does not admit or deny that the CPUC interprets the statute to require "utility
26

27

28
                                                         61
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                     RESPONSE
                                             Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 63 of 112




 1   companies to maintain specific clearances ... between electric power lines and all vegetation.
2    [Emphasis added.]"

3    PARAGRAPH 24 OF PLAINTIFFS* SUBMISSION;

4           "Public Resources Code § 4293 operates in conjunction with rules and orders promulgated
            by the CPUC. Originally adopted in March 1929, General Order('GO')95,Rule 11
5           provides:
6                   'The purpose of these rules is to formulate, for the State of California,
                    requirements for overhead line design, construction, and maintenance, the
7
                    application of which will ensure adequate service and secure safety to persons
8                   engaged in the construction, maintenance, operation or use of overhead lines
                    and to the public in general.'"
9
     RESPONSE TO PARAGRAPH 24;
10
            PG&E admits Paragraph 24.
11
     REPLY TO PG&E'SRESPONSE TO PARAGRAPH 24:
12
            Public Resources Code § 4293 would not"ensure" safety to the public if it did not apply to
13
     all trees that could fall into or contact a line, and, as PG&E would have it, only applied to dead,
14
     diseased, or dying trees.
15
     PARAGRAPH 25 OF PLAINTIFFS* SUBMISSION;
16
            "Thus,one ofthe citations issued by the CPUC to PG&E for the 2015 Butte Fire was for
17
            'One violation of GO 95, Rule 35,for failing to maintain the minimum required clearance
            between the 12 kV conductor and the subject grey pine tree, which lasted for at least one(1)
18          day.'(See de Ghetaldi Deck, Exhibit 3, pp. 1-2.)"

19
     RESPONSE TO PARAGRAPH 25:
20
            PG&E admits Paragraph 25,to the extent that it accurately quotes the citation issued by the
21
     CPUC. PG&E denies that it was out of compliance with GO 95, Rule 35 when the Butte Fire
22
     ignited. PG&E also notes that the CPUC stated in the citation that "[tjhere [wa]s no evidence
23
     available to determine when the 18-inch minimum clearance was breached/violated, other than the
24
     day ofthe incident, when the subject tree contacted the 12 kV overhead conductor", (de Ghetaldi
25
     Decl. Exhibit 3, Dkt. 1007-3 at 2.)
26

27

28
                                                         62
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                      RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 64 of 112




 1   REPLY TO POLE'SRESPONSE TOPARAGRAPH 25:

2           PG&E's denial that it was "out ofcompliance with GO 95, Rule 35 when the Butte Fire
3    ignited" is an unsupported argument completely at odds with the Superior Court's findings and
4    PG&E's judicial admissions in the Butte Fire Cases^ JCCP 4853. It is utterly false and tantamount
5    to a revival ofPG&E's disproved contention that the 44-foote tall grey pine tree did not contact
6    PG&E's distribution line and ignite the Butte Fire.

7           On June 22,2017,the Superior Court in the Butte Fire Cases issued an order granting
8    Plaintiffs' motion under Code of Civil Procedure § 1260.040 and holding PG&E liable inverse
9    condemnation for damages caused by the Butte Fire. (Supp. de Ghetaldi Decl.,^11,Ex. 14.) The
10   Superior Court found that the "Butte Fire was caused by contact between a tree and PG&E's power
11   line" and specifically pointed to PG&E's discovery admissions that supported that finding:
12             "First, PG&E responded to Plaintiffs' Special Interrogatory No. 17 in part as
            follows: *At this time,PG&E does not contend that tree-line contact was not a cause of
13          the fire. PG&E accepts Cal Fire's finding that a tree made contact wiA a power line,
            but PG&E does not believe it is clear what caused the tree to fail.'" [PG&E's
14          Supplemental Responses to Special Interrogatories, Set One, SI No. 16.]
                "Second,PG&E stated it 'accepts and admits the Cal Fire report's finding that the
15          tree described by Plaintiffs as the Subject Tree made contact with a power line ....'
            [PG&E's Amended Response to Plaintiffs' Request for Admissions, Set One, RFA
16          Nos. 17-19.]
                "Third, PG&E stated it 'does not contend that tree-line contact was not a cause of
17          the fire.' [PG&E's Response to Plaintiffs' Request for Production, Set 16, RFP No.
            248.]
18              "Finally, and most clearly, PG&E stated,"PG&E accepts Cal Fire's finding that a
            tree made contact with a power line and that tree-line contact was a cause ofthe fire.'
19          ]PG&E's Supplemental Responses to Special Interrogatories, Set One, SI No. 17.]"
20   (Supp. de Ghetaldi Decl.,^11,Ex. 14, pp. 8:6-9:15.)
21          The CPUC cited PG&E for violation of General Order 95, Rule 31.1 "for failing to maintain

22   its 12KV [sic] overhead conductors safely and properly. The violation began on January 6,2015,
23   when PG&E and/or its contractors failed to identify a gray pine tree as a hazard or as needing
24   trimming or removal to prevent contact with a PG&E 12 kV overhead conductor. Such contact
25   occurred on September 9,2015 and started the Butte Fire." (de Ghetaldi Declaration, Dkt. 1007,Ex
26   3,p. l.)

27

28
                                                      63
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                  RESPONSE
                                           CaseNo. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 65 of 112




1            In the "Statement of Facts," the CPUC found: "SED's [Safety and Enforcement Division]
2    investigation found that neither PG&E nor its contractors took appropriate steps to remedy the
3    condition and consequences when two grey pine trees in a stand were removed. The appropriate
4    steps were not taken to prevent a remaining grey pine tree from leaning and contacting the 12 kV
5    overhead conductor. This failure created an unsafe and dangerous condition that resulted in the
6    subject tree leaning and making contact with the 12 kV overhead conductor, thus causing a fire."
7    {Id., at p. 2.)

8            It is unclear why the CPUC chose to cite PG&E for a violation of General Order 95, Rule
9    31.1 instead ofa violation ofPublic Utilities Code § 4293 on which GO 95, Rule 31.1 is based.
10   However,the factual findings by the SED would be sufficient for a charge under Section 4293.
11           Indeed, Geisha Williams,former CEO ofPG&E,admitted at her deposition that one ofthe
12   violations relating to the Butte Fire for which PG&E was cited by the CPUC "was ultimately the
13   gray pine made contact with the electric line. So by having made contact it absolutely violates the
14   clearance requirement. [Emphasis added.]" (Supp. de Ghetaldi Decl.,^12, Williams Depo. TX,
15   Ex. 15, p. 93:5:22.)

16           The CPUC's General Order 95, Rule 35, Case No. 13, requires PG&E to maintain clearance

17   18 inches of"radial clearance of bare line conductors from tree branches or foliage." As Ms.

18   Williams admitted, that clearance requirement was violated when the gray pine came within that 18-
19   inches and contacted the line.

20           It exceeds the bounds of reason and zealous advocacy for PG&E to now deny "that it was out

21   ofcompliance with GO 95, Rule 35 when the Butte Fire ignited."
22   PARAGRAPH 26 OF PLAINTIFFS'SUBMISSION:

23                          "ii. As Of June 2017,PG&E Failed To Remove Or Otherwise Trim More
                                Than 6000 Hazard Trees Which It Had Identified In 2016
24

25            As of June 7,2017,there were more than 6000 Facility Protect Trees(FPT), identified by
             inspectors during 'routine patrol' in 2016 which had not been addressed. Ofthat number, 888
26
              were in the divisions where fires occurred in 2017.(See Campora Deck,Exhibit F[Depo of
27           Biancardi - Exhibit 007-006])."

28
                                                      64
           AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                  RESPONSE
                                           Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 66 of 112




 1   RESPONSE TO PARAGRAPH 26:

2           Paragraph 25 requires clarification. Plaintiffs cite to a June 6,2017 email attaching a
3    screenshot taken from PG&E's Vegetation Management Database. The number reflected in the
4    June 6,2017 email does not accurately reflect the number ofFPTs identified in 2016 that had not yet
5    been worked as ofthat date because PG&E's Vegetation Management Database does not register
6    work as "complete" until the tree contractor has submitted all required invoicing paperwork.
7    (Biancardi Decl. If 21.) As of June 6, 2017,there were 3,962 FPTs(not 6,000)identified by PG&E
8    pre-inspectors in 2016 that remained pending. {Id. at ^ 27) Moreover, by October 8,2017, when the
9    October 2017 North Bay Wildfires began, 131 ofthe 6,000 FPTs referenced in the June 6,2017
10   email were still pending, and 50 ofthose trees were in divisions affected by the October 2017 North
11   Bay Wildfires. {Id. at If 28.) PG&E's records indicate there was no FPT work remaining to be
12   performed at any ofthe alleged origin points associated with the October 2017 North Bay Wildfires.
13   {Id. Exhibit E,PGE-CPUC_DR^112117_Common_Q69 at 2.)
14   REPLY TO PG&E'SRESPONSE TO PARAGRAPH 26:

15          Mr. Biancardi's deposition testimony is not consistent with his declaration. Plaintiffs have
16   produced portions of Mr. Biancardi's deposition which show that he was first questioned about an
17   email that identified 22,000 FPT trees. (See Biancardi Deposition Exhibit 0070-005, Exhibit M to
18   the Campora Declaration.) At that time, he testified that he thought some of those FPT trees might
19   be related to budgeting or invoicing. {Id.) As a result. Plaintiffs questioned Mr. Biancardi about the
20   email which referenced 6,000 FPT trees. He then testified as follows:

21          6      Q Okay. And it says: "Team: The 2016 work
             7 is still not done and I wanted to bring it to your
22           8 attention."
             9          Did I read that accurately?
23
            10      A    You did.

24
            11    Q Okay. So we're not talking about
            12 budgeting now; we're talking now about work not
25          13 being done, right?
            14      A    Yes.
26          15          MS.NORTH: Objection. Vague.
            16          THE WITNESS: That's very clear.
27
            17 BY MR.CAMPORA:

28
                                                         65
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                      RESPONSE
                                            CaseNo. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 67 of 112



            18       Q    Okay. It says —
 1
            19           MS.NORTH: Outside the scope.
            20 BY MR.CAMPORA:
2
            21    Q — "There are still over" 6,000
3           22 "outstanding 1st patrol FPTs from 2016."
            23      Did I read that accurately?
4           24       A   You did.
            25       Q Any reason to believe that's not true?
5
             1       A    No.

6
     Biancardi Deposition, pages 73:6-74:1, Exhibit M to Campora Declaration.
7

8           However, even if we now assume there were only 3,962 FPT trees, which had been carried

9    over from one year to the next, these are trees which PG&E identified has posing a risk to its lines.
10   As ofJune 2017,PG&E admits that 3,962trees identified in 2016 had not been worked. As ofOctober,

11   PG&E admits that 131 trees had not been worked.

12          Mr. Biancardi was PG&E's Person Most Qualified to testify as to the danger posed by an FPT

13   tree posed the risk of death. (See Biancardi Deposition, pages 77:3-81:8, Exhibit M to the Campora
14   Declaration.)

15          PG&E's response ignores the import of Plaintiffs' evidence. Plaintiffs did not state that the
16   FPT trees, which had existed for more than a year, caused the fire. Plaintiffs offered evidence ofthe
17   condition of PG&E's system, as it was being operated by PG&E, immediately prior to the fires.
18   Apparently, PG&E seeks to excuse the fact that FPT trees were identified for work in 2016, but still
19   not worked as of June and October of 2017. Even assuming PG&E's representation that as of June

20   6, 2017, 3,962 FPT existed, PG&E had allowed trees, which it had identified as posing a risk to the
21   line, to exist from one year to the next fire season and beyond.

22   PARAGRAPH 27 OF PLAINTIFFS'SUBMISSION:

23
            "A Facility Protect Tree is a tree which, because of a disease, defect or condition, poses a
            danger offalling into the line. A green healthy tree can be an FPT tree.(See Campora Deck,
24          Exhibit F[Depo of Biancardi], pgs. 43-55 and Exhibit G [Depo of Tankersley], pgs. 235-
            236)."
25

26

27

28
                                                       66
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 68 of 112




1    RESPONSE TO PARAGRAPH 27;

2             PG&E denies Paragraph 27 to the extent that Plaintiffs assert that a green and healthy tree
3    can be an FPT. PG&E defines FPTs as "[t]rees that are dead,show signs of disease, decay or ground
4    or root disturbance, which may fall into or otherwise impact the conductors, towers or guy wires
5    before the next inspection cycle".''* (Biancardi Decl., Exhibit B,at PGE-CPUC 00005483; see id.
6    Exhibit A,at 44:1-6.)

7    REPLY TO PG&E'SRESPONSE TO PARAGRAPH27:

8             Mr. Biancardi is the only PG&E employee to state that an FPT tree cannot be a green healthy
9    tree.


10            Mr. Tankersley was the former head of Vegetation Management. At PG&E he was referred to
11   as the Godfather of Vegetation Management. (See Declaration of Steven M.Campora, paragraph 1.)
12   He testified that an FPT tree can be a green healthy tree. (Tankersley Deposition, May 23,2017,pages
13   231:12-24 and 236:3-5, Exhibit N to the Campora Declaration.)

14             In his deposition, Mr. Oldford stated that he would "defer" to Mr. Tankersley. (See Oldford
15   Deposition, pages 29-30,Exhibit E to the Campora Declaration.) In addition, Mr. Woodyard,a PG&E
16   forester, specifically testified that in fact PG&E was looking for the green healthy trees which pose
17   risk to the line. (See Woodyard Deposition, pages 81-87, Exhibit O to Campora Declaration.)
18   PARAGRAPH 28 OF PLAINTIFFS* SUBMISSION:

19            "On October 3, 2017,5 days before the fires in the North Bay, an email exchange between
              PG&E employees, read as follows:
20
                     Employee One:'Looks like we got creamed yesterday in North Bay assuming due
21                   to wind. Luckily no Wires Down on any ofthe outages.'
                     Employee Two:'We did. Unfortunately, a line clearance job was cancelled today
22

23

24
              PG&E's definition of FPT is based on state regulations governing vegetation management.
     Public Resource Code Section 4293 requires that all utilities trim or remove "[d]ead trees, old
25   decadent or rotten trees, trees weakened by decay or disease and trees or portions thereof that are
     leaning toward the line which may contact the line from the side or may fall on the line." CPUC
26   General Order 95, Rule 35 similarly requires utilities to trim or remove "dead,rotten or diseased
     trees or dead, rotten or diseased portions of otherwise healthy trees overhang or lean toward and may
27
     fall into a span of supply or communication lines."
28
                                                        67
             AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                             Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 69 of 112



                    because there were no available PG&E line crews.'
1
                    Employee One:'2016 work?' Employee Two:'Yes,expired units.*'
2
                   (Campora Decl., Exhibit F [Depo of Biancardi - Exhibit 0070-007]).
3
                    *[FN 5]: An 'expired unit' is a tree schedule for work, which 'has gone past one
4                   year.'(See Campora Declaration, Exhibit C.)"

5
     RESPONSE TO PARAGRAPH 28:
6
            Paragraph 28 requires clarification. As Plaintiffs quoted, in an October 3,2017 email, a
7
     PG&E employee wrote,"Unfortunately, a line clearancejob was cancelled today because there were
8
     no available PG&E line crews." A "line clearance job" in this context refers to ajob requiring
9
     PG&E to de-energize its lines prior to performing trimming or removal. Federal regulations require
10
     power conductors and equipment to be de-energized and grounded before any employee approaches
11
     or takes any conductive object closer than the minimum approach distance prescribed by the
12
     Occupational Safety and Health Administration("OSHA"). 29 C.F.R. 1910.268(b)(7). PG&E's
13
     records indicate that the tree at issue in this email was inspected and prescribed for work in 2016, but
14
     upon arrival at the site in 2016,the crew members who were to perform the work found that the job
15
     required de-energization ofthe line. The contractor was unable to perform the work during this
16
     initial visit, but put in a request with the local Vegetation Program Manager("VPM")to schedule a
17
     date when the line could be de-energized. Because de-energization requires coordination among
18
     numerous departments, the job was scheduled for October 2,2017. As indicated in the email
19
     exchange,the job was rescheduled due to a wind storm on October 2,2017, and was ultimately
20
     completed on December 29,2017.
21
            The tree at issue(which was located several miles away from any ofthe October 2017 North
22
     Bay Wildfire fire perimeters) presented a low potential for wildfire ignition because it was in the
23
     vicinity of a secondary conductor, which operates at a lower voltage than primary distribution or
24
     transmission lines and therefore poses a lower risk of ignition if contact occurs. For this reason,
25
     California law actually permits contact between vegetation and secondary lines below a certain
26
     voltage. Gal. Pub. Res. Code § 4293; CPUC General Order 95 Rule 35. Further,the tree was in a
27
     Tier 1 area, which presents a lower fire risk than Tier 2 or Tier 3.
28
                                                        68
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 70 of 112




 1   REPLY TO PG&E'SRESPONSE TOPARAGRAPH 28:

2           PG&E's response ignores the import of Plaintiffs' submission.          The point of Plaintiffs'
3    submission was that there were in fact "expired units." "2016 work," which had existed for more

4    than one year. Plaintiffs' submission is meant to provide the Court with information concerning
5    PG&E"plan," i.e. to inspect and perform work within 2016,and its actual performance, i.e. identified
6    tree work not being completed within one year.

7           The tree was marked for work because it posed a risk to a line. By PG&E's own admission,

8    the tree was "expired work." PG&E simply ignores this fact. (See Biancardi Deposition, Exhibit M,
9    page 92:7-21, Exhibit M to Campora Declaration.)

10   PARAGRAPH 29 OF PLAINTIFFS^ SUBMISSION;

11          "PG&E did not complete this work despite admitting that it knew FPT trees posed the risk of
            death to the public.
12
                    Q. And PG&E knew,in October of2017, that an FPT tree could come down,
13                  cause a fire that could kill people, true?
14                  A. That's correct.

15
                    (See Campora Deck,Exhibit F [Depo of Biancardi] pg. 81:5-8.)"
16
     RESPONSE TO PARAGRAPH 29:
17
            PG&E denies Paragraph 29 to the extent it asserts that PG&E did not complete the work
18
     referenced in the October 3,2017 email exchange despite knowing that the tree in question posed a
19
     risk of death to the public. First, as noted above, the work was completed on December 29,2017.
20
     Second, the tree in question did not pose a high risk of wildfire ignition because it was located near a
21

     secondary conductor in a Tier 1 area (several miles away from the fire perimeters of all October
22
     2017 North Bay Wildfires).'^
23
            PG&E further denies Paragraph 29 to the extent it asserts that all FPTs pose the same level of
24
     risk. Rather, the level of risk depends upon the location ofthe tree and conditions on the ground.
25

26         As discussed in Response to Paragraph 28, California law permits contact between vegetation
     and secondary lines below a certain voltage. Cal. Pub. Res. Code § 4293; CPUC General Order 95
27
     Rule 35.

28
                                                        69
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 71 of 112




 1   (Biancardi Decl. Exhibit A,at 84:10-20.) For example, as noted above, the risk of wildfire ignition
2    is significantly lower for trees in near secondary conductors.
3           PG&E*s vegetation management program is designed to take risk, including wildfire risk,
4    into account and is intended to schedule work on the highest risk trees first. In fact, when a pre-
5    inspector identifies a tree for work, he or she must assess the risk of wildfire posed by that individual
6    tree. Ifa tree poses an imminent threat, the pre-inspector must immediately notify the Supervising
7    Vegetation Program Manager("SVPM")or local VPM and remain on site until a tree crew arrives to
8    trim or remove the tree. (Biancardi Decl. Exhibit C,at PGE-CPUC 00005996.) If a tree "requires
9    urgent mitigation but does not pose an imminent threat," the pre-inspector may not leave the site
10   until they receive confirmation from either the SVPM or VPM that notice ofthe hazard was
11   received. {Id. at PGE-CPUC 00005994-96.) Given the high volume of vegetation management
12   work PG&E performs—^which in 2016 included removing approximately 280,000 FPTs—
13   prioritizing risk is a critical aspect of its vegetation management program. PG&E supervisors and
14   managers also track all pending work on an ongoing basis by,for example, issuing regular reports of
15   FPTs to SVPMs and VPMs in their divisions and districts. SVPMs and VPMs may also

16   independently track pending FPTs. (Biancardi Decl.^ 20-22.)
17           Moreover,PG&E's vegetation management program is designed to manage external factors
18   that may delay work. PG&E is required to abide by numerous state and federal regulations that may
19   delay FPT work. For example, as noted above, OSHA imposes de-energization requirements for
20   tree work that puts workers within a certain proximity to live conductors,and numerous other federal
21   agencies restrict vegetation management work that may interfere with protected or endangered
22   species. Customers may also refuse to allow PG&E on their property or otherwise prevent PG&E
23   from performing necessary vegetation management work. In 2016,for example, there were more
24   than 40,000 instances in which work was delayed because a customer refused to permit PG&E to
25   conduct necessary vegetation management work, and more than 1,200 instances in which work was
26

27

28
                                                        70
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 72 of 112




 1   delayed because a protected bird's nest was found in a tree prescribed for workJ^ Where such
2    conditions exist,PG&E has procedures to address the issue, which may include obtaining any
3    necessary permits or de-energizing the area until work is completed.
4           In short,PG&E's vegetation management program is designed to prioritize work posing the
5    highest risk to public safety, and additional measures have been implemented to allow PG&E
6    employees to monitor all delayed and low-risk tree work over time.
7    REPLY TO PG&E'S RESPONSE TO PARAGRAPH 29:

8           Without acknowledging that the tree was "expired," PG&E seeks to minimize its failure by
9    stating that work must be done on a priority basis. Plaintiffs do not dispute this fact. However,
10   PG&E's position ignores the fact that the work was identified as an FPT tree, a tree which was
11   identified as posing a risk of falling into the line. (See Biancardi Deposition, page 76:8-15, Exhibit
12   M,to Campora Declaration.) In response to paragraph 28,PG&E actually acknowledges that the tree
13   posed a fire risk.

14          Brian Biancardi,PG&E's Person Most Qualified testified that PG&E understood that the risk
15   posed by an FPT tree, was the risk of death. Apparently,PG&E seeks to justify failing to actually
16   work the subject tree within one year,on the basis that it posed less of a risk of death.
17   PARAGRAPH 30 OF PLAINTIFFS* SUBMISSION:

18                        "iii. PG&E Officers Ignored Audit Results Showing 'Statistically
                                Significant Sample' Of Hazard Trees Near Powerlines Were Missed
19                              by Tree Inspectors

20
            "In 2016,PG&E auditors inspected 1,539 miles of line in SRA.In that distance they
21          evaluated 102,502 trees and identified 3,603 FPT trees. 0.035% ofthe trees its auditors
             inspected posed a danger to its lines. (See Campora Deck,Exhibit H[Depo of Oldford -
22           Exhibit 0052-006]). Despite finding that after its Pre-Inspectors and Tree Trimmers had
             done their work, more than 3 trees out of 100 still posed a risk to its lines. PG&E chose not
23
             to extrapolate its 'statistically significant sample.'(See Campora Deck,Exhibit H[Depo of
24           Oldford], pgs. 78-79, 85-90, and 128-129)."'
25

26         The Migratory Bird Treaty Act makes it unlawful to pursue, hunt,take, capture, kill or
     possess any migratory bird or their eggs, nest and body parts without allowance via regulation or
27
     federal permit.
28
                                                        71
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 73 of 112




1    RESPONSE TO PARAGRAPH 30;

2           PG&E admits Paragraph 30 to the extent that Plaintiffs assert that in 2016,PG&E inspected
3    1,539 miles of line in state responsibility areas("SRAs")through PG&E's Quality Assurance
4    ("QA")audits and identified 3,603 FPTs within that audit mileage. The remainder ofParagraph 30
5    requires clarification, however, as Plaintiffs suggest that once PG&E identified these FPTs it should
6    have extrapolated this number across its entire service territory to determine the total number of
7    FPTs that could exist.''

8           PG&E's QA audits are designed to obtain a "real-time" assessment ofPG&E's vegetation
9    management program and whether the conditions in its service territory are consistent with PG&E's
10   legal obligations.'^ To ascertain a true "real-time" condition ofthe program, audits are performed
11   throughout the year. Unlike QC reviews, QA audits are not scheduled to follow inspections and tree
12   trimming/removal work, but are instead scheduled independently. The audits indicate whether any
13   identified issues pose compliance violations or potential violations {e.g., potential violation may
14

15
         "Plaintiffs also appear to imply that the trees identified in these audits were "missed" by pre-
     inspectors and tree workers. This is not correct. Auditors conduct a root cause analysis for all FPTs
16   identified during the audit, including whether the tree appeared to have declined before or after the
     last inspection. For example, the 2016 QA audit for the North Bay Division (which includes parts of
17   PG&E's service territory affected by the October 2017 North Bay Wildfires)found that out of 16
     FPTs identified, eight did not begin to decline until after the last inspection and therefore they were
18
     not"missed" by the pre-inspector who patrolled that line. (Biancardi Deck,Exhibit D,at PGE-
19
     CPUC 00006639.)

20
             In addition to these inspections,PG&E also conducts system-wide quality control("QC")
     reviews, designed to assess whether the vegetation management contractors are performing
21   according to PG&E's expectations, including whether they are complying with the applicable
     regulations. The QC reviews assess whether pre-inspection contractors identify and prescribe the
22   proper work, as well as whether the tree workers' performance is consistent with contractual
     requirements {e.g., completing work prescribed by pre-inspectors). The reviewers pull random
23
     samples of work performed by pre-inspectors and tree workers from all locations recently worked
24
     within a given date range. The reviewers use a set of criteria to measure each pre-inspector's or tree
     worker's performance in that random sample of work. Because reviewers use the same set of
25   criteria, the expectation is that a reviewer working in one division would make the same assessment
     of contractor work product as a reviewer in another division. Assigned corrective actions are
26   documented by VPMs,who help track whether the corrective actions are fully implemented. The
     SVPM,VPM,and VM-Operations Manager monitor and track compliance, quality control results,
27
     and corrective actions.

28
                                                        72
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 74 of 112




1    occur within 90 days). The auditors perform a root-cause analysis of any actual or potential
2    compliance issues, identify trends and report the results to the VM-Operations Managers and the
3    VPM for the area. The VPM is responsible for taking short-term action to correct identified
4    deficiencies and for communicating any required corrective actions to the contractors. If an auditor
5    identifies a recurring or systemic issue, the VM Operations group, working in conjunction with the
6    QA Specialists, develops long-term action plans to reduce or prevent the issue from recurring.
7           The QA audits are not intended to determine the number of non-compliant trees or FPTs
8    throughout the system. Instead, the QA audits are designed to assess contractors' compliance in a
9    given area with internal PG&E Vegetation Management policies, standards, and work procedures, as
10   well as the applicable laws. To the extent the auditors identify any actual or potential compliance
11   issues, those issues are communicated to the contractors who are then responsible for implementing
12   any assigned corrective actions. Ifthe auditors identify systemic or recurring issues, preventive
13   actions may be implemented, designed to prevent the deficiency or non-conformance from
14   happening again. Reporting on-going and relevant QA information to PG&E's contractors provides
15   them with the opportunity to take appropriate corrective action to maintain compliance with the
16   applicable laws.

17

18   REPLY TO PG&E'SRESPONSE TOPARAGRAPH30:

19          PG&E does not dispute that they fail to extrapolate the findings oftheir "statically significant
20   samples."

21           As set forth in the Plaintiffs' Response to Court's Question Concerning Percentage of
22   Contact Trees,the audits are done to assess contractor performance. However,as previously set
23   forth, the audits are supposed to be statistically significant samples ofPG&E's system. Plaintiffs
24   have provided the Court with the Declaration of Nicholas Jewell,PhD. (See Exhibit F to the
25   Declaration of Steven M. Campora.) PG&E has the ability to evaluate its entire system, based on its
26   "statically significant" samples, but it chooses not to do so. (See Declaration ofNicholas Jewell,
27   paragraphs 7,9,10, and 31, Campora Declaration, Exhibit F.) PG&E uses the percentages of
28
                                                       73
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 75 of 112




 1   compliance, set forth in the audits, to judge contractor compliance, but then fails to apply the number
2    oftrees to the percentage to assess risk. (See Jewell Declaration, paragraph 7, Campora Declaration,
3    Exhibit F.) The failure to apply the percentage to the number oftrees results in a false sense of
4    security.(Jd.) For example, if we assume the contractor is performing at the 99.0% performance rate
5    accepted by PG&E,and there are 100,000,000 trees, as stated by PG&E,there would be 1,000,000
6    non-compliant trees.

7    PARAGRAPH 31 OF PLAINTIFFS^ SUBMISSION:

8                        "iv. PG&E Ignored Lessons from the 2015 Butte Fire Which Evidenced
                              Clear Failures by Its Vegetation Management Contractors to Perform
9                              Their Job Duties Responsibly and Adequately
10          First and foremost, it is important to note that PG&E contracts out all of its vegetation
            management responsibilities, including tree inspections, tree removals, and LiDAR. From
11
            depositions in the Butte Fire case, it is apparent the employees of the tree inspection and
12          removal companies are not sufficiently trained,experienced, or knowledgeable about
            their iob responsibilities."
13

14   RESPONSE TO PARAGRAPH 31:


15          PG&E denies Paragraph 31 to the extent Plaintiffs state that the pre-inspectors and tree

16   workers employed by PG&E's contractors are not sufficiently trained, experienced or

17   knowledgeable. PG&E contracts with a limited number of well-established, large scale vendors who

18   employ qualified and trained pre-inspectors, many of whom hold industry certifications. Although

19   PG&E relies on these vendors to conduct contractor training,PG&E requires that its contractors

20   annually review PG&E's policies to drive consistency across their vegetation management work.

21   PG&E also provides two days per year oftraining to all pre-inspectors to align on safety practices

22   and relevant procedures. Throughout their training and once deployed, pre-inspectors follow an

23   established set of procedures for consistency in how their pre-inspection work is performed, and pre-

24   inspectors* findings and tree prescriptions (z.e., whether a tree needs to be pruned or removed)are

25   recorded.


26          Additionally,for pre-inspectors to move up in their career paths, they are required to acquire

27   professional certifications from outside authorities. Specifically, the International Society of

28
                                                       74
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 76 of 112




 1   Arboriculture grants Certified Arborist and Utility Specialist certifications that directly support and
2    validate proficiency in this kind of work. Maintaining these certifications also requires completing
3    continuing education requirements as well as recertification every three years. Arborists can also be
4    certified as a Registered Professional Forester from the California State Board of Forestry and Fire
5    Prevention. A pre-inspector cannot attain the third or fourth step of their career progression without
6    validating their proficiency through acquiring one or more ofthese certifications.
7           PG&E agrees that it is important both for efficacy and for safety that tree inspectors and
8    workers be adequately trained. Not only is logging and felling one ofthe most hazardous industries
9    in the nation, but the Northern California forests pose unique challenges. Safely removing a 200+

10   foot tall tree in the proximity ofa high voltage distribution line takes a significant degree of skill that
11   not all tree workers possess, and, absent adequate training, there is a risk that contractors can be
12   fatally injured. PG&E's agreements with its contractors require that the tree workers used for each
13   job be trained for the type of work involved with that particularjob.'^ This is why the most
14   significant challenge to the EVM program schedule is the limited availability ofa qualified work
15   force, in particular, limited qualified tree workers.

16   REPLY TO PG&E'SRESPONSE TO PARAGRAPH 31:

17          PG&E provides no evidence for its claims regarding the training, experience and/or
18   knowledge of its tree contractors. Of note, as Paragraph 1 response shows,PG&E's tree contractors
19   have been liable for several wildfires in Northern California along with PG&E for their negligence
20   in tree trimming. Further, we refer the Court to Paragraphs 22-30 and 32-37 of our replies herein.
21

22

23
            Different types oftree work require different training. For example, pursuant to regulations
24
     promulgated by the California Department of Industrial Relations, before a tree worker can remove
     vegetation within 10 feet ofa power line, he or she must be certified by his or her company for such
25   work, which requires the tree worker to complete 18 months oftraining and related on-the-job
     experience. Cal. Code Regs. tit. 8,§§ 2950,2951 (establishing minimum approach distances and
26   excepting qualified line clearance tree trimmers); § 2700(defining "qualified line clearance tree
     trimmer"). Trainees are also permitted to do this work under the direct supervision and instruction
27
     ofcertified individuals. Cal. Code Regs. tit. 8,§ 2951.
28
                                                         75
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                     RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 77 of 112




     PARAGRAPH 32 OF PLAINTIFFS^ SUBMISSION:

            "In 2014-2015,PG&E used foot patrols to inspect its distribution circuits. In October 2014,
            an employee of a company PG&E used to conduct inspections marked two 'edge trees' near
            the Electra 1101 circuit in southern Amador County. The inspector did not mark for removal
            a top heavy 44-foot grey pine that was being supported by the edge trees the inspector
            marked for removal. The inspector admitted to not using any measuring device to
            determine the height ofthe tree or its distance from the power lines, nor did the
            inspector walk around the grev pine to inspect whether it was diseased or dying."
6

     RESPONSE TO PARAGRAPH 32:
7

8
            PG&E denies paragraph 32 to the extent that Plaintiffs allege that a closer inspection would

9
     have identified any issues. PG&E's pre-inspectors and tree workers were on site three times in the

10
     year before the Butte fire, and the evidence does not establish that the grey pine had defects

11
     requiring its removal at the time those inspections occurred.

12
               • October 2014: A pre-inspector patrolled the area and marked two nearby trees for
                 removal but did not prescribe any work for the grey pine.
13
               • January 2015: Tree workers removed the two nearby trees. The tree workers did not
14               identify any condition with respect to the grey pine. If tree workers identify a
                    condition that does not conform to legal requirements, including required clearances,
15                  they are required to notify PG&E and abate the condition if it exists on the same
                    property as the trees for which the work request was issued.
16
                • July 2015: A pre-inspector patrolled the area and did not identify the grey pine as
17                  leaning.
18
            PG&E further denies that the grey pine was being supported by the two trees marked for
19
     removal and that removing those trees caused the grey pine to fall. Additionally, Plaintiffs do not
20
     contend that the grey pine was diseased or dying or that it displayed any visible sign of defect, and
21
     there is no evidence of any such defect.
22
            PG&E admits that the pre-inspector did not use a measuring device, nor was she required to
23
     do so under PG&E policies. The pre-inspector was trained to use herjudgment to determine
24
     whether a tree could fall into the lines, which is the same way that the pre-inspector identified the
25
     two trees near the grey pine for removal. The pre-inspector did not mark the grey pine for removal
26
     because she did not believe it required removal given its condition, not because she concluded the
27
     tree was too short to strike the line even if it were diseased, dying or defective.
28
                                                         76
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 78 of 112




 1   REPLY TO PG&E'SRESPONSE TO PARAGRAPH32:

2           PG&E does not cite any evidence to support its revived denials offault relating to the cause
3    and origin ofthe Butte Fire because there is no such supporting evidence.
4            Throughout the many depositions taken over almost two years in the Butte Fire Cases, no
5    evidence came forward to refute the conclusions ofthe defective nature ofthe gray pine contained in

6    the Arborist Report that was prepared for Gal Fire by Michael Mahoney. (Supp. de Ghetaldi Deck,
7    nil 13-14, Mahoney Depo. TX,Ex. 16, at p. 86:17-87:13, and Mahoney Report, Ex. 17.)
8            Mr. Mahoney concluded: (a)"The subject tree was defective and prone to failure";(b)"the
9    tree lacked reaction wood and was unable to stand on its own";(c)"Recent tree/line maintenance

10   activities caused the tree to fall";(d)"Trees that are captured within the confines ofa dense stand do
11   not develop reaction wood,have poor trunk taper, and are inherently unstable";(e)"Stable trees
12   were removed exposing the weak interior trees to the elements";(f)"The fallen pine tree was tall
13   enough to reach the conductor at least 1 year prior to the incident";(g)"Orientation ofthe stand of
14   Gray pines and its proximity to energized conductors guaranteed the failure would result in tree/line
15   contact";(h)"Prevailing winds are to the south in the Jackson CA vicinity predisposing the unstable
16   Gray pine to fall toward the conductors";(i)"Primary growth developing in the subject tree's
17   canopy and other recently exposed tree canopies would be the most prolific on their southern side —
18   facing the energized conductors"; and (j)"Gravitational leverage resulting from new foliage and tip
19   growth causes the tree to fall to the south." (Supp. de Ghetaldi Deck,H 14, Mahoney Report, Ex. 17
20   at p. 7.)

21           The effect of removing edge trees that support previously supported interior trees is well-
22   known to practicing arborists.

23           One ofthe documents PG&E would expect its subcontracts to be familiar with and to execute
24   is entitled "A Handbook of Hazard Tree Evaluation for Utility Arborists"(the "Handbook"). (Supp.
25   de Ghetaldi Deck,HH 9 -10, Tankersley Depo. TX,Ex. 12 at pp. 324:5-330:9, and Handbook,Ex.
26   13.) The Handbook is a step-by-step guide to help utility arborists evaluate trees for their potential
27   to fall onto a utility facility. It graphically and textually makes the following relevant points:
28
                                                         77
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                             Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 79 of 112



          "Health and hazard are not the same."
 1             "Trees that look healthy can fail due to decay, weak branch attachments, and other
                structural defects.
2         "Any tree that could strike a target should be evaluated.
               "Identify the *inspection area' that includes any tree that would strike the target if it failed
3              (%2).
          "Individual tree species tend to fall in certain ways, characteristics called failure patterns.
4              "Knowledge about tree failure patters helps the evaluator 'key' in on speciHc
                characteristics of a species that are common to most failures.
5         "Site factors to consider include:
               "Site management history
6                     "Unmanaged forests may be overly dense and composed oftall trees with poor
                      trunk taper that fail when exposed (see Stand Considerations, p. 14)
7               "Site changes
                      "Increasing exposure of individual trees when surrounding vegetaion is cleared can
8                     increase failure (see Stand Considerations, p. 14)
          "Stand Considerations
9               "Trees in closed forest stands have different canopy structure and trunk development than
                open-grown trees (fig. 9). They usually:
10                    "Are taller, wiA narrower crowns
                      "Have less trunk taper
11                    "Have branches and foliage concentrated at the top ofthe tree
               "When closed stands are opened during development or right-of-way clearance, the
12             failure potential increases (fig. 10). Typical examples offailure include:
                      "Whole tree failure of understory and suppressed trees
13                         "Trees with poor taper may bend over, especially under snow loads and
                            interfere with lines without actually failing.
14              "Evaluation hint: Failure of newly exposed stands occur rapidly after site change. Such
                locations should be evaluated shortly after clearing."
15
     (Supp. de Ghetaldi Deck,^10,Handbook, Ex. 13, pp. 4-5 and 10-15.)
16
            More extensive discussions ofthe same topics are contained in "Best Management Practices,
17
     Tree Risk Assessment," a companion publication to the "ANSI A300 Part 9: Tree, Shrub,and Other
18
     Woody Plant Management — Standard Practices(Tree Risk Assessment a. Tree Structure
19
     Assessment"(BMP Tree Risk Assessment"). Niel Fischer, who developed PG&E's Hazard Tree
20
     Rating System in 2007,testified that he used the BMP Tree Risk Assessment in his work. (Supp. de
21
     Ghetaldi Deck,     15-16; Fischer Depo. TX,Ex. 18 at pp. 132:14-134:22; and BMP Tree Risk
22
     Assessment,Ex. 19, pp. 5-7, 10-11, 27-28, 59,65-68.)
23
            The inspector, Joy Mellera, determined after what must have been only a cursory inspection
24
     that the gray pine was not going to be "newly exposed" after the two nearby edge trees were
25
     removed. She estimated the gray pine was "35-ish feet tall" and 12-20" in diameter at breast height.
26
     She did not know at the time that the tree was tall enough to strike the line. (Supp. de Ghetaldi
27

28
                                                         78
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 80 of 112




 1   Decl.,1117,MelleraDepo.TX, Ex. 20,at pp. 40:6-41:13, 123:19-124:4,135:17-136:22.) These

2    erroneous beliefs Ms. Mellera formed were based on tragic misperceptions.

3    PARAGRAPH 33 OF PLAINTIFFS* SUBMISSION:

4           "In January 2015,employees of another company that contracted with PG&E removed the
            two edge trees supporting the grey pine. Over the next nine months, the grey pine leaned
5           further and further over toward the sun in the direction ofthe power lines."
6
     RESPONSE TO PARAGRAPH 33:
7
            PG&E admits Paragraph 33 to the extent that the tree workers, who were employed by one of
8
     PG&E's contractors, removed two trees in the vicinity ofthe grey pine, but denies that the two trees
9
     were "supporting" the grey pine or that the grey pine leaned towards the line as a result ofthe
10
     removal ofthe two trees. PG&E further refers to its response to Paragraph 32.
11
     REPLY TO PG&E'SRESPONSE TO PARAGRAPH 33:
12
            There is no factual basis to support PG&E's denial. See Reply to PG&E's Response to
13
     Paragraph 32.
14
     PARAGRAPH 34 OF PLAINTIFFS* SUBMISSION:
15
            "In July 2015.PG&E hired a tree inspection contractor who used uncertified and
16          unqualified persons to conduct vegetation management inspections. The three men sent
            to conduct the supplemental CEMA foot patrol inspection ofthe Electra 1101 circuit were a
17          Walmart greeter, a dog catcher, and a man who had worked in a plant nursery. When asked at
            their depositions, none of the three could recall patrolling the Electra 1101 circuit."
18

19   RESPONSE TO PARAGRAPH 34;

20          Paragraph 34 requires clarification. The July 2015 vegetation management inspections were
21   conducted by three pre-inspectors from one ofPG&E's contractors. One ofthe pre-inspectors had,
22   at one time, worked as an automobile technician at Walmart, but he also had previously worked as a
23   firefighter. Prior to his employment as a pre-inspector, that individual had received training on the
24   identification oftree species and trees that have the potential for failure. At his deposition, he did
25   recall patrolling the relevant circuit.^® The second pre-inspector had, at one time, worked in
26

27          He referred to a July 2015 patrol ofthe Marteil 1102 circuit, which is another name for the
     Electra 1101 circuit. Power lines run from the Electra to the Marteil substation, and vegetation
28
                                                        79

          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 81 of 112




 1   landscaping. PG&E admits that individual was unable to recall patrolling the relevant circuit during

2    his deposition, but notes that his deposition occurred two years later, in July 2017. The third pre-
3    inspector had most recently worked as an animal cruelty investigator, but had also worked for the
4    California Department of Fish and Game in state refuges, pruning and removing trees that were dead
5    or otherwise hazardous to the public. That individual testified that he did remember patrolling the
6    relevant circuit.^ ^ All three individuals received vegetation management training from ACRT when
7    they were hired as pre-inspectors. As discussed in response to paragraph 31,PG&E denies that its
8    pre-inspectors are unqualified.

9    REPLY TO PG&E'SRESPONSE TO PARAGRAPH34:

10          The three CEMA "inspectors" were unqualified by their own admission, and none ofthem
11   could testify with even a faint semblance of memory that they had actually inspected the subject
12   property.

13          Art Ferrario, one ofthe three "inspectors" identified by PG&E as having possibly worked on
14   the July 2015 CEMA patrol ofthe subject property, is the only one who testified that he recognized
15   the name "Martell 1102." However, he could not remember what portion ofthe line he walked, nor
16   could he remember if he walked any portion ofthe property where the subject tree was located.
17   (Supp. de Ghetaldi Deck,^ 18; Ferrario Depo. TX,Ex. 21, at pp. 38:14-43:44, and 62:24-63:1.)
18          The only details of his training and instructions that Mr. Ferrario could remember was that he
19   was supposed to look for"50% dead" trees, and felt he was only qualified to identify trees that are
20   "50% dead." {Id, at pp. 27:1-38:13, and 60:18-62:13.)
21          Kenneth Pirtle, another ofthe three "inspectors," testified that his inspections covered areas
22   other than the subject property. He also testified that he had "serious doubts" about whether the
23

24

25   management companies refer to it as the Martell 1102 circuit because they historically worked from
     the Martell substation to the Electra substation.
26
            As with the first pre-inspector, at his deposition, this pre-inspector referred to a patrol ofthe
27
     Martell 1102 circuit.
28
                                                         80
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 82 of 112




 1   training he received qualified him sufficiently to do the work he was supposed to do. (Supp. de

2    Ghetaldi Deck,H 19; Pirtle Depo. TX,Ex. 22, at pp. 76:16-83:25, and 152:17-153:17.)
3           Nicholas Perkins,the third "inspector," testified that he does not recall "back then" whether
4    he felt qualified to do his job, but did feel "underqualified" to do the work he was asked to do. Mr.
5    Perkins does not remember being at the subject property. (Supp. de Ghetaldi Deck,^ 20; Perkins
6    Depo. TX,Ex. 23, at pp. 45:19-20, 59:17-60:8, and 105:17-20.)

7    PARAGRAPH 35 OF PLAINTIFFS'SUBMISSION:

8           "PG&E started using LiDAR ('Light-detecting and Ranging')remote sensing technology on
            a limited scale in 2014 to help identify hazard trees near high voltage lines. In 2015,PG&E
9           contracted with Quantum Spatial to obtain LiDAR scans of9,547 miles of its distribution
            system and orthoimagery of 15,320 miles of its distribution system, including the portion of
10          the Electra 1101 circuit where the Butte Fire started. The 'deliverables' included:(a)the use
11
            of hyperspectral data processing to identify individual grey pine and black oak trees;(b)
            graphic identification of individual grey pine and black oak 'risk trees' with 'tree polygons';
12          and (c)a 'fall-in analysis' to identify trees with the potential to strike conductors."

13
     RESPONSE TO PARAGRAPH 35;
14
            Paragraph 35 requires clarification. PG&E started using LiDAR in 2014 to measure
15
     compliance with the then-governing NERC reliability standard regarding vegetation management on
16
     transmission lines, FAC-003-1. PG&E admits that it expanded its use ofLiDAR in 2015 as stated in
17
     Paragraph 35 but notes that it surveyed approximately 13,450 distribution circuit miles in 2015 using
18
     LiDAR and spectral imagery technologies.
19
     REPLY TO PG&E'S RESPONSE TOPARAGRAPH 35:
20
            PG&E does not cite the factual basis for its clarification as to number of distribution circuit
21
     miles surveyed by LiDAR in 2015.
22
     PARAGRAPH 36 OF PLAINTIFFS'SUBMISSION;
23
            "Aerial surveys of the selected circuits in high fire risk areas began in July 2105 and
24
            delivery of the results was scheduled for October 31.2015-onlv weeks after the Butte
            Fire ignited. The orthoimagery results identify the grey pine that hit the line as a hazard tree
25          with the potential to strike the line,(de Ghetaldi Deck,Exhibit 4 and 5)."
26

27

28
                                                       81
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 83 of 112




1    RESPONSE TO PARAGRAPH 36;

2           PG&E admits Paragraph 36 with respect to the dates and locations of aerial surveys, but
3    clarifies that they began in July 2015, PG&E denies that the orthoimagery results could or do alone
4    identify the grey pine that hit the line as a hazard tree with the potential to strike the line. PG&E
5    detines "hazard tree" as a tree that is dead or shows signs of disease, decay or ground or root
6    disturbance and which may fall into or otherwise impact conductors, towers or guy wires before the
7    next inspection cycle. (See Biancardi Decl. H 11.) The orthoimagery results did not indicate that the
8    grey pine was "dead or show[ed] signs of disease, decay or ground or root disturbance and" may
9    have failed, only that the crown ofthe grey pine was within six feet ofthe circuit.^^
10   REPLY TO PG&E*S RESPONSE TO PARAGRAPH 36:

11          Mr. Biancardi's definition of"hazard tree" reflects the artificially narrow definition espoused
12   by some at PG&E to deflect attention from the plain language ofPublic Resource Code § 4293 that
13   requires PG&E prevent contact between its power lines and "trees or portions thereofthat are
14   leaning toward the line which may contact the line from the side or may fall on the line.
15           As set forth in Paragraph 23,the CPUC interprets the statute to require "utility companies to
16   maintain specific clearances ... between electric power lines and all vegetation. [Emphasis added.]
17   (See also Replies to PG&E's Response to Paragraphs 22 and 32.)
18   PARAGRAPH 37 OF PLAINTIFFS'SUBMISSION:

19          "Manipulation ofthe July 2015 'point cloud' data shows the grey pine leaning toward and
             within six feet ofthe circuit, demonstrating the incompetence ofthe July 2015 foot patrol
20           inspectors who failed to identify the grey pine as in violation ofPublic Resources Code §
             4293.(de Ghetaldi Decl., Exhibits 5 and 6)."
21

22

23
            Orthoimagery does not identify leaning trees, because it is taken aerially and captures trees
24
     crowns, not their bases. The location ofthe grey pine's base, depicted by the dot marked on Exhibit
     6 to the Declaration of Dario de Ghetaldi, was obtained by GPS surveys and scans taken after the
25   Butte Fire, (de Ghetaldi Decl. Exhibit 4, Dkt. 1007-4 at 5-7.) The location of a tree's base, and
     therefore whether a tree is leaning, would not have been identifiable using the orthoimagery results.
26   As noted in response to Paragraph 32, the inspectors who visited the location a few weeks prior to
     the date on which the LiDAR image was taken did not note any abnormality with the subject tree
27
     requiring its removal.
28
                                                         82
           AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                     RESPONSE
                                             Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 84 of 112




 1   RESPONSE TO PARAGRAPH 37:

2           PG&E admits that the data shows the crown ofthe grey pine within six feet ofthe circuit,

3    (de Ghetaldi Dec!. Exhibit 4, Dkt. 1007-4 at 23.) For the reasons set forth in its response to
4    Paragraph 34,PG&E denies that its contractors were "incompetent". PG&E also denies that it was
5    in violation of Public Resources Code § 4293. Section 4293 required four feet ofclearance around
6    the 12 kV conductor that the grey pine contacted. In its Investigation Report regarding the Butte
7    Fire, GAL FIRE, which investigated the potential cause ofthe Butte fire, did not allege that PG&E
8    violated Public Resources Code § 4293.

9    REPLY TO PG&E'SRESPONSE TO PARAGRAPH 37:

10           Geisha Williams,former CEO ofPG&E,admitted at her deposition that one ofthe violations
11   that the CPUC cited PG&E for relating to the Butte Fire "was ultimately the gray pine made contact
12   with the electric line. So by having made contact it absolutely violates the clearance requirement.
13   [Emphasis added.]" (Supp. de Ghetaldi Deck,^12, Williams Depo. TX,Ex. 15, p. 93:5:22.)
14           The Cal Fire Investigation Report did not contain the legal conclusion that PG&E violated
15   Public Resources Code § 4293. However,the probative value or even the relevance ofthat fact is
16   highly questionable given that the CPUC cited PG&E for violation of GO 95,Rule 31.1, stated facts
17   in its citation that would have supported a citation for violation ofPublic Resources Code § 4293,
18   and fined PG&E $8 million, (de Ghetaldi Deck, Dkt. 1007, pp. 1-2; see Reply to PG&E's Response
19   to Paragraph 25.)

20   PARAGRAPH 38 OF PLAINTIFFS'SUBMISSION:

21                  "C. PG&E Can Develop Wavs to Monitor Local Conditions in Wildfire Prone
                         Areas
22
             After the 2007 wildfires, SDG&E significantly increased its ability to monitor local
23           conditions and assess those conditions for fire risk. SDG&E installed 167 anemometers^ or
             wind measuring devices. It hired three meteorologists *who provide operational
24           weather information* and *four experienced fire professionals who provide advice
             about fire risk and mitigation." (Pitre Deck, Exhibit I, pg. 2-1)."
25

26   RESPONSE TO PARAGRAPH 38:

27           PG&E admits that Paragraph 38 accurately paraphrases smd quotes from an SDG&E
28
                                                        83
           AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 85 of 112




 1   document related to Wood-to-Steel pole replacement. (Pitre Decl., Exhibit I, Dkt. 1006-9 at 3.). As
2    detailed in Response to Paragraph 15, as part of its Wildfire Safety Plan,PG4&E is implementing
3    several measures designed to enhance its situational awareness in HFTDs.
4    REPLY TO PG&E*S RESPONSE TO PARAGRAPH38:

5           Refer to Paragraphs 2, 3,4 and 5 responses. Further, nothing in PG&E's response provides
6    evidence as to what PG&E has actually done. Instead PG&E simply claims it "is implementing"
7    measures.


8    PARAGRAPH 39 OF PLAINTIFFS^ SUBMISSION:

9           "According to the CPUC and CAL FIRE,these efforts have been successful:'[the CPUC
            Safety and Enforcement Division] and CAL FIRE have evaluated the benefits achieved by
10          San Diego Gas & Electric(SDG&E)through the use and implementation ofinformation
            learned from its network of weather stations and concluded that it provides substantial
11
            benefit to wildfire risk mitigation, system planning and hardening, operational awareness and
12
            emergency response.'(See Pitre Decl., Exhibit G,pg. 2)."

13   RESPONSE TO PARAGRAPH 39:

14
            PG&E admits that Paragraph 39 accurately quotes from the CPUC Safety and Enforcement
15
     Division Rulemaking 15-05-006 SED-CAL FIRE Joint Assessment and Recommendation Report
16
     (Sept 19,2018).
17          PG&E agrees that monitoring local conditions in HFTDs can be an important tool in
18   preventing and responding to wildfires. As detailed in Response to Paragraph 15, as part of its
19   Wildfire Safety Plan,PG&E is implementing several measures designed to enhance its situational
20
     awareness in HFTDs.

21   REPLY TO PG&E'SRESPONSE TO PARAGRAPH39:
22          Refer to Paragraphs 2, 3,4 and 5 responses. Further, nothing in PG&E's response provides
23
     evidence as to what PG&E has actually done. Instead PG&E simply claims it "is implementing"
24
     measures.


25
     PARAGRAPH 40 OF PLAINTIFFS'SUBMISSION:
26
            "Regrettably, it was not until after the North Bav Fires that PG&E announced it would
27          install around 200 new weather stations in its service territory that would feed real-time
            weather data to a wildfire safety team that would interpret the data relative to wildfire risk.
28
                                                       84
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                           CaseNo. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 86 of 112



            But PG&E did not plan to complete the installation of the new weather stations until
 1
            *the end of the vear\ i.e. after the Camp Fire hit.* However,PG&E certainly understood,
2
            and has understood historically, the importance of local weather conditions in assessing fire
            danger, as Kevin Dasso,PG&E Vice President of Electric Asset Management in July 2018
3           stated:

4                     We saw first-hand last year how extreme weather events driven by climate change
                      are causing unprecedented and unanticipated wildfires. Adding new weather
5                     stations in high fire-threat areas across our service area enhances our weather
6
                      forecasting and modeling to help bolster wildfire prevention and response efforts
                      and keep our customers safe.
7
                      PG&E has historically used weather forecast data for many purposes, mainly for
8                     predicting storm damage and for assessing fire danger. Its team of meteorologists,
                      which includes fire-weather specialists, performs daily monitoring ofcurrent and
9                     forecast weather patterns and fire threat projections using in-house and publicly
                      available data from the National Weather Service, CAL FIRE, US Forest Service
10
                      and more. This information helps PG&E predict when and where the fire threat
11                    will be high or extreme so additional steps can be taken to keep critical
                      infrastructure, utility crews and communities safe.
12                    With these new weather stations, PG&E will be able to capture additional real
                      time data related to temperature, wind speeds and humidity levels to provide
13
                      improved awareness of current fire danger conditions. PG&E's meteorologists
14
                      will feed information to the company's new Wildfire Safety Operations Center
                      team to review data and determine any needed action to help reduce wildfire
15                    risks.*

16                    *[FN 6]: https://www.pge.com/en/about/newsroom/newsdetails/index.page7ti-
                      tle=20180716_pge_adds_over_50_new_weather_stations_to_advance_forecasti
17                    ng_abilities_better_predict_extreme_weather_and_wildfire_potential.
18
                      *[FN7]: Id."
19
     RESPONSE TO PARAGRAPH 40;
20
            PG&E admits that Paragraph 40 accurately paraphrases and quotes from a July 16,2018
21
     press release announcing that PG&E would install approximately 200 new weather stations by the
22
     end of2018. The quoted material accurately reflects that monitoring weather is an important part of
23
     PG&E's work, and PG&E has long had a team of meteorologists using internal and external data and
24
     modeling to assess storm and fire danger. PG&E denies Plaintiffs' suggestion that PG&E was slow
25
     to install additional weather stations. As discussed below,the scope ofthe threat ofcatastrophic
26
     fires in Northem California changed with the October 2017 North Bay Wildfires. (See Response to
27

28
                                                         85
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                     RESPONSE
                                             Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 87 of 112




1    Paragraph 50.) PG&E responded by developing a comprehensive set ofadditional fire mitigation
2    tools and continues to implement and improve and those measures today.
3    REPLY TO PG&E'SRESPONSE TO PARAGRAPH40:

4           Refer to Paragraphs 2, 3,4 and 5 responses. Further,PG&E provides no evidence to support
5    that its installation of weather stations was not slow or that funding was not delayed for the project
6    historically. Nor does PG&E provide evidence as to how many weather stations have been installed
7    in the North Bay Counties, and whether a weather station close to Paradise was providing PG&E
8    with real-time data to assist it with its decision not to proactively de-energize lines that fateful day.
9    PARAGRAPH 41 OF PLAINTIFFS^ SUBMISSION:

10                    "D. PG&E Can De-Energize Lines In Wildfire Prone Areas When Local
                         Conditions Indicate an Extreme Risk for a Catastrophic Wildfire
11
                            "i.     In 2008,SDG&E Began Shutting OffPower to Protect Public
12                                  Safety
13          In October 2007, Santa Ana winds caused SDG&E's overhead power lines to ignite the
            Witch Fire, the Guejito Fire, and the Rice Fire.(Pitre Decl., Exhibit N,CPUC Decision 09-
14          09-030 at pg 24). Together, those fires burned more than 200,000 acres and 1,800 buildings
            and killed two people.(Id.)"
15

16   RESPONSE TO PARAGRAPH 41;

17          PG&E admits that the CPUC's September 2009 Decision 09-09-030 states that the Witch,
18   Guejito and Rice fire combined burned more than 200,000 acres and 1,800 buildings and killed two
19   people, but notes that the decision states that Santa Ana winds "reportedly" caused SDG&E lines to
20   ignite the fires, and the CPUC specified that its decision "does not prejudge any issues being
21   addressed in [the Witch, Guejito and Rice fire] Investigations". (Pitre Decl. Exhibit N,Dkt. 1006-14
22   at 27, n. 26.)

23   REPLY TO PG&E'SRESPONSE TO PARAGRAPH 41:

24           As PG&E is aware, SDG&E paid enormous fines and settlements related to the Witch,
25   Guejito and Rice Fires due to findings that its equipment caused those fires. On April 22,2010,the
26   CPUC announced:"The California Public Utilities Commission(CPUC)today approved two
27   settlement agreements that resolve its investigations into the Witch, Rice, and Guejito fires of
28
                                                         86
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                     RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 88 of 112




1    October 2007 in the San Diego area. The CPUC approved a settlement between its Consumer
2    Protection and Safety Division(CPSD)and San Diego Gas and Electric Company(SDG&E)under
3    which SDG&E will pay $14.4 million to the state's General Fund."(Pitre Decl., Ex. 26).^
4
     PARAGRAPH 42 OF PLAINTIFFS* SUBMISSION:
5          "A year later, in December of2008, SDG&E submitted an Emergency Power Shut-OffPlan
           for review by the CPUC.SDG&E sought permission to turn off electricity during periods of
6
           extreme fire danger in order to prevent its overhead power lines from igniting potentially
7          catastrophic wildfires.(Pitre Decl. Exhibit N [Decision 09-09-030] pgs. 3-4)."
8
     RESPONSE TO PARAGRAPH 42;

9
            PG&E admits that Paragraph 42 accurately summarizes information in CPUC Decision 09-
10
     09-030.
11
     REPLY TO PG&E*SRESPONSE TO PARAGRAPH 42:
12
            None.
13
     PARAGRAPH 43 OF PLAINTIFFS^ SUBMISSION:
14
           "Although the CPUC rejected SDG&E's plan at that time, the CPUC made clear that it
15         believed all utilities were presently legally obligated to de-energize lines that would present a
           safety risk under extreme weather conditions pursuant to Public Utility Code Section 451 and
16          399.* (Id. at pg 61).
17
            SDG&E's statutory obligation to operate its system safely requires SDG&E to shut off
18
            its system if doing so is necessary to protect public safety. For example, there is no
            dispute that SDG&E may need to shut off power in order to protect public safety if
19          Santa Ana winds exceed the design limits for SDG&E's system and threaten to topple
            power lines onto tinder dry brush. (Id. at pgs 61-62)
20
            *[FN 8]: The Commission noted that in 2003 SCE implemented a temporary program to
21          shut off power to rural areas to protect against the possibility of strong winds causing dead
22
            trees to fall onto its power lines and igniting a wildfire.(Pitre Decl. Exhibit N [Decision 09-
            09-030] pg. 40). SCE did not wait for the CPUC's permission to initiate the program.(Id.) It
23          put the program in place then got the CPUC's blessing later.(Id.). During the time SCE's
            power shut-off program was in effect, SCE shut off power one time.(Id. at 41). When SCE
24          inspected its power lines prior to re-energization, it found six locations where trees had fallen
            onto the lines.(Id.). SCE credited the de-energization with preventing a catastrophic wildfire.
25
            (Id. at 41)."
26

27

28
                                                       87
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                           Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 89 of 112




1    RESPONSE TO PARAGRAPH 43:

2           PG&E admits that Plaintiffs' quotation from CPUC Decision 09-09-030 at pages 61-62 is
3    accurate but otherwise disputes Plaintiffs' characterization ofthe decision. In its application,
4    SDG&E sought pre-approval to turn off electricity to certain regions during periods of high fire
5    danger.2^ (Pitre Decl. Exhibit N,Dkt. 1006-14 at 5-6.) The CPUC rejected SDG&E's request. The
6    CPUC noted that if SDG&E exercised its discretion and shut off power in an emergency situation to
7    protect public safety, the CPUC could subsequently review whether that decision was reasonable
8    based on its prudent operator standard. (See id. at 64-65.)
9           The portion ofthe CPUC's decision Plaintiffs quote states that"SDG&E may need to shut
10   off power in order to protect public safety if Santa Ana winds exceed the design limits for SDG&E's
11   system and threaten to topple power lines onto tinder dry brush",(id. at 61-62(emphasis added)),
12   not that it is legally obligated to do so. Indeed, Plaintiffs' next paragraph recognizes that in 2012,
13   the CPUC felt compelled to clarify that Decision 09-09-030 should not be interpreted "as an outright
14   rejection ofthe option of shutting off power to prevent fire",(see infra ^ 44), which is inconsistent
15   with Plaintiffs' claim that Decision 09-09-030 stated that utilities were legally obligated to de-

16   energize under extreme weather conditions.^"^
17

18
            PG&E notes that "[a]ll the intervening parties except SCE oppose[d] SDG&E's Power Shut-
19
     OffPlan". (Pitre Decl. Exhibit N,Dkt. 1006-14 at 10.) The intervening parties included the Mussey
     Grade Road Alliance, Pacific Bell Telephone Company d/b/a AT&T California and affiliated
20   entities, the Califomia Cable and Telecommunications Association, the California Farm Bureau,
     CoxCom,Inc., and Cox Califomia Telecom, L.L.C., the CPUC's Consumer Protection and Safety
21   Division, CTIA-The Wireless Association, the CPUC's Division of Ratepayer Advocates, Disability
     Rights Advocates,the San Diego County Superintendent ofSchools, a consortium of six municipal
22
     water districts(Valley Center Municipal Water District, Ramona Municipal Water District, Padre
23
     Dam Municipal Water District, Rainbow Municipal Water District, Fallbrook Public Utilities
     District, and Yuima Municipal Water District), and Utility Consumers Action Network. (Id. at 33.)
24
            Moreover, much of Decision 09-09-030 discusses why de-energization itself poses significant
25   safety risks, including a potentially increased risk of wildfire ignitions. (See id. at 45.) The CPUC
     stated that it would approve SDG&E's Power Shut-OffPlan only ifSDG&E could demonstrate that
26   "shutting off power results in a net reduction in wildfire ignitions during hazardous fire conditions"
     and "the benefits of SDG&E's Power Shut-OffPlan outweigh the adverse impacts". (Id. at 44.) The
27
     CPUC decided that SDG&E did not satisfy that standard. (Id. at 71.)
28
                                                        88
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                     RESPONSE
                                            Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 90 of 112




1           With respect to footnote 8,PG&E admits that Plaintiffs accurately summarize the CPUC's
2    statements in Decision 09-09-030 regarding SCE's temporary program to shut off power in effect
3    from 2003 to 2005.

4    REPLY TO PG&E'S RESPONSE TOPARAGRAPH 43:

5           PG&E contends that the CPUC Decision 09-09-030 does not support a clear statement from

6    the CPUC that a utility has a legal obligation to shut off power if safety reasons necessitate it. This
7    contradicts the exact language ofthe CPUC decision, which states:"SDG&E's statutory obligation
8    to operate its system safely requires SDG&E to shut off its system if doing so is necessary to protect
9    public safety."

10
     PARAGRAPH 44 OF PLAINTIFFS'SUBMISSION:
11
                            "ii.    Investor Owned Utilities were Notified by the CPUC that they
12                                  Could Include Proactive De-energization as Part of Their Fire
                                    Prevention Plans Five Years Before the 2017 North Bay Fires
13
            In 2012,the CPUC revisited its decision to deny SDG&E's plan, clarifying that it should not
14
            have been interpreted as an outright rejection ofthe option ofshutting off power to prevent
15
            fires.(Pitre Decl. Exhibit O [Decision 12-01-032] pg. 53). The Commission explained that a
            utility could include de-energization as part of its fire-prevention plan but must first file an
16          application for authority to do so.(Id. at 51).'The application shall demonstrate with a cost-
            benefit analysis developed in accordance with the guidance provided by D.09-09-030 that the
17          benefits ofshutting off power in terms of a net reduction in wildfire ignitions outweigh the
            substantial costs, burdens, and risks that shutting off power would impose on customers and
18
            communities affected by the shut off. The application must also include mitigation measures
19
            to reduce or eliminate the inevitable adverse impacts caused by shutting off power.' {Id. at
            51-52; see also Ordering Paragraph 6 at pg 175)."
20

     RESPONSE TO PARAGRAPH 44:
21

22
            PG&E admits that Paragraph 44 accurately quotes from pages 51 to 52 ofthe CPUC's

23
     January 2012 Decision 12-01-032 and that the CPUC states in the decision that Decision 09-09-030

24
     should not be interpreted as a rejection ofthe option of shutting off power to prevent fires. PG&E

25
     disputes Plaintiffs' characterization ofthe decision as "revisiting" the CPUC's decision to deny

26
     SDG&E's proactive de-energization plan. As described by the CPUC,Disability Rights Advocates

27
     "represent[ed] that SDG&E... refused to commit to any plan for notifying customers when

28
                                                        89
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 91 of 112




 1   SDG&E anticipate[d] that it w[ould] shut off power for safety reasons pursuant to its statutory
2    authority, or for helping customers to cope with statutory shut offs by providing shelter, evacuation
3    assistance, generators, or financial assistance." (Pitre Decl. Exhibit P,Dkt. 1006-16 at 9.) Disability
4    Rights Advocates was "concerned that shutting off power without notice or mitigation w[ould] place
5    SDG&E's residential customers at serious risk, especially those with disabilities". {Id.) Disability
6    Rights Advocates therefore petitioned the CPUC to modify Decision 09-09-030 to address these
7    issues.

8              In Decision 12-01-032,the CPUC thus considered and decided whether to adopt additional
9    regulations "to reduce the fire hazards associated with overhead power-line facilities and aerial
10   communication facilities in close proximity to power lines" as a part ofthe CPUC's Order Instituting
11   Rulemaking to Revise and Clarify Commission Regulations Relating to the Safety of Electric Utility
12   and Communications Infrastructure Provider Facilities ("Safety OIR"). (Pitre Decl. Exhibit O,Dkt.

13   1006-15 at 9.)

14             Notably,the CPUC found in Decision 12-01-032 that the wildfire risk in Northern California
15   was not comparable to that in Southem California, holding that"we will require investor-owned
16   electric utilities (electric lOUs)in Southem Califomia to develop plans to reduce the risk ofsevere
17   windstorms igniting power-line fires during periods of high fire danger"{id. at 55), but that "[ujnlike
18   Southem Califomia,the need for electric utilities to develop fire-prevention plans in Northem
19   Califomia is not clear cut. To our knowledge,there has never been an instance in Northem
20   Califomia where strong winds have caused power lines to ignite large-scale wildfires". {Id. at 56
21   (footnote omitted)).

22             When the conditions in Northem Califomia changed with the October 2017 North Bay

23   Wildfires, PG&E developed a comprehensive de-energization program—its Public Safety Shutoff
24   ("PSPS")program—in advance ofthe 2018 fire season. {See WSP at 94-109(describing
25   development ofPG&E's PSPS program, scope of current program and planned enhancements).) As
26   discussed in more detail below,that program was modeled on SDG&E's proactive de-energization
27   program after performing extensive benchmarking with SDG&E in a variety of areas, including
28
                                                       90
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-OO175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 92 of 112




1    meteorology, operational processes, emergency response, restoration, communications and customer
2    support. (See Response to Paragraph 50.)
3    REPLY TO PG&E'SRESPONSE TO PARAGRAPH 44:

4           In regard to PG&E citation to CPUC Decision 12-01-032 regarding the CPUC's knowledge
5    of a prior instance "in Northern California where strong winds have caused power lines to ignite
6    large-scale wildfires," we refer the Court(and the CPUC)to Paragraphs 2,3,4 and 5 responses
7    where these wildfires had been clearly documented by federal, state, and local government agencies.
8    Not to mention,PG&E caused several ofthem and paid significant fines and settlements related to
9    those fires. Therefore, to claim ignorance ofthese events is not forthright.
10   PARAGRAPH 45 OF PLAINTIFFS^ SUBMISSION:

11          "Approximately four months later, the CPUC issued a decision authorizing SDG&E to
            proactivelv shut off power in emergency situations when necessary to protect public
12          safety.(Pitre Decl. Exhibit P [Decision 12-04-024] pg. 35)."
13
     RESPONSE TO PARAGRAPH 45;
14
            PG&E denies Plaintiffs' characterization ofthe CPUC's April 2012 Decision 12-04-024 and
15
     clarifies that Decision 12-04-024 reviewed a petition by the Disability Rights Advocates to modify
16
     Decision 09-09-030,(see supra       42-43),"to provide notice and mitigation, to the extent feasible
17
     and appropriate, whenever SDG&E shuts off power for public-safety reasons." (Pitre Decl. Exhibit
18
     P, Dkt. 1006-16 at 4.) The decision did not mandate that SDG&E proactively shut off power but
19
     provided additional guidance with respect to the CPUC's earlier determination (in Decision 09-09-
20
     030)that SDG&E had the statutory authority to shut off power in order to protect public safety. (Id.)
21
     REPLY TO PG&E'SRESPONSE TO PARAGRAPH 45:
22
            None.
23

     PARAGRAPH 46 OF PLAINTIFFS* SUBMISSION:
24
            "Since 2014.SPG&E's electrical equipment has only caused 109 wildfires with only
25
            ONE wildfire being oyer 10 acres, and eyen that fire was contained before it reached
26
            300 acres.(See Pitre Decl., Exhibit A[CPUC Fire Incident Data submitted by PG&E,
             SoCalEd, and SDG&E for 2014-2017]). Compare that to PG&E who caused 1552
27           wildfires during the same timeframe with 68 of those fires burning oyer 10 acres.(Id.)'

28
                                                        91
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 93 of 112




1    RESPONSE TO PARAGRAPH 46:

2           PG&E admits that Paragraph 46 accurately calculates the number offire incidents reflected
3    in the CPUC Fire Incident Data for 2014-2017, but otherwise denies the accuracy ofParagraph 46
4    and offers the following additional clarification. Firsts the data Plaintiffs cite excludes the 2018 fire
5    season, during which SDG&E reported two fire incidents over ten acres. {See CPUC Feb.6 Br.,
6    Dkt. 1010 at 4.) Second, a direct comparison does not take into account the significant differences
7    between SDG&E's and PG&E's territories. As the CPUC explained in its supplemental submission
8    to the Court,"SDG&E's history and development of its de-energization program must be understood
9    in the context ofSDG&E's service territory, which is considerably smaller and less geologically
10   diverse than PG&E's." {Id. at 3.) PG&E's territory covers more than 17 times the acreage of
11   SDG&E's territory, and PG&E has approximately five times the number oftransmission and
12   distribution line miles of SDG&E.^^ {Id.) PG&E's territory includes more dense vegetation in more
13   rural areas than SDG&E's territory and, not surprisingly given its size, covers a far wider range of
14   climatic and topographical conditions. {See id.', WSP at 18-19.) Third,the fact that an ignition does
15   not spread and result in a catastrophic wildfire is also a function of conditions on the ground where
16   the ignition occurs {e.g., whether the location contains dry fuel).
17   REPLY TO PG&E'SRESPONSE TO PARAGRAPH 46:

18           Refer to Paragraphs 2, 3,4 and 5 responses.

19
     PARAGRAPH 47 OF PLAINTIFFS'SUBMISSION:
20
                            "iii.   The CPUC Outlined Basic Factors for SDG&E to Consider Prior
21                                  to De-energization and Ordered SDG&E to Submit A Report
                                    Each Time It Shut OffPower to Prevent A Wildfire
22
             In its decision authorizing SDG&E to proactively de-energize power lines, the CPUC made
23
             clear that the utility should first deploy other measures as an alternative to shutting off power
            'These measures include reliance on sensitive relay settings to shut off power in
24
            milliseconds if there is an electrical failure caused bv power lines falling to the ground
25
            SDG&E serves two counties in Southem Califomia covering approximately 4,100 square
26   miles with 2,090 transmission and 23,479 distribution line miles. PG&E serves 44 counties in
     Northern Califomia covering approximately 70,000 square miles with 18,466 transmission and
27
     106,681 distribution line miles. Id.
28
                                                         92
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                             Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 94 of 112




            and disabling reclosers to keep power off until SDG&E can inspect its facilities to
1
            determine if it is safe to re-energize its power lines.'(Pitre Decl. Exhibit P [Decision 12-04-
2
            024] pgs. 30-31)."

3
     RESPONSE TO PARAGRAPH 47;

4
            PG&E admits that Plaintiffs accurately quote from the CPUC's April 2012 Decision 12-04-
5
     024 at pages 30 to 31, but denies Plaintiffs' characterization ofthe decision as authorizing SDG&E
6
     to proactively de-energize(see supra Response to ^ 45), and clarifies that the decision states that
7
     SDG&E should rely on other measures "to the extent available" as an alternative to de-energization
8
     (Pitre Decl. Exhibit P, Dkt. 1006-16 at 32.). PG&E notes that, consistent with the CPUC's guidance,
9
     PG&E relies on alternatives to de-energization where possible because de-energization is a tool of
10
     last resort and refers to its response to Paragraph 20.
11
     REPLY TO PG&E'S RESPONSE TO PARAGRAPH 47:
12
            None.

13
     PARAGRAPH 48 OF PLAINTIFFS'SUBMISSION:
14
            "SDG&E thereafter submitted a 39-page Fire Prevention Plan to the CPUC that provided 'a
15          comprehensive inventory ofthe organizational and operational activities SDG&E undertakes
            in order to address the risk offire in the SDG&E service territory.' (Pitre Decl. Exhibit Q
16          [Attachment A to SDG&E Supplemental Advice Letter 2429-E-A 6/3/13 Fire Prevention
            Plan] pg. 4)."
17

18   RESPONSE TO PARAGRAPH 48;

19          PG&E admits that SDG&E submitted a Fire Prevention Plan to the CPUC in June 2013 and
20   that Plaintiffs accurately quote from page 4 ofthat plan, but clarifies that SDG&E submitted the plan
21   as required by Decision 12-01-032(the CPUC's order in the Safety OIR), not in response to
22   Decision 12-04-024(the CPUC's review of its earlier decision regarding SDG&E's de-energization
23   program).
24

25

26

27

28
                                                        93
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            CaseNo. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 95 of 112




 1   REPLY TO PG&E'S RESPONSE TOPARAGRAPH 48:

2           None.

3
     PARAGRAPH 49 OF PLAINTIFFS'SUBMISSION:
4           "With respect to de-energization, SDG&E explained that when the National Weather
            Service declared a Red Flag Warning,the utility would activate its Emergency
5
            Operations Center — 'a secure and dedicated facility which serves as a command center for
6           SDG&E operations under high- threat conditions.'(Pitre Decl. Exhibit Q [Attachment A to
            SDG&E Supplemental Advice Letter 2429-E-A 6/3/13 Fire Prevention Plan] pg. 27). That
7           triggering event would also require certain senior managers and operating personnel to report
            to the Emergency Operations Center.{Id. at pg 27). Those persons would then closely
8           monitor the electrical system and,if necessary,shut off power *in order to protect the
            public safety and defend against the threat that SPG&E*s electrical facilities will
9
            become a source of ignition.* (Id. at pg 27)."
10
     RESPONSE TO PARAGRAPH 49:
11

            PG&E admits that Plaintiffs accurately summarize and quote portions of SDG&E's June
12

     2013 Fire Prevention plan at page 27, but clarifies that the cited section does not concern SDG&E's
13
     Power Shut-OffProgram specifically. Instead, de-energization is identified as one of a number of
14

15
     "appropriate and timely actions" SDG&E might take "as necessary in order to protect the public

16
     safety and defend against the threat that SDG&E's electrical facilities will become a source of
     ignition". (Pitre Decl. Exhibit Q,Dkt. 1006-17 at 33-37.)
17

     REPLY TO PG&E'S RESPONSE TO PARAGRAPH49:
18

            None.
19

     PARAGRAPH 50 OF PLAINTIFFS'SUBMISSION;
20

21                         "iv.   PG&E Resisted the Notion of Utilizing De-energization to Prevent
                                  Wildfires Until After the North Bay Fires
22
            PG&E did not follow SDG&E's lead and implement a comprehensive approach to prevent
23          wildfires. After the October 2017 fires erupted, the CPUC asked the following question as
            part of its post-fire investigation:
24

25
                    Some utilities, for example SDG&E, have procedures in place to proactively de-
                    energize power lines when weather conditions indicate extremely high risks offires
26                  (based on temperature, humidity, wind-speed and other factors). Does PG&E have
                    similar procedures in place?
27

28
                                                      94
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                           Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 96 of 112



                    (Pitre Decl. Exhibit R [10/17/17 PG&E Response to Safety and Enforcement
 1
                    Division Question No. 5])"
2
     RESPONSE TO PARAGRAPH 50;
3
            PG&E admits that Plaintiffs accurately quote the CPUC Safety and Enforcement Division's
4
     Question 5, but denies Plaintiffs' suggestion that PG&E should have implemented a proactive de-
5
     energization program at the time that SDG&E did so. PG&E refers to its response to Paragraph 44
6
     with respect to wildfire risk in Northern California.
7
            In its 2012 Safety OIR decision, the CPUC found that the need for fire prevention plans in
8
     Northern California was "not clear cut" as it was in Southern California and noted that to its
9
     knowledge "there has never been an instance in Northern California where strong winds have caused
10
     power lines to ignite large-scale wildfires". (Pitre Decl. Exhibit O,Dkt. 1006-15 at 56.) It was not
11
     until July 2018 that the CPUC expanded its de-energization regulations to apply to all investor
12
     owned utilities, which it did because "[rjecent California experience with wildfires demands that we
13
     enhance existing de-energization policy and procedures". CPUC Resolution ESRB-8(July 16,
14
     2018), at 5,available at http://docs.cpuc.ca.gov/PublishedDocs/Published/G000/M218/Kl86/-
15
     218186823.PDF.^^ As the CPUC has reiterated in each of its decisions concerning de-energization,
16
     shutting offthe power poses significant public safety risks and should only be used as a last resort
17
     after carefully balancing the relative risk of wildfire ignitions against the substantial costs, burdens
18
     and risks that shutting off power imposes. {See id. at 4; Pitre Decl. Exhibit N,Dkt. 1006-14 at 5,63-
19
     64; Pitre Decl. Exhibit P,Dkt. 1006-16 at 32-33.) PG&E respectfully submits that the calculus for
20
     determining that a de-energization program was a necessary additional wildfire mitigation measure
21
     in Northern California did not shift until after the October 2017 fires.
22

23

24
            The CPUC noted in its press release that prior to that time "regulations regarding de-
25   energization applied only to San Diego Gas & Electric. Today's decision extends the existing
     regulations to all electric investor-owned utilities in California and also strengthens the
26   requirements." CPUC Press Release,"CPUC Strengthens Utility Public Notice Requirements for
     De-energizing in Emergencies"(July 12,2018), available at
27
     http://docs.cpuc.ca.gOv/PublishedDocs/Published/G000/M217/K918/217918600.PDF.
28
                                                         95
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
      Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 97 of 112




 1           Following the October 2017 North Bay Wildfires, PG&E developed a comprehensive de-
2    energization program—its Public Safety Power Shutoff("PSPS")program—in advance ofthe 2018
3    fire season. {See WSP at 94-109(describing development ofPG&E's PSPS program, scope of
4    current program and planned enhancements).) PG&E's PSPS program was modeled on SDG&E's
5    proactive de-energization program after performing extensive benchmarking with SDG&E in a
6    variety of areas, including meteorology, operational processes, emergency response, restoration,
7    communications and customer support. {Id. at 95.) In particular, PG&E utilized SDG&E's
8    methodology for determining the circumstances under which it would initiate a PSPS,its early
9    stakeholder communication strategy (including with customers) and its methods for determining
10   readiness for post-event patrols and verifying the safety of overhead facilities before re-energization.
11   (Mat 95-96.)

12           Consistent with SDG&E's de-energization plan, before making the decision to de-energize,
13   PG&E considers numerous real-time factors, including red flag warnings, wind, weather and fuel
14   conditions, ignition spread modeling and on-the-ground observations from its Emergency Operations
15   Center teams. {Id. at 97-98.) PG&E also developed (based on SDG&E's practices) a
16   comprehensive notification system designed to provide early and continuous communications with
17   customers, local communities,first responders, health care facilities and other critical service
18   providers, including in-person notification as needed for Medical Baseline customers.^' {Id. at 100-
19   109.)

20           In addition, like SDG&E,PG&E is implementing several key enhancements to its de-
21   energization program in 2019, including increased density of weather stations and improved base
22   meteorological modeling. {Id. at 87-88.) PG&E has also engaged the same company that SDG&E
23   used to develop an advance fire ignition spread model tailored to PG&E's service area to help focus
24   on the areas of highest risk. {Id. at 96.)

25

26          Medical Baseline customers are customers who rely on life-sustaining medical equipment that
     requires electricity or who require life-sustaining temperature control from heat and/or air
27
     conditioning.
28
                                                        96
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 98 of 112




1           To be clear,PG&E did not—^and cannot—adopt SDG&E's program wholesale because each
2    system is different both in terms of its construction and the risks confronting the utility based on
3    environmental, geographic and human factors; rather, using SDG&E's best practices, PG&E
4    developed its de-energization program to fit the attributes ofPG&E's service territory.^^ (/ic/.) In
5    fact, in 2019,PG&E will expand its program's scope to include high voltage transmission lines(500
6    kV and below)in the Tier 2 and Tier 3 HFTD areas. (Jd.)
7    REPLY TO PG&E'SRESPONSE TO PARAGRAPH 50:

8           Refer to Paragraphs 2, 3,4,5 and 44 responses. Further, nothing in PG&E's response
9    provides evidence as to what PG&E has actually done. Instead PG&E simply claims it "is
10   implementing" measures.

11   PARAGRAPH 51 OF PLAINTIFFS* SUBMISSION:

12          "PG&E replied, in pertinent part:'PG&E does not have a procedure to de-energize power
            lines and thereby disable power service to its customers in advance of weather conditions that
13          indicate extreme fire risk.'(Pitre Decl. Exhibit R [10/17/17 PG&E Response to Safety and
            Enforcement Division Question No. 5])"
14

15   RESPONSE TO PARAGRAPH 51:

16          PG&E admits that Plaintiffs accurately quote the first sentence ofPG&E's response to the
17   SED's Question No.5 and refers to its Response to Paragraph 50 for further clarification.
                                                                                                            I




18   REPLY TO PG&E'SRESPONSE TOPARAGRAPH 51:

19           Refer to Paragraphs 2, 3,4,5 and 44 responses. Further, nothing in PG&E's response
20   provides evidence as to what PG&E has actually done. Instead PG&E simply claims it "is
21   implementing" measures.

22   PARAGRAPH 52 OF PLAINTIFFS'SUBMISSION;

23          "In response to the 2017 North Bay Fires,PG&E created a Community Wildfire Safety
            Program.(Pitre Decl. Exhibit S [Sept. 2018 PG&E Public Safety Power ShutoffPolicies and
24          Procedures] pg. 1)One component ofthat program was the 'Public Safety Power Shutoff —
25

26          For example, SDG&E's de-energization decision factors include a Santa Ana Wildfire Threat
     Index. However, because Santa Ana winds are not prevalent in PG&E's Northern California service
27
     territory, PG&E's de-energization decision factors do not include a similar index.
28
                                                        97
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 99 of 112




           PG&E's 'policies and procedures related to proactively turning off power for safety — and
1
           later restoring power — when necessary due to extreme weather and wildfire danger.'(Id.)'
2
     RESPONSE TO PARAGRAPH 52:
3
           PG&E admits Paragraph 52.
4
     REPLY TO PG&E'SRESPONSE TO PARAGRAPH 52:
5
            None.
6

7    PARAGRAPH 53 OF PLAINTIFFS'SUBMISSION:

8                         "v.     In the Days and Hours Leading Up to the Camp Fire,PG&E
                                  Notified Paradise That It Was Considering De-Energization, But
9                                 Never Turned the Power Off

10
            PG&E was aware in advance ofthe Camp Fire ofthe extreme fire danger presented by
11          weather conditions on November 8,2018. Two days earlier, on November 6,PG&E
            activated its Emergency Operations Center(EOC)'due to forecasted weather conditions with
12          increasing fire risk.'(Pitre Decl., Exhibit K[PG&E 11/2/7/2018 ESRB-8 Compliance Report
            for Potential Proactive De-energization]). PG&E then began notifying customers that it might
13          be shutting down power in certain Northern California counties, including Butte County, on
            November 8 due to forecasted high winds and low humidity."
14

15   RESPONSE TO PARAGRAPH 53:

16          PG&E admits that it was monitoring the risk ofextreme weather conditions and the potential
17   for extreme fire danger presented by those weather conditions in advance ofNovember 8,2018.
18   PG&E activated its EOC on November 6,2018, and the same day, initiated communications
19   regarding a potential PSPS event to state agencies(the CPUC,Cal OES,CAL FIRE and the
20   Governor's Office), local first responders and community leaders, then initiated out-bound
21   communications to approximately 70,000 customers across portions of nine counties, including
22   Butte County, where the forecasted weather and wildfire potential indicated a high likelihood of
23   impact to PG&E's equipment and facilities. (Pitre Decl. Exhibit K,Dkt. 1006-11 at 4.) PG&E
24   continued to issue communications to potentially impacted customers multiple times from
25   November 6 through November 8, as discussed in PG&E's response to Paragraph 54. {Id. at
26   Appendix Table A-2.)
27

28
                                                      98
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                  RESPONSE
                                          CaseNo. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 100 of 112




 1          For a complete and accurate description ofthe potential PSPS events of November 6 to 8,
2    2018,PG&E directs the Court to the PG&E Public Safety Power Shutoff Report to the CPUC. (See
3    generally id. Exhibit K,Dkt. 1006-11.)

4    REPLY TO PG&E'SRESPONSE TO PARAGRAPH 53:

5           None.

6
     PARAGRAPH 54 OF PLAINTIFFS^ SUBMISSION:
7           "PG&E followed up with 17 additional warnings over the next two days advising that it was
            going to shut off power on the morning ofNovember 8. PG&E's warnings referenced
8
            forecasts of sustained winds of20 to 30 miles per hour, with gusts of40 to 50 mph overnight
9           Wednesday into Thursday and lasting until late afternoon.*

10          *[FN 9]: https://www.mercurynews.eom/2018/l 1/09/pge-power-lines-may-have-sparked-
            deadly-buttecounty- wildfire-according-to-radio-transmissions/."
11

12   RESPONSE TO PARAGRAPH 54:

13          PG&E denies the accuracy of Plaintiffs' description of"17 additional warnings over the next
14   two days" in Paragraph 54. PG&E issued multiple notifications regarding the potential PSPS event
15   from November 6 to November 8,2018, via telephone messages, emails, texts, website notices, news

16   releases and social media. (Pitre Decl. Exhibit K,Dkt. 1006-11 at 4-6.) The notifications' content
17   varied over time and by location, and different language was used for different notification modes.
18   (Id. at Appendix Table A-2.) A November 7, 2018 PG&E press release advised of a potential power
19   shutoff on the morning ofNovember 8,2018, and stated that "sustained winds of 20 to 30 miles per
20   hour, with gusts of40 to 45 miles per hour, are forecasted overnight Wednesday into Thursday".
21   (PG&E News Release(Nov. 7,2018),PG&E Continues to Closely Monitor Weather Conditions
22   Ahead ofPossible Public Safety Power Shutoffin Parts ofEight Counties^ available at
23   https://www.pge.com/en/about/newsroom/newsdetails/index.page?title=20181107_pge_continues_to

24   _closely_monitor_weather_conditions_ahead_of_possible_public_safety_power_shutoff_in_parts_o

25   f_eight_counties.) Other notifications did not specify the timing of a potential shutdown or detail
26   wind speeds. (See, e.g., Pitre Decl. Exhibit K,Dkt. 1006-11 at Appendix Table-A2.)
27

28
                                                       99
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                           Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 101 of 112




 1          For a complete and accurate description ofthe potential Public Safety Power Shutoff events
2    ofNovember 6 to 8,2018,PG&E directs the Court to the PG&E Public Safety Power Shutoff Report
3    to the CPUC. {See generally id, Pitre Decl. Exhibit K., Dkt. 1006-11.)
4    REPLY TO PG&E'SRESPONSE TO PARAGRAPH 54:

5           None.

6
     PARAGRAPH 55 OF PLAINTIFFS* SUBMISSION:
7           "At 7:56 a.m. on the morning of November 8 - over an hour after the Camp Fire had
            already started - PG&E was still reporting that it may be shutting off power due to the
8
            *DOtential extreme fire danger*. Unfortunately.PG&E neyer did turn off the power and
9           86 people died."


10
     RESPONSE TO PARAGRAPH 55;
11
            PG&E denies Paragraph 55 and objects to Plaintiffs' suggestion that its decision not to de-
12
     energize its distribution lines on November 8,2018 was the reason that the town ofParadise was
13
     tragically destroyed in the Camp Fire.
14
            PG&E activated its Emergency Operations Center on November 6,2018,"due to forecasted
15
     weather conditions with increasing fire risk, including forecasted high winds and extremely low
16
     humidity". (Pitre Decl. Exhibit K,Dkt. 1006-11 at 4.) That same day,PG&E initiated out-bound
17
     communications across nine counties notifying customers ofa potential PSPS event. {Id.) On
18
     November 7, weather conditions remained consistent, nearing but not reaching forecasted levels that
19
     would warrant a PSPS event. {Id.) By 1:00 p.m. on November 8, winds were decreasing, and
20
     conditions were no longer forecast to approach levels warranting a PSPS event; consequently PG&E
21
     did not shut off its lines. {Id. at 5.) Plaintiffs do not point to any evidence indicating that PG&E's
22
     data were wrong or that the factors it considered in making its decision not to de-energize were
23
     wrong.

24
              For a complete and accurate description ofthe potential Public Safety Power Shutoff events
25
     of November 6 to 8,2018,PG&E directs the Court to the PG&E Public Safety Power Shutoff Report
26
     to the CPUC. {See generally id. Pitre Decl. Exhibit K., Dkt. 1006-11.)
27

28
                                                       100
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                   RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 102 of 112




 1   REPLY TO PG&E'SRESPONSE TO PARAGRAPH 55:

2             First, PG&E provides no evidence to contradict Plaintiffs' claims. Second,PG&E's claim
3    that "Plaintiffs do not point to any evidence indicating that PG&E's data were wrong or that the
4    factors it considered in making its decision not to de-energize were wrong," was not forthright at the
5    time it was made,as PG&Ejust announced on February 28, 2019 that its equipment probably caused
6    the Camp Fire,(https://www.nytimes.com/2019/02/28^usiness/energy-environment/pge-camp-
7    fire.html). PG&E had to have had some indication offault before it made the announcement
8    yesterday. Further, 86 deaths should be enough data to understand that PG&E made the wrong
9    decision not to de-energize.
                                                *       *      *
10

11            Although the Court did not order PG&E to respond to Plaintiffs' summary recommendations,
12   PG&E is committed to significantly reducing the ignitions caused by its power lines and agrees that
13   it must enhance its wildfire reduction programs to address the increased wildfire risk in Northem
14   California. It is focused on doing just that. To that end,PG&E already has taken many ofthe
15   measures Plaintiffs suggest it could take to mitigate wildfire risk and is continually working to
16   improve on those measures. PG&E thus addresses each of Plaintiffs' summary recommendations
17   below.

18   A.       PG&E's Response to Plaintiffs' Short-Term Recommendations
19            i.     Immediate adoption of SDG&E's policies, practices and procedures for de-
                     energizing conductors during prescribed high wind and high fire danger
20                   conditions.

21
              As PG&E stated to the Court at the January 30 hearing, after performing extensive
22
     benchmarking with SDG&E in a variety ofareas relating to de-energization, including meteorology,
23
     operational processes, emergency response, restoration, communications and customer support,
24
     PG&E modeled its proactive de-energization processes and technologies on SDG&E's. In
25
     particular,PG&E utilized SDG&E's methodology for determining the circumstances under which it
26
     would initiate a PSPS,its early stakeholder communication strategy (including with customers) and
27

28
                                                       101
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 103 of 112




1    its methods for determining readiness for post-event patrols and verifying the safety of overhead
2    facilities before re-energization. (See WSP at 95-96.)

3           Consistent with SDG&E's de-energization plan, before making the decision to de-energize,
4    PG&E considers numerous real-time factors, including red flag warnings, wind speeds and gusts,
5    weather and fuel conditions, ignition spread modeling^^ and on-the-ground observations from its
6    Emergency Operations Center teams. (Id. at 97-98.) SDG&E and PG&E both share similar
7    methodologies for making de-energization decisions, with neither relying on a set algorithm, but
8    instead making the decision based upon an analysis of all relevant factors and criteria.(Id.)
9           PG&E also developed (based on SDG&E's practices) a comprehensive notification system
10   designed to provide early and continuous communications with customers, local communities,first
11   responders, health care facilities and other critical service providers, including in-person notification
12   as needed for Medical Baseline customers and the use of multiple methods of notification, including
13   phone,text, email, social media, local news and radio, to provide a wide reach of any notices. (Id. at
14   100-109.) PG&E's practice, similar to SDG&E's, is to provide 48 hours' notice to potentially
15   impacted customers when and where possible.^® (Id. at 6.)
16          In addition, like SDG&E,PG&E is implementing several key enhancements to its de-
17   energization program in 2019,including increased system sectionalization, increased density of
18   weather stations and improved base meteorological modeling. (Id. at 95-96.) PG&E has also
19   engaged the same company that SDG&E used to develop an advance fire ignition spread model
20   tailored to PG&E's service area to help focus on the areas of highest risk. (Id. at 96.)
21          To be clear,PG&E did not—and cannot—adopt SDG&E's program wholesale because each
22   system is different both in terms of its construction and the risks confronting the utility based on
23   environmental, geographic and human factors; rather, using SDG&E's best practices,PG&E
24

25          SDG&E's ignition spread modeling is based on current climate conditions. In 2018,PG&E's
     ignition spread modeling was based on historic climatology, but in 2019,PG&E is developing its
26
     ignition spread modeling on current climate conditions, consistent with SDG&E.
27
            Because weather conditions can change rapidly,48 hours' notice is not always feasible.
28
                                                        102
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. I4-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 104 of 112




1    developed its de-energization program to fit the attributes ofPG&E's service territory. {Id.) In fact,
2    in 2019,PG&E will expand its program's scope to include high voltage transmission lines(500 kV
3    and below)in the Tier 2 and Tier 3 HFTD areas. {Id.)
4           PG&E notes as well that its de-energization program is the current focus of SB 901 and the
5    CPUC-initiated Rulemaking 18-12-005 and respectfully submits that the Court permit the various
6    stakeholders the opportunity to review and comment on PG&E's program.
7
            ii.     Immediate concentration of inspections, tree removal and trimming focused on
8                   Tier 3 — Extreme areas identifi^ in the CPUC Fire-Threat Map.
9
            Although PG&E agrees that vegetation work should be prioritized based on areas of high
10
     wildfire risk,PG&E does not agree that this work should focus only on Tier 3 HFTD areas. That is
11
     why the various wildfire reduction measures that PG&E implemented following the 2017 and 2018
12
     wildfires are focusing on both Tier 2 and Tier 3 HFTDs. It is not enough to focus only on Tier 3 as
13
     the Tier 2 HFTD areas also present an elevated risk of wildfire and this risk must be addressed.
14
     PG&E is focused on both Tier 2 and Tier 3 HFTD areas, and is taking a nuanced, data-driven
15
     approach to prioritizing wildfire reduction work,including vegetation management, within those
16
     areas, as even within each area the risk may vary. As discussed in its Wildfire Safety Plan,PG&E
17
     analyzed historical outages and corrective maintenance notifications to inform the type ofasset
18
     conditions that could lead to wildfire risk, and used this analysis to assess wildfire risk for individual
19
     circuits considering three components: (1)likelihood of asset failure;(2)risk of wildfire spread and
20
     consequence; and(3)egress risk (/.^., ease of entering/exiting a town in the event of an evacuation).
21
     (WSP at 32-34.)
22
            This updated wildfire risk circuit prioritization presents a more robust approach to assessing
23
     potential wildfire risk across PG&E's service territory—notjust those portions of its territory that
24
     are classified as Tier 3—and therefore should be more effective at reducing wildfire risk than
25
     Plaintiffs' proposal. For example,PG&E used its findings to shift the timing of its 2019 enhanced
26
     and accelerated inspection schedules(when each circuit will be inspected and subsequently worked),
27
     including vegetation management inspections. Similarly,PG&E is using this information to develop
28
                                                        103
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                             Case No. 14-CR-0G175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 105 of 112




 1   a new vegetation management distribution routine inspection cycle, which will take into
2    consideration relative wildfire risk, regrowth patterns and local weather and environmental
3    conditions throughout the year. PG&E anticipates that this will result in a substantially realigned
4    routine vegetation management plan that schedules the highest risk circuits in both Tier 2 and Tier 3
5    HFTD areas for inspection and work prior to the peak ofthe wildfire season, while at the same time
6    scheduling inspection and work for other circuits such that they are inspected in accordance with
7    relevant state laws and regulations.

8
            iii.    Any prior ambiguity over clearing of hazard trees near lines must be clarified to
9                   specifically include overhanging branches.
10
            As CAL FIRE stated in its February 6,2019 submission. Public Resource Code § 4293
11
     requires that utilities remove overhanging branches that are within the applicable clearance area.
12
     {See CAL FIRE Br., Dkt. 1012 at 3.) Regardless of what the regulation requires, however, in Tier 2
13
     and Tier 3 HFTD areas,PG&E,as part ofthe Enhanced Vegetation Management Program, is
14
     removing overhanging branches around electric power lines even ifthey do not fall within the
15
     applicable clearance area. In 2019,PG&E plans to clear overhangs in approximately 2,450
16
     distribution circuit miles in Tier 2 and Tier 3 HFTD areas. On the electric transmission system, all
17
     circuits are planned to be inspected and worked in 2019 to remove overhangs.^^
18

19   B.     PG&E's Response to Plaintiffs' Long-Term Recommendations
20          i.      Evaluation and re-structure of the process used to assess and manage wildfire
                    risk.
21

                    As stated above in response to Plaintiffs' short-term recommendation two, in
22

23
     response to the increased wildfire risk in Northern California, PG&E's process to assess and manage
     wildfire risk has evolved since the October 2017 North Bay Wildfires, and PG&E continues to refine
24

25
            Due to the historically broader clearances maintained between transmission lines and
26   vegetation and a practice of preventing direct overhangs oftransmission lines, the number oftrees
     anticipated to require work to align the electric system with this scope will be significantly less than
27
     for the distribution system.
28
                                                        104
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 106 of 112




1    its process. PG&E agrees that it cannot continue to use its prior risk approach in light ofthe
2    significantly increased risk of wildfire in its service territory. Accordingly, since October 2017,
3    PG&E has made some significant refinements to its risk model. First,PG&E revised the number of
4    overhead circuit miles considered to be exposed to wildfire risk based on the CPUC's January 2018
5    HFTD Map. (WSP at 21.) In addition,PG&E began using wind-related outage data from certain
6    wind events and the data collected in connection with its Fire Incident Data Collection Plan for the

7    CPUC to further expand its understanding ofthe highest risk areas within the HFTD areas. {Id. at
8    25.) Second,PG&E updated its assumptions regarding the likelihood ofvarious factors to cause
9    ignitions {e.g., vegetation, equipment failure) based on this change in overhead circuit miles as well
10   as more recent fire incident data. {Id. at 21.) This demonstrated to PG&E that the primary drivers
11   for ignition risk varied between distribution lines (vegetation) and transmission lines(animal
12   actions), providing insight into how risk mitigation options may need to be deployed. {Id. at 27-28.)
13   Third,PG&E has taken a more comprehensive evaluation of wildfire risk mitigation options,
14   including a detailed assessment ofthe likelihood that specific measures could have reduced past fire
15   incidents. {Id. at 22.) Finally,PG&E Meteorology's Fire Potential Index is applied to 91 locations
16   across the entire HFTD area to capture sections of the service area with consistent fuel, topography
17   and exposure to meteorological conditions at a more granular level for more accurate weather
18   forecasting. {Id. at 30.)

19                  Following the 2017 and 2018 wildfires,PG&E used its updated analysis to help
20   design and implement additional programs intended to address the increased wildfire risks as well as
21   improve situational awareness, mitigation and response. {Id. at 22.) This revised methodology, in
22   conjunction with benchmarking results from several other utilities, informed the basis for the EVM
23   and system hardening programs that PG&E has implemented. {Id. at 31.)
24                  In addition,PG&E is partnering with the B, John Garrick Institute for the Risk
25   Sciences, University of California Los Angeles to leverage the rigorous modeling used in the nuclear
26   power industry to perform thorough and complex wildfire risk assessments and management
27   planning. {Id. at 35.) PG&E has used a probabilistic risk assessment model for over 30 years at its
28
                                                        105

           AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 107 of 112




1    Diablo Canyon Nuclear Power Plant. {Id.) The model is regularly updated with, among other
2    inputs, state ofthe art analysis methodologies, and is capable ofperforming quantitative assessment
3    ofrisks from a multitude of complex factors (e.g., seismic events, fire and flooding). {Id.) The
4    model can also quantitatively risk rank over 3,000 individual system components. {Id.) PG&E is
5    planning to develop a similar model for wildfire risks for its electrical assets within HFTD areas.
6    {Id.)

7             it.    Adoption of a mandatory process for training and certification of individuals
                     assigned to identify trees that pose a hazard to electrical conductors,in addition
8                    to required continuing education and re-certification of inspectors every three
                     years.
9
              As stated in response to Paragraph 31,PG&E contracts with well-established, large scale
10
     vendors who are qualified and trained. Although PG&E relies on these contractors to train their
11

     workers,PG&E requires that its contractors annually review PG&E's policies to drive consistency
12
     across its vegetation management work. In 2018,PG&E began requiring each contractor to submit a
13

     roster verifying that its employees were trained on the required PG&E procedures. PG&E also
14

     provides two days per year oftraining to all pre-inspectors to align on safety practices and relevant
15
     procedures and, in 2019,PG&E began implementing additional training modules for its vegetation
16
     management contract employees. For 2019,the first ofthese modules, covering key policies related
17
     to vegetation management patrols and tree work, is currently underway and will continue through
18
     May 2019.
19
              Historically,PG&E has required supervising contract employees who oversee pre-inspectors
20
     to become certified arborists or certified utility specialists within one year of becoming a supervisor.
21

22
     Beginning in 2019,PG&E is also requiring that the pre-inspectors themselves become certified

23
     arborists or certified utility specialists within an allotted time frame.^^ Many ofthese pre-inspectors

24
            Pre-inspectors have a range of minimum qualifications depending on their seniority, and pre-
25   inspector rank ranges from Levels I through IV. New pre-inspectors(CUF-I) must have, at a
     minimum,one year ofarboricultural experience or certifications as an arborist or utility specialist or
26   a two-year degree or higher in a related field. CUF III pre-inspectors are required to become
     certified arborists or utility inspectors within one year, and a CUF-IV pre-inspector must already
27
     have said qualifications.
28
                                                       106
             AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 108 of 112




1    hold industry certifications. PG&E plans to implement a program to verify and record contractor
2    certifications later this year. Maintaining these certifications already requires completing continuing
3    education requirements as well as recertification every three years.
4           PG&E is also continuing to explore all available options to hire additional trained pre-
5    inspectors who will be employees ofPG&E,including by exploring partnerships with the relevant
6    unions and contractors to create new training programs so that additional qualified workers can be
7    deployed as soon as possible.
                                                                                                    $

8
             iii.   Prohibition against Facility Protection work being carried over from year to
9                    year.

10
            PG&E has already implemented plans to significantly reduce the percentage oftrees that are
11
     carried over from one year to the next; these plans apply to all trees identified for work, not only
12
     facility protection trees.
13
             All trees identified for work by pre-inspectors are evaluated for the urgency ofthe required
14
     tree work. If tree failure is judged to be possibly imminent,a crew will be dispatched the same day.
15
     Trees can also be flagged for immediate follow up work, while trees that require work but show no
16
     near-term risk factors are scheduled following the standard process. The standard cycle time for
17
     trees exhibiting no near-term risk factors would be expected to be in the 60- to 90-day range after the
18
     completion ofthe pre-inspection activity. This means that some trees identified for work in one
19
     period (year, quarter, etc.) will not be worked on until the next period. Although these trees are
20
     sometimes referred to as "carryover" trees, they do not represent a higher risk or a risk left un-
21
     addressed; they are simply trees where the normal work cycle resulted in them falling on the other
22
     side of a particular date.
23
             Given the current risk environment and PG&E's understanding that vegetation contact is the
24
     primary risk driver with respect to ignitions on its distribution lines,PG&E has taken steps to
25
     significantly reduce the percentage oftrees that are carried over from one year to the next.^^ To that
26

27         Because of external factors beyond PG&E's control, such as customer refusals and certain
     environmental restrictions, it may be the case that PG&E has to carry over a limited number oftrees
28
                                                        107
           AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 109 of 112




1    end,PG&E recently entered into new contracts in vegetation management services indicating that if
2    any contractor is unable to complete all ofthe work assigned to them,they are required to inform
3    PG&E and PG&E will, at the contractor's expense, locate additional resources to complete any
4    remaining work. PG&E is monitoring contractor compliance at both a regional and system-wide
5    level.

6              iv.    Establishing budgets and timetables for burying lines underground or insulating
                      lines in areas of higher fire danger.
7

8              PG&E already has a forecasted budget and timeline for burying lines underground or
9    insulating lines in HFTD areas and is already replacing overhead distribution primary and secondary
10   conductor with insulated conductor or engaging in targeted undergrounding in HFTD areas. {See
11   WSP at 63,66-67; 2020 General Rate Case, Dkt. 976-6 at 397-400.) In 2018,PG&E initiated
12   construction pilots to evaluate various overhead conductor and equipment configurations, including
13   potential undergrounding, and to develop best practices. PG&E completed initial insulated
14   conductor projects on approximately 17 circuit miles of distribution lines in 2018.
15             PG&E's target for 2019 is to complete 150 circuit miles, and in 2020-2022,PG&E forecasts
16   completing work on approximately 600 circuit miles per year. (WSP at 63.) The precise scope of
17   hardening work {e.g., whether to install insulated conductor or underground lines) will be site-
18   specific and dependent on local conditions. Where appropriate,PG&E may perform some
19   undergrounding of select overhead lines. PG&E intends to complete this work on 7,100 circuit
20   miles and expects that completion will take approximately ten years due to the constraints on
21   available qualified personnel and materials.
22

23

24

25   from one year to another. For example,there may be instances in which work is delayed because a
     customer refuses to permit PG&E to conduct necessary vegetation management work or because a
26   particular environmental permit is required prior to the work's commencement. Where such
     conditions exist,PG&E may be required to obtain permits or discontinue electric service to the area
27
     until the issue is resolved.
28
                                                        108
              AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                             Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 110 of 112



            V.      Corporate Governance: creation of a wildfire safety and risk management
1                   committee composed of three qualified process safety and risk management
                    officers.
2

3           PG&E does not believe that the creation of an additional committee is the most effective way

4    to further mitigate wildfire risk. As PG&E has previously discussed with the Court, there are several
5    layers ofregulatory oversight—^both state and federal—of its activities. In addition to oversight
6    from these state and federal agencies,PG&E also has the oversight of the Monitor, whom PG&E has
7    invited to take a more active role in reviewing and monitoring the progress ofPG&E's wildfire
8    mitigation work. PG&E does not object to expanding the Monitor's remit, and is willing to consider
9    other enhanced controls in addition to those it is already implementing, but does not agree that an
10   additional oversight committee is a necessary or efficient control.
11          Further, in 2018,PG&E initiated the Community Wildfire Safety Program ("CWSP")to
12   work closely with first responders, customers and communities,to implement new and enhanced
13   safety measures to help reduce wildfire risk and to improve situational awareness and emergency
14   response. (WSP at 12.) The CWSP utilizes a risk-based approach to identify and address the assets
15   most at risk of wildfire ignition and in areas with greatest potential fire spread to inform the
16   development of wildfire and safety programs. (Jd.)
17          To support this recommendation. Plaintiffs state that "independent analysis continues to
18   confirm that PG&E's safety culture and governance are lacking". (Plf. Br. at 15-17.) Two ofthe
19   three documents Plaintiffs cite in support ofthat claim, however—excerpts from a deposition
20   discussing PG&E's risk management program in 2007 and a 2011 report ofthe CPUC's Independent
21   Review Panel following the San Bruno gas explosion—do not speak to PG&E's safety culture and
22   governance today. The only recent review ofPG&E's safety culture that Plaintiffs cite is the May
23   2017 report ofNorthStar Consulting Group ("NorthStar"), whose recommendations PG&E actively
24   supports.

25          In August 2015,the CPUC opened a proceeding to review PG&E's safety culture and
26   engaged NorthStar to evaluate PG&E's "organizational culture, governance, policies, practices, and
27   accountability metrics in relation to PG&E's record of operations, including its record of safety
28
                                                        109
          AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 111 of 112




1    incidents, and to produce a report on the issues and questions contained in this order . (Pitre Decl.
2    Exhibit M,Dkt. 1006-13 at 5.) NorthStar began its review in April 2016 and conducted detailed
3    fieldwork from May to December 2016. In its report, NorthStar notes that it was provided
4    'unfettered access to PG&E personnel and executive management", including Board committee
5    meetings, executive management meetings and internal self-assessments, ijd. at 10.)
6           First and foremost, NorthStar affirmed "PG&E employees at all levels are committed to
7    safety".(M) NorthStar noted that both "PG&E executive management" and "field employees" are
8    committed to safety. {Id.) NorthStar also found that"PG&E has made positive strides in embedding
9    a safety consciousness throughout the workforce" and "has placed a heavy emphasis on training to
10   improve safety performance and promote a positive safety culture". {Id. at 12.)
11          At the same time, NorthStar identified opportunities for improvement, including the need for
12   a comprehensive company-wide health and safety plan and lack of clarity regarding the roles and
13   responsibilities ofPG&E's Corporate Safety organization and Chief Safety Officer. NorthStar made
14   60 recommendations for PG&E to address these and other safety and governance issues. PG&E
15   embraced NorthStar's work and advocated for the CPUC to adopt its recommendations. In fact,
16   PG&E began implementing NorthStar's safety culture recommendations immediately and had
17   implemented the vast majority ofthem by the end of 2018. PG&E intends to implement the
18   remainder of NorthStar's recommendations by this July.

19
     C.      Reply to PG&E's Response to Plaintiffs' Long-Term Recommendations
20
             Plaintiffs agree that PG&E's stated proposals for future enhanced policies and procedures for
21
     wildfire prevention address several ofthe suggestions included in the Responding Parties submission
22
     dated February 6,2019. However,the most critical component of any future Wildfire Safety Plan is
23

24
     missing, as history has repeatedly demonstrated that PG&E is incapable of policing itselfto ensure

25   that its promises to have learned from past mistakes are kept. Too many times since The San Bruno
26   explosion, catastrophic consequences have resulted from the same root cause - - management's
27   inability to perform a self-critical analysis of how well it is assessing safety risks (i.e. gas
28
                                                         no

           AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                     RESPONSE
                                             Case No. 14-CR-OO175-WHA
     Case 3:14-cr-00175-WHA Document 1026 Filed 03/01/19 Page 112 of 112




     transmission line explosions and wildfires) and auditing what it believes to be controls over those
1

2
     risks to assure they are being implemented effectively.

3           The solution to avoiding both problems is continued monitoring by independent experts to
4    ensure that:(1)established benchmarks for hardening the system are met within clear deadlines;(2)
5
     ail potential wildfire risks are identified, properly assessed, controls developed and independently
6
     audited to verify that they are effectively implemented;(3)budgets for infrastructure upgrades and
7
     safety related projects are adequately funded for completion within established deadlines, avoiding
8
     past practices of creating exceptions to explain delays.
9

10
            PG&E needs to be supervised and monitored. The CPUC lacks the resources to perform the
11   detailed, sophisticated monitoring that is needed. The monitor or independent safety committee
12   should be empowered to: request information from departments involved in day to day risk
13
     management operations; and issue periodic reports offindings and recommendations to the board
14
     CUPC to guarantee that PG&E's actions match their rhetoric.
15

16
                                                                  Respectfully Submitted,
17

18    Dated: March 1,2019                                       COTCHETT,PITRE & MCCARTHY,LLP
19

20                                                              By:          /s/ Frank M.Pitre
                                                                               Frank M.Pitre
21

22
                                                                DREYER BABICH BUCCOLA WOOD
                                                                CAMPORA,LLP
23

24

                                                                By: __    /s/ Steven M.Campora
25
                                                                          Steven M.Campora
26

27

28
                                                       ill
           AMENDED ATTORNEYS PITRE AND CAMPORA'S COMMENTS ON THE ACCURACY OF PG&E'S
                                                    RESPONSE
                                            Case No. 14-CR-OO175-WHA
